--------------------------------------------------------------------------------

Exhibit 10.2



Execution Version


INVESTMENT AGREEMENT
 
by and among
 
KAR AUCTION SERVICES, INC.,
 
and
 
PERIPHAS CAPITAL GP, LLC
 
Dated as of May 26, 2020
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 


 
PAGE
     
ARTICLE I
     
DEFINITIONS
 
Section 1.01
Definitions
1
     
ARTICLE II
     
PURCHASE AND SALE
 
Section 2.01
Purchase and Sale
10
Section 2.02
Initial Closing
11
Section 2.03
Second Closing
11
Section 2.04
Exercise Notice
12
     
ARTICLE III
     
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Section 3.01
Organization; Standing
13
Section 3.02
Capitalization
13
Section 3.03
Authority; Noncontravention
14
Section 3.04
Governmental Approvals
15
Section 3.05
Company SEC Documents; Undisclosed Liabilities
16
Section 3.06
Absence of Certain Changes
17
Section 3.07
Legal Proceedings
17
Section 3.08
Compliance with Laws; Permits
17
Section 3.09
Tax Matters
19
Section 3.10
No Rights Agreement; Anti-Takeover Provisions
19

Section 3.11
Brokers and Other Advisors
20
Section 3.12
Sale of Securities
20
Section 3.13
Listing and Maintenance Requirements
20
Section 3.14
Status of Securities
20
Section 3.15
Certain Material Indebtedness
21
Section 3.16
Investment Company Status
21
Section 3.17
Ability to Pay Dividends
21
Section 3.18
Intellectual Property; Cybersecurity
21
Section 3.19
No Other Company Representations or Warranties
22
Section 3.20
No Other Investor Representations or Warranties
22



i

--------------------------------------------------------------------------------

ARTICLE IV
     
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
 
Section 4.01
Organization; Standing
23
Section 4.02
Authority; Noncontravention
23
Section 4.03
Governmental Approvals
24
Section 4.04
Financing
24
Section 4.05
Ownership of Company Stock
24
Section 4.06
Brokers and Other Advisors
24
Section 4.07
Non-Reliance on Company Estimates, Projections, Forecasts, Forward-Looking
Statements and Business Plans
24
Section 4.08
Purchase for Investment
25
Section 4.09
No Other Investor Representations or Warranties
25
Section 4.10
No Other Company Representations or Warranties
26
     
ARTICLE V
     
ADDITIONAL AGREEMENTS
 
Section 5.01
Negative Covenants
26
Section 5.02
Reasonable Best Efforts; Filings
27
Section 5.03
Corporate Actions
29
Section 5.04
Public Disclosure
29

Section 5.05
Confidentiality
30
Section 5.06
NYSE Listing of Shares
31
Section 5.07
Standstill
31
Section 5.08
Transfer Restrictions
33
Section 5.09
Legend
34
Section 5.10
Board of Directors
35
Section 5.11
Voting
36
Section 5.12
Tax Matters
37
Section 5.13
Use of Proceeds
38
Section 5.14
Sponsor Group
38
Section 5.15
Information Rights
38
Section 5.16
Preemptive Rights
39
Section 5.17
Company Actions
42
Section 5.18
Financing Cooperation
43
Section 5.19
Available Registration Statement
43
     
ARTICLE VI
     
CONDITIONS TO CLOSING
 
Section 6.01
Conditions to the Obligations of the Company and the Investor
44
Section 6.02
Conditions to the Obligations of the Company
44
Section 6.03
Conditions to the Obligations of the Investor
44



ii

--------------------------------------------------------------------------------

ARTICLE VII
     
TERMINATION; SURVIVAL
 
Section 7.01
Termination
45
Section 7.02
Effect of Termination
46
Section 7.03
Survival
46
     
ARTICLE VIII
     
MISCELLANEOUS
 
Section 8.01
Amendments; Waivers
47
Section 8.02
Extension of Time, Waiver, Etc.
47
Section 8.03
Assignment
47
Section 8.04
Counterparts
48
Section 8.05
Entire Agreement; No Third Party Beneficiaries; No Recourse
48
Section 8.06
Governing Law; Jurisdiction
48
Section 8.07
Specific Enforcement
49
Section 8.08
WAIVER OF JURY TRIAL
50
Section 8.09
Notices
50
Section 8.10
Severability
51
Section 8.11
Interpretation
52
Section 8.12
Investor Representative
53



EXHIBITS


EXHIBIT A – Form of Certificate of Designations
EXHIBIT B – Form of Registration Rights Agreement


iii

--------------------------------------------------------------------------------

INVESTMENT AGREEMENT, dated as of May 26, 2020 (this “Agreement”), by and among
KAR Auction Services, Inc., a Delaware corporation (the “Company”) and Periphas
Capital GP, LLC, a Delaware limited liability company (the “Investor”).
 
WHEREAS, the Company desires to issue, sell and deliver to the Investor, and the
Investor desires to purchase and acquire from the Company, pursuant to the terms
and conditions set forth in this Agreement, up to an aggregate of 50,000 shares
of the Company’s Series A Convertible Preferred Stock, par value $0.01 per share
(the “Series A Preferred Stock”), having the powers, designations, preferences
and relative, participating, optional or other special rights, and the
qualifications, limitations and restrictions thereof specified in the form of
Certificate of Designations attached hereto as Exhibit A (the “Certificate of
Designations”); and
 
WHEREAS, substantially simultaneously with the execution of this Agreement, the
Company has entered into that certain investment agreement, by and between the
Company and Ignition Parent LP (the “Apax Investment Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:
 
ARTICLE I

Definitions
 
Section 1.01 Definitions.  (a)  As used in this Agreement (including the
recitals hereto), the following terms shall have the following meanings:
 
“25% Beneficial Ownership Requirement” means that the Investor Parties continue
to beneficially own at all times shares of Series A Preferred Stock and/or
shares of Common Stock that were issued upon conversion of shares of Series A
Preferred Stock that represent in the aggregate and on an as converted basis, at
least 25% of the number of shares of Common Stock beneficially owned by the
Investor Parties, on an as converted basis, as of immediately following the
Initial Closing, or from and after the Second Closing, as of immediately
following the Second Closing.
 
“50% Beneficial Ownership Requirement” means that the Investor Parties continue
to beneficially own at all times shares of Series A Preferred Stock and/or
shares of Common Stock that were issued upon conversion of shares of Series A
Preferred Stock that represent in the aggregate and on an as converted basis, at
least 50% of the number of shares of Common Stock beneficially owned by the
Investor Parties, on an as converted basis, as of immediately following the
Initial Closing, or from and after the Second Closing, as of immediately
following the Second Closing.
 
“Accrued Per Share Amount” means the amount of dividends accrued on a share of
Series A Preferred Stock from and including the Initial Closing Date (as defined
in the Agreement) through to but excluding the Second Closing Date.
 
“Action” has the meaning set forth in Section 3.07.
 

--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; provided, however, (i) that the Company and its Subsidiaries, on the one
hand, and any Investor Party or any of its Affiliates, on the other hand, shall
not be deemed to be Affiliates; (ii) “portfolio companies” (as such term is
customarily used among institutional investors) in which any Investor Party or
any of its Affiliates has an investment (whether as debt or equity) shall not be
deemed an Affiliate of such Investor Party and (iii) the Excluded Sponsor
Parties shall not be deemed to be Affiliates of any Investor Party, the Company
or any of the Company’s Subsidiaries.  For this purpose, “control” (including
its correlative meanings, “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs, management or polices of a Person, whether
through the ownership of voting securities, as trustee or executor, by Contract
or otherwise.
 
“Aggregate Purchase Price” has the meaning set forth in Section 2.03(b).
 
“Agreement” has the meaning set forth in the Preamble.
 
“Anti-Corruption Laws” has the meaning set forth in Section 3.08(b).
 
“Anti-Money Laundering Laws” means anti-money laundering-related laws,
regulations, and codes of practice applicable to the Company and its
Subsidiaries and their operations from time to time, including without
limitation the EU Anti-Money Laundering Directives and any laws, decrees,
administrative orders, circulars, or instructions implementing or interpreting
the same.
 
“Apax Investment Agreement” has the meaning set forth in the Recitals.
 
“Apax Registration Rights Agreement” means that certain Registration Rights
Agreement, to be entered into by the Company and Apax in connection with the
transactions contemplated by the Apax Investment Agreement, or any successor
agreement thereto, as the foregoing may be amended, supplemented or otherwise
modified.
 
“as converted basis” means (i) with respect to the outstanding shares of Common
Stock as of any date, all outstanding shares of Common Stock calculated on a
basis in which all shares of Common Stock issuable upon conversion of the
outstanding shares of Series A Preferred Stock (at the Conversion Rate in effect
on such date as set forth in the Certificate of Designations) are assumed to be
outstanding as of such date and (ii) with respect to any outstanding shares of
Series A Preferred Stock as of any date, the number of shares of Common Stock
issuable upon conversion of such shares of Series A Preferred Stock on such date
(at the Conversion Rate in effect on such date as set forth in the Certificate
of Designations).
 
“Available Registration Statement” shall mean, with respect to a Registration
Statement as of a date, that (i) as of such date such Registration Statement is
effective for an offering to be made on a delayed or continuous basis, there is
no stop order with respect thereto and the Company reasonably believes that such
Registration Statement will be continuously available for the resale of
Registrable Securities for the next ten (10) Business Days and (ii) as of such
date and continuously for the next ten (10) Business Days, (a) there is not in
effect a Postponement Period or Quarterly Blackout Period (as each such term is
defined in the Registration Rights Agreement) and (b) the Investor Parties are
not restricted by the holdback provision of Section 9(a) of the Registration
Rights Agreement or any related “lock-up” agreement.
 
2

--------------------------------------------------------------------------------

“Balance Sheet Date” has the meaning set forth in Section 3.05(c).
 
“Bankruptcy and Equity Exception” has the meaning set forth in Section 3.03(a).
 
Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable immediately (including assuming conversion of all Series A
Preferred Stock, if any, owned by such Person to Common Stock).
 
“Board” means the Board of Directors of the Company.
 
“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banks in the City of New York are authorized or required by Law to be
closed with respect to the provision of “essential services” (as defined by any
applicable Governmental Authority from time to time).
 
“Capitalization Date” has the meaning set forth in Section 3.02(a).
 
“Certificate of Designations” has the meaning set forth in the Recitals.
 
“Closings” means together, the Initial Closing and the Second Closing, if any.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Common Stock” means the common stock, par value $0.01 per share, of the
Company.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Charter Documents” means the Company’s certificate of incorporation and
by-laws, each as amended to the date of this Agreement, and shall include the
Certificate of Designations, as filed with the Secretary of State of the State
of Delaware.
 
“Company Disclosure Letter” has the meaning set forth in Article III.
 
“Company Plan” means each plan, program, policy, agreement or other arrangement
covering current or former employees, directors or consultants, that is (i) an
employee welfare plan within the meaning of Section 3(1) of ERISA, (ii) an
employee pension benefit plan within the meaning of Section 3(2) of ERISA, other
than any plan which is a “multiemployer plan” (as defined in Section 4001(a)(3)
of ERISA), (iii) a stock option, stock purchase, stock appreciation right or
other stock-based agreement, program or plan, (iv) an individual employment,
consulting, severance, retention or other similar agreement or (v) a bonus,
incentive, deferred compensation, profit-sharing, retirement, post-retirement,
vacation, severance or termination pay, benefit or fringe-benefit plan, program,
policy, agreement or other arrangement, in each case that is sponsored,
maintained or contributed to by the Company or any of its Subsidiaries or to
which the Company or any of its Subsidiaries is obligated to contribute to or
has or may have any liability, other than any plan, program, policy, agreement
or arrangement sponsored and administered by a Governmental Authority.
 
3

--------------------------------------------------------------------------------

“Company PRSUs” means a performance-based restricted stock unit with respect to
Common Stock.
 
“Company RSUs” means a restricted stock unit with respect to Common Stock.
 
“Company SEC Documents” has the meaning set forth in Section 3.05(a).
 
“Company Securities” has the meaning set forth in Section 3.02(b).
 
“Company Stock Options” means an option to purchase shares of Common Stock.
 
“Company Stock Plans” means the KAR Auction Services, Inc. 2009 Omnibus Stock
and Incentive Plan, as amended and the KAR Auction Services, Inc. Employee Stock
Purchase Plan, in each case as amended from time to time.
 
“Competitor” means any Person that is primarily engaged in any business that
directly or indirectly competes with the Company’s or any of its Subsidiaries’
businesses, including without limitation those related to vehicle auction,
vehicle remarketing, floorplan financing or original equipment manufacturer
services in Australia, Canada, Europe, Mexico, the United Kingdom and the United
States.
 
“Confidential Information” has the meaning set forth in Section 5.05.
 
“Confidentiality Agreement” has the meaning set forth in Section 5.05.
 
“Contract” has the meaning set forth in Section 3.03(b).
 
“Conversion Rate” has the meaning set forth in the Certificate of Designations.
 
“DGCL” means the Delaware General Corporation Law, as amended, supplemented or
restated from time to time.
 
“DOJ” has the meaning set forth in Section 5.02(c).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
4

--------------------------------------------------------------------------------

“Excluded Sponsor Parties” means the Sponsor Group, other than the Investor
Parties, in their businesses distinct from and not engaged in the corporate
private equity business of the Investor.
 
“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated March 11, 2014, as amended on March 9, 2016, May 31, 2017 and September
19, 2019, among KAR Auction Services, Inc., as the borrower, the several banks
and other financial institutions or entities from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.
 
“Export Control Laws” means the EC Regulation 428/2009 and the implementing laws
and regulations of the EU member states; the U.S. Export Administration Act,
U.S. Export Administration Regulations, U.S. Arms Export Control Act, U.S.
International Traffic in Arms Regulations, and their respective implementing
rules and regulations; the U.K. Export Control Act 2002 (as amended and extended
by the Export Control Order 2008) and its implementing rules and regulations;
and other similar export control laws or restrictions applicable to the Company,
its Subsidiaries and their respective operations from time to time.
 
“Fall-Away of Investor Observer Rights” means the first day on which the
Investor Parties no longer meet the 50% Beneficial Ownership Requirement.
 
“Filed SEC Documents” has the meaning set forth in Article III.
 
“Fraud” means actual, not constructive, common law fraud (under the laws of the
State of Delaware) in the making of the representations and warranties expressly
given in this Agreement.
 
“FTC” has the meaning set forth in Section 5.02(c).
 
“GAAP” means generally accepted accounting principles, as in effect in the
United States from time to time.
 
“Governmental Authority” means any government, court, regulatory or
administrative agency, commission, arbitrator or authority or other legislative,
executive or judicial governmental official or entity (in each case including
any self-regulatory organization), whether federal, state or local, domestic,
foreign or multinational.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
 
“HSR Form” has the meaning set forth in Section 5.02(b).
 
“Indenture” means the Indenture governing the 5.125% senior notes due 2025,
dated as of May 31, 2017, among the Company, the guarantors party thereto and
U.S. Bank National Association, as trustee.
 
“Infringe” has the meaning set forth in Section 3.18.
 
5

--------------------------------------------------------------------------------

“Initial Acquired Shares” has the meaning set forth in Section 2.01.
 
“Initial Closing” has the meaning set forth in Section 2.02(a).
 
“Initial Closing Date” has the meaning set forth in Section 2.02(a).
 
“Initial Expense Reimbursement Amount” means reimbursement for certain
reasonable out-of-pocket costs and expenses, including fees and disbursements of
counsel, financial advisors and accountants, incurred by the Company through the
Initial Closing in connection with this Agreement and the Transactions, in the
amount of $200,000.00.
 
“Initial Purchase” has the meaning set forth in Section 2.01.
 
“Initial Purchase Price” has the meaning set forth in Section 2.02(b).
 
“Intellectual Property” has the meaning set forth in Section 3.18.
 
“Investor” has the meaning set forth in the Preamble.  Any reference to any
action by the Investor Parties in this Agreement that requires an instrument in
writing signed by the Investor Parties shall require an instrument in writing
signed by the Investor, so long as it is the sole Investor Party, or each of the
Investor Parties; provided that an instrument in writing signed by the Investor
Representative shall be deemed to be an instrument in writing signed by each of
the Investor Parties.
 
“Investor Board Observer” means an Investor Designee who was appointed as a
non-voting observer of the Board.
 
“Investor Designee” means an individual designated in writing by the Investor
Parties and reasonably acceptable to the Board to be appointed as a non-voting
observer of the Board pursuant to Section 5.10(a).
 
“Investor Material Adverse Effect” means any effect, change, event or occurrence
that, individually or in the aggregate, would or would reasonably be expected
to, prevent, materially delay, interfere with, hinder or impair (i) the
consummation by the Investor of any of the Transactions or (ii) the compliance
by the Investor with its obligations under this Agreement.
 
“Investor Parties” means the Investor and each Permitted Transferee of the
Investor to whom shares of Series A Preferred Stock or Common Stock issued upon
conversion of shares of Series A Preferred Stock are transferred pursuant to
Section 5.08(b)(i).
 
“Investor Representative” has the meaning set forth in Section 8.12.
 
“IRS” has the meaning set forth in Section 5.12(a).
 
“Issuer Agreement” has the meaning set forth in Section 5.18.
 
“Judgments” has the meaning set forth in Section 3.07.
 
6

--------------------------------------------------------------------------------

“Knowledge” means, with respect to the Company, the actual knowledge of the
individuals listed on Section 1.01 of the Company Disclosure Letter, after
reasonable inquiry.
 
“Laws” has the meaning set forth in Section 3.08(a).
 
“Liens” means any mortgage, pledge, lien, charge, encumbrance, security interest
or other restriction of any kind or nature, whether based on common law, statute
or contract.
 
“Lock-Up Period” means the period commencing on the Initial Closing Date and
ending on the date that is one (1) year after the Initial Closing Date.
 
“Material Adverse Effect” means any effect, change, event or circumstance that,
individually or in the aggregate with all other effects, changes, events or
circumstances, has had, or would reasonably be expected to (i) have a material
adverse effect on the business, assets, properties, financial condition or
results of operation of the Company and its Subsidiaries, taken as a whole;
provided, however, that any effects, changes, events or circumstances resulting
from the following items shall not, individually or taken together, be deemed to
constitute a Material Adverse Effect or considered when determining whether a
Material Adverse Effect has occurred: (a) changes in economic, political,
regulatory, financial or capital market conditions generally or in the
industries in which the Company and its Subsidiaries operate, (b) any acts of
war, sabotage, terrorist activities or changes imposed by a Governmental
Authority associated with national security, (c) effects of epidemics, pandemics
or disease outbreaks (including the COVID-19 virus) or weather or meteorological
events, (d) any change of Law, accounting standards, regulatory policy or
industry standards after the date of this Agreement, (e) the announcement,
execution or delivery of this Agreement or the consummation of the Transactions
(it being understood that this clause (e) shall not apply to a breach of any
representation or warranty set forth in Section 3.01, Section 3.03 or Section
3.04), (f) any actions taken by, or at the written request of, Investor or the
Investor Parties and (g) any failure by the Company to meet projections or
forecasts or revenue or earnings predictions for any period (but, for the
purposes of clarity, not the underlying cause of such failure), except, solely
with respect to clauses (a), (b), (c) and (d), to the extent the Company and its
Subsidiaries, taken as a whole, are materially and disproportionately affected
thereby relative to other participants in the industry or industries in which
the Company and its Subsidiaries operate (in which case only the incremental
material and disproportionate effect or effects may be taken into account in
determining whether there has been a Material Adverse Effect) or (ii) prevent or
materially delay, interfere with, hinder or impair (x) the consummation by the
Company or its Subsidiaries of any of the Transactions on a timely basis or (y)
the compliance by the Company or its Subsidiaries with its respective
obligations under this Agreement.
 
“New Security” has the meaning set forth in Section 5.16(a).
 
“Non-Recourse Party” has the meaning set forth in Section 8.05(b).
 
“NYSE” means the New York Stock Exchange.
 
“OECD” means the Organisation for Economic Co-operation and Development.
 
“OFAC” has the meaning set forth in Section 3.08(d).
 
7

--------------------------------------------------------------------------------

“Outside Date” means June 30, 2020.
 
“Permits” has the meaning set forth in Section 3.08(a).
 
“Permitted Loan” has the meaning set forth in Section 5.08(b)(v).
 
“Permitted Transferee” means (i) an Affiliate (other than any “portfolio
company” described below) of the Investor, (ii) any successor entity, or (iii)
any investment fund, vehicle, holding company or similar entity with respect to
which a member of the Sponsor Group serves as a general partner, managing
member, manager or advisor, or any successor entity of the Persons described in
this clause (iii); provided, however, that in no event shall (x) the Company or
any of its Subsidiaries, (y) any “portfolio company” (as such term is
customarily used among institutional investors) of any Person or any entity
controlled by any portfolio company of any Person or (z) any Competitor (whether
or not an Affiliate of the Investor) constitute a “Permitted Transferee”.
 
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, any other form of entity or any group comprised of two or more of the
foregoing.
 
“Preemptive Securities” has the meaning set forth in Section 5.15(a).
 
“Preemptive Rights Portion” has the meaning in Section 5.16(b).
 
“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.
 
“Registration Rights Agreement” means that certain Registration Rights
Agreement, which, subject to Section 2.03(b), is to be entered into by the
Company and the Investor on the Second Closing Date, the form of which is set
forth as Exhibit B hereto, as it may be amended, supplemented or otherwise
modified.
 
“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.
 
“Representatives” means, with respect to any Person, its officers, directors,
principals, partners, managers, members, employees, consultants, agents,
financial advisors, investment bankers, attorneys, accountants, other advisors
and other representatives.
 
“Restraints” has the meaning set forth in Section 6.01(a).
 
“Sanctions” has the meaning set forth in Section 3.08(d).
 
“SEC” means the Securities and Exchange Commission.
 
“Second Closing” has the meaning set forth in Section 2.03(a).
 
8

--------------------------------------------------------------------------------

“Second Closing Date” has the meaning set forth in Section 2.03(a).
 
“Second Expense Reimbursement Amount” means reimbursement for certain reasonable
out-of-pocket costs and expenses, including fees and disbursements of counsel,
financial advisors and accountants, incurred by the Company through the Initial
Closing in connection with this Agreement and the Transactions, in an amount
equal to 1% of the aggregate dollar amount of the Supplemental Acquired Shares
that the Investor syndicated prior to the Second Closing to fund the
Supplemental Purchase.
 
 “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.
 
“Series A Preferred Stock” has the meaning set forth in the Recitals.
 
“Standstill Expiration Date” has the meaning set forth in Section 5.07.
 
“Stockholder Approval” has the meaning set forth in Section 5.17.
 
“Sponsor Group” means Investor and the funds advised by it (whether currently or
in the future) or any of their respective Affiliates.
 
“Subsidiary” means with respect to any entity, (i) any corporation of which a
majority of the securities entitled to vote generally in the election of
directors thereof, at the time as of which any determination is being made, are
owned by such entity, either directly or indirectly, and (ii) any joint venture,
general or limited partnership, limited liability company or other legal entity
in which such entity is the record or beneficial owner, directly or indirectly,
of a majority of the voting interests or the general partner.
 
“Supplemental Acquired Shares” has the meaning set forth in Section 2.01.
 
“Supplemental Per Share Purchase Price” means $1,000.00 plus the Accrued Per
Share Amount.
 
“Supplemental Purchase” has the meaning set forth in Section 2.01.
 
“Supplemental Purchase Price” has the meaning set forth in Section 2.01.
 
“Tax” or “Taxes” mean all taxes, imposts, levies, duties, deductions,
withholdings (including backup withholding), assessments, fees or other like
assessments or charges, in each case in the nature of a tax, imposed by a
Governmental Authority, together with all interest, penalties and additions
imposed with respect to such amounts.
 
“Tax Return” means any report, return, information return, filing, claim for
refund or other information filed or required to be filed with a Governmental
Authority in connection with Taxes, including any schedules or attachments
thereto, and any amendments to any of the foregoing.
 
“Termination Date” has the meaning set forth in Section 7.01(b).
 
9

--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Certificate of Designations,
the Registration Rights Agreement and all other documents, certificates or
agreements executed in connection with the transactions contemplated by this
Agreement, the Certificate of Designations and the Registration Rights
Agreement.
 
“Transactions” means the Initial Purchase, the Supplemental Purchase (if any)
and the other transactions expressly contemplated by this Agreement and the
other Transaction Documents, including the exercise by any Investor Party of the
right to convert Initial Acquired Shares or Supplemental Acquired Shares into
shares of Common Stock.
 
“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any shares of equity
securities beneficially owned by a Person or any interest in any shares of
equity securities beneficially owned by a Person; provided, however, that,
notwithstanding anything to the contrary in this Agreement, a Transfer shall not
include (i) the conversion of one or more shares of Series A Preferred Stock
into shares of Common Stock pursuant to the Certificate of Designations, (ii)
the redemption or other acquisition of Common Stock or Series A Preferred Stock
by the Company, (iii) the direct or indirect transfer of any limited partnership
interests or other equity interests in an Investor Party (or any direct or
indirect parent entity of such Investor Party) (provided that if any transferor
or transferee referred to in this clause (iii) ceases to be controlled (directly
or indirectly) by the Person (directly or indirectly) controlling such Person
immediately prior to such transfer, such event shall be deemed to constitute a
“Transfer”) or (iv) the making any short sale of, granting any option for the
purchase of, or entering into any hedging or similar transaction with the same
economic effect as a short sale of or the purpose of which is to offset the loss
which results from a decline in the market price of, any shares of Series A
Preferred Stock or Common Stock, or otherwise establishing or increasing,
directly or indirectly, a put equivalent position, as defined in Rule 16a-1(h)
under the Exchange Act, with respect to the any of the Series A Preferred Stock
or Common Stock or any other capital stock of the Company. In the event that any
Person that is a corporation, partnership, limited liability company or other
legal entity (other than an individual, trust or estate) ceases to be controlled
by the Person controlling such Person or a Permitted Transferee thereof, such
event shall be deemed to constitute a “Transfer” subject to the restrictions on
Transfer contained or referenced herein.
 
ARTICLE II

Purchase and Sale
 
Section 2.01 Purchase and Sale.  On the terms of this Agreement and subject to
the satisfaction (or, to the extent permitted by applicable Law, waiver by the
party entitled to the benefit thereof) of the conditions set forth in Article
VI, (a) at the Initial Closing, the Investor shall, or shall cause one or more
of its designees (provided each such designee is a Permitted Transferee) to,
purchase and acquire from the Company, and the Company shall issue, sell and
deliver to the Investor, or such designee, an aggregate of 20,000 shares of
Series A Preferred Stock (the “Initial Acquired Shares”) for a purchase price
per Initial Acquired Share equal to $1,000.00, and (b) at the Second Closing,
the Investor shall, subject to the Investor’s delivery of an Exercise Notice in
compliance with Section 2.04, have the option in its sole discretion to, or
cause one or more of its designees (provided each such designee is a Permitted
Transferee) to, purchase and acquire from the Company, and subject to the
Investor’s delivery of an Exercise Notice in compliance with Section 2.04, the
Company shall issue, sell and deliver to the Investor, or such designee, an
aggregate of up to such number of shares of Series A Preferred Stock specified
in the Exercise Notice, but not more than 30,000 shares of Series A Preferred
Stock (the “Supplemental Acquired Shares”) for a purchase price per Supplemental
Acquired Share equal to the Supplemental Per Share Purchase Price.  The purchase
and sale of the Initial Acquired Shares pursuant to this Section 2.01 is
referred to as the “Initial Purchase” and the purchase and sale of the
Supplemental Acquired Shares, if any, pursuant to this Section 2.01 is referred
to as the “Supplemental Purchase”.
 
10

--------------------------------------------------------------------------------

Section 2.02 Initial Closing.  (a)  On the terms of this Agreement, the closing
of the Initial Purchase (the “Initial Closing”) shall occur at 10:00 a.m. (New
York City time) on the second (2nd) Business Day following such date on which
the conditions to the Initial Closing set forth in Article VI of this Agreement
have been satisfied or, to the extent permitted by applicable Law, waived by the
party entitled to the benefit thereof (other than those conditions that by their
nature are to be satisfied at the Initial Closing, but subject to the
satisfaction or waiver of those conditions at such time), and shall be conducted
remotely via the electronic exchange of documents and signatures, or at such
other place, time and date as shall be agreed between the Company and the
Investor; provided that notwithstanding anything to the contrary herein, the
Investor shall not be required to effect the Initial Closing prior to the
fifteenth (15th) day after the date hereof (the date on which the Initial
Closing occurs, the “Initial Closing Date”).
 
(b)          At the Initial Closing:
 
(i)           the Company shall deliver to the Investor or its designee the
Initial Acquired Shares, free and clear of all Liens, except restrictions
imposed by the Certificate of Designations, the Securities Act, Section 5.08 and
any applicable securities Laws and evidence of the issuance of the Initial
Acquired Shares to the Investor credited to book-entry accounts maintained by
the transfer agent of the Company; and


(ii)          the Investor shall, or shall cause its designee to pay an amount
equal to $20,000,000.00 (the “Initial Purchase Price”) plus the Initial Expense
Reimbursement Amount to the Company, by wire transfer of immediately available
U.S. federal funds, to the account designated by the Company in writing at least
two (2) Business Days prior to the Initial Closing Date.


Section 2.03 Second Closing.  (a)  On the terms of this Agreement, the closing
of the Supplemental Purchase, if any, (the “Second Closing”) shall occur at
10:00 a.m. (New York City time) on June 29, 2020, subject to the conditions to
the Second Closing set forth in Article VI of this Agreement being satisfied or,
to the extent permitted by applicable Law, waived by the party entitled to the
benefit thereof, at such time, and shall be conducted remotely via the
electronic exchange of documents and signatures, or at such other place, time
and date as shall be agreed between the Company and the Investor; provided that
notwithstanding anything to the contrary herein, the Investor shall not be
required to effect the Second Closing after the Outside Date (the date on which
the Second Closing occurs, the “Second Closing Date”).
 
11

--------------------------------------------------------------------------------

(b)          At the Second Closing:
 
(i)           the Company shall deliver to the Investor or its designee (A) any
Supplemental Acquired Shares, free and clear of all Liens, except restrictions
imposed by the Certificate of Designations, the Securities Act, Section 5.08 and
any applicable securities Laws and evidence of the issuance of the Supplemental
Acquired Shares to the Investor credited to book-entry accounts maintained by
the transfer agent of the Company and (B) if the number of Supplemental Acquired
Shares is greater than 20,000, the Registration Rights Agreement, duly executed
by the Company; and


(ii)         the Investor shall, or shall cause one or more of its designees to,
(A) pay to the Company, by wire transfer of immediately available U.S. federal
funds, to the account designated by the Company in writing at least two (2)
Business Days prior to the Second Closing Date an amount in cash equal to the
product of (1) the Supplemental Per Share Purchase Price and (2) the number of
Supplemental Acquired Shares (the “Supplemental Purchase Price” and together
with the Initial Purchase Price the “Aggregate Purchase Price”) plus the Second
Expense Reimbursement Amount, and (B) if the number of Supplemental Acquired
Shares is greater than 20,000, deliver to the Company the Registration Rights
Agreement, duly executed by the Investor.


Section 2.04 Exercise Notice.  No later than 3:00 p.m. New York City time on
June 17, 2020 (or, if the Second Closing occurs on any date other than June 29,
2020, on the eighth (8th) Business Day prior to the date of the Second Closing),
the Investor shall, if it desires to exercise its option to purchase any
Supplemental Acquired Shares pursuant to Section 2.01, provide written notice to
the Company (at the Company’s address set forth in the notice provision of this
Agreement) of the number of Supplemental Acquired Shares that the Investor
wishes to acquire in the Supplemental Purchase (the “Exercise Notice”).  For the
avoidance of doubt and notwithstanding anything to the contrary in this
Agreement, unless and until the Investor has delivered the Exercise Notice (and
from and after such time, subject to the satisfaction, or to the extent
permitted by applicable Law, waiver by the party entitled to the benefit thereof
of the conditions to the consummation of the Second Closing set forth in Article
VI), the Investor shall have no obligation to acquire any Supplemental Acquired
Shares or otherwise consummate the Second Closing.


ARTICLE III

Representations and Warranties of the Company
 
The Company represents and warrants to the Investor as of the date of this
Agreement and as of the Initial Closing and as of the Second Closing (except to
the extent made only as of a specified date, in which case such representation
and warranty is made as of such date) that, except as (A) set forth in the
confidential disclosure letter delivered by the Company to the Investor prior to
the execution of this Agreement (the “Company Disclosure Letter”) (it being
understood that any information, item or matter set forth on one section or
subsection of the Company Disclosure Letter shall only be deemed disclosed with
respect to, and shall only be deemed to apply to and qualify, the section or
subsection of this Agreement to which it corresponds in number and each other
section or subsection of this Agreement to the extent that it is reasonably
apparent on its face that such information, item or matter is relevant to such
other section or subsection) or (B) disclosed in any report, schedule, form,
statement or other document (including exhibits) filed with, or furnished to,
the SEC (and publicly available) after January 1, 2018 and prior to the date of
this Agreement (the “Filed SEC Documents”), other than any risk factor
disclosures in any such Filed SEC Document contained in the “Risk Factors” or
“Forward-Looking Statements” section (or similarly titled sections) or any
forward-looking statements within the meaning of the Securities Act or the
Exchange Act thereof (it being acknowledged that nothing disclosed in the Filed
SEC Documents shall be deemed to qualify or modify the representations and
warranties set forth in Sections 3.01(a), 3.02, 3.03, 3.10 and 3.11):
 
12

--------------------------------------------------------------------------------

Section 3.01 Organization; Standing.  (a)  The Company is a corporation duly
organized and validly existing under the Laws of the State of Delaware, is in
good standing and has all requisite corporate power and corporate authority
necessary to carry on its business as it is now being conducted, except (other
than with respect to the Company’s due organization and valid existence) as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The Company is duly licensed or qualified to do
business and is in good standing (where such concept is recognized under
applicable Law) in each jurisdiction in which the nature of the business
conducted by it or the character or location of the properties and assets owned
or leased by it makes such licensing or qualification necessary, except where
the failure to be so licensed, qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  True and complete copies of the Company Charter Documents are
included in the Filed SEC Documents.
 
(b)         Each of the Company’s Subsidiaries is duly organized, validly
existing and in good standing (where such concept is recognized under applicable
Law) under the Laws of the jurisdiction of its organization, except where the
failure to be so organized, existing and in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each of the Company’s Subsidiaries is duly licensed or
qualified to do business and is in good standing (where such concept is
recognized under applicable Law) in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed, qualified or in good standing would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
Section 3.02 Capitalization.  (a)  The authorized capital stock of the Company
consists of 400,000,000 shares of Common Stock, 100,000,000 shares of preferred
stock, par value $0.01 per share. At the close of business on May 21, 2020,
there were 129,214,723 shares of common stock issued and outstanding.  At the
close of business on December 31, 2019 (the “Capitalization Date”), (i)
5,147,288 shares of Common Stock were reserved and available for future issuance
pursuant to the Company Stock Plans (excluding dividend equivalent units), of
which amount (A) 711,400 shares of Common Stock were subject to outstanding
Company Stock Options, (B) 550,767 Company RSUs (including dividend equivalent
units) were outstanding and (C) 697,918 Company PRSUs (including dividend
equivalent units) were outstanding, and (ii) no shares of preferred stock were
issued or outstanding.  Section 3.02(a) of the Company Disclosure Letter sets
forth the number of Company RSUs, Company PRSUs and deferred director stock
awards that the Company has granted following the Capitalization Date and prior
to the date hereof.
 
13

--------------------------------------------------------------------------------

(b)          Except as described in this Section 3.02, there are (i) no
outstanding shares of capital stock of, or other equity or voting interests of
any character in, the Company as of the date hereof other than shares that have
become outstanding after the Capitalization Date which were reserved for
issuance as of the Capitalization Date as set forth in Section 3.02(a), (ii) no
outstanding securities of the Company convertible into or exercisable or
exchangeable for shares of capital stock of, or other equity or voting interests
of any character in, the Company, (iii) no outstanding obligations, options,
warrants, rights, pledges, calls, puts, phantom equity, premptive rights, or
other rights, commitments, agreements or arrangements of any character to
acquire from the Company, or that obligate the Company to issue, any capital
stock of, or other equity or voting interests (or voting debt) in, or any
securities convertible into or exercisable or exchangeable for shares of capital
stock of, or other equity or voting interests (or voting debt) in, the Company
other than obligations under the Company Stock Plans in the ordinary course of
business, (iv) no obligations of the Company to grant, extend or enter into any
subscription, warrant, right, convertible or exchangeable security or other
similar agreement or commitment relating to any capital stock of, or other
equity or voting interests (or voting debt) in, the Company (the items in
clauses (i), (ii), (iii) and (iv) being referred to collectively as “Company
Securities”) and (v) no other obligations by the Company or any of its
Subsidiaries to make any payments based on the price or value of any Company
Securities.  There are no outstanding agreements of any kind which obligate the
Company or any of its Subsidiaries to repurchase, redeem or otherwise acquire
any Company Securities (other than pursuant to the cashless exercise of Company
Stock Options or the forfeiture or withholding of Taxes with respect to Company
Stock Options, Company RSUs or Company PRSUs), or obligate the Company to grant,
extend or enter into any such agreements relating to any Company Securities,
including any agreements granting any preemptive rights, subscription rights,
anti-dilutive rights, rights of first refusal or similar rights with respect to
any Company Securities.  Except as set forth on Section 3.02(b) of the Company
Disclosure Letter, none of the Company or any Subsidiary of the Company is a
party to any stockholders’ agreement, voting trust agreement, registration
rights agreement or other similar agreement or understanding relating to any
Company Securities or any other agreement relating to the disposition, voting or
dividends with respect to any Company Securities.  All outstanding shares of
Common Stock have been duly authorized and validly issued and are fully paid,
nonassessable and were not issued in violation of any purchase option, call
option, right of first refusal, subscription right, preemptive or similar rights
of a third Person, the Company Charter Documents or any agreement to which the
Company is a party.   All of the outstanding shares of capital stock or equity
interests of the Company’s Subsidiaries have been duly authorized, validly
issued, fully paid and non-assessable and none of such capital stock or equity
interests are subject to or were issued in violation of any applicable Laws and
are not subject to and have not been issued in violation of any stockholders
agreement, proxy, voting trust or similar agreement, or any preemptive rights,
rights of first refusal or similar rights of any Person, except as would not
reasonably be expected to be material to the Company and its Subsidiaries, taken
as a whole.
 
Section 3.03 Authority; Noncontravention.  (a)  The Company has all necessary
corporate power and corporate authority to execute and deliver this Agreement
and the other Transaction Documents and to perform its obligations hereunder and
thereunder and to consummate the Transactions.  The execution, delivery and
performance by the Company of this Agreement and the other Transaction
Documents, and the consummation by it of the Transactions, have been duly
authorized by the Board and no other corporate action on the part of the Company
is necessary to authorize the execution, delivery and performance by the Company
of this Agreement and the other Transaction Documents and the consummation by it
of the Transactions.  This Agreement has been and at the Initial Closing or the
Second Closing, as applicable, the other Transaction Documents will be, duly
executed and delivered by the Company and, assuming due authorization, execution
and delivery hereof or thereof, as applicable, by the Investor, constitutes (or
in the case of the other Transaction Documents, at the Initial Closing or the
Second Closing, as applicable, will constitute) a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except that such enforceability (i) may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
Laws of general application affecting or relating to the enforcement of
creditors’ rights generally and (ii) is subject to general principles of equity,
whether considered in a proceeding at law or in equity (the “Bankruptcy and
Equity Exception”).
 
14

--------------------------------------------------------------------------------

(b)          Neither the execution and delivery of this Agreement or the other
Transaction Documents by the Company, nor the consummation by the Company of the
Transactions, nor performance or compliance by the Company with any of the terms
or provisions hereof or thereof, will (i) conflict with or violate any provision
of (A) the Company Charter Documents or (B) the similar organizational documents
of any of the Company’s Subsidiaries or (ii) assuming that the authorizations,
consents and approvals referred to in Section 3.04 are obtained prior to the
Initial Closing Date and the filings referred to in Section 3.04 are made and
any waiting periods thereunder have terminated or expired prior to the Initial
Closing Date, (x) violate any Law or Judgment applicable to the Company or any
of its Subsidiaries or (y) violate or constitute a default (or constitute an
event which, with notice or lapse of time or both, would violate or constitute a
default) under, result in the termination of or a right of termination or
cancellation under, result in the loss of any benefit or require a payment or
incur a penalty under, any of the terms or provisions of any loan or credit
agreement, indenture, debenture, note, bond, mortgage, deed of trust, lease,
sublease, license, contract or other agreement (each, a “Contract”) to which the
Company or any of its Subsidiaries is a party or by which it is bound or
accelerate the Company’s or, if applicable, any of its Subsidiaries’ obligations
under any such Contract, except, in the case of clause (ii), as would not,
individually or in the aggregate, have or reasonably be expected to have, a
Material Adverse Effect. The Company has complied and will comply with the
conditions set forth in the temporary waiver of certain of the stockholder
approval requirements in Section 312.03 of the NYSE Listed Company Manual set
forth in SEC Release No. 34-88572 as applicable to the issuance of the Series A
Preferred Stock and of the Common Stock issuable on conversion thereof.
 
Section 3.04 Governmental Approvals.  Except for (a) the filing of the
Certificate of Designations with the Secretary of State of the State of
Delaware, (b) filings required under, and compliance with other applicable
requirements of the HSR Act, and (c) compliance with any applicable state
securities or blue sky laws, no consent or approval of, or filing, license,
permit or authorization, declaration or registration with, any Governmental
Authority is necessary for the execution and delivery of this Agreement and the
other Transaction Documents by the Company, the performance by the Company of
its obligations hereunder and thereunder and the consummation by the Company of
the Transactions, other than such other consents, approvals, filings, licenses,
permits or authorizations, declarations or registrations that, if not obtained,
made or given, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
15

--------------------------------------------------------------------------------

Section 3.05 Company SEC Documents; Undisclosed Liabilities.  (a)  The Company
has filed with the SEC, on a timely basis, all required reports, schedules,
forms, statements and other documents required to be filed by the Company with
the SEC pursuant to the Exchange Act since January 1, 2018 (collectively, the
“Company SEC Documents”).  As of their respective SEC filing dates, the Company
SEC Documents complied in all material respects with the requirements of the
Securities Act, the Exchange Act and/or the Sarbanes-Oxley Act of 2002 (and the
regulations promulgated thereunder), as the case may be, applicable to such
Company SEC Documents, and none of the Company SEC Documents as of such
respective dates (or, if amended prior to the date of this Agreement, the date
of the filing of such amendment, with respect to the disclosures that are
amended) contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(b)          The consolidated financial statements of the Company and its
Subsidiaries (including all related notes or schedules) included or incorporated
by reference in the Company SEC Documents complied as to form, as of their
respective dates of filing with the SEC, in all material respects with the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with GAAP (except, in the case of unaudited quarterly
statements, as permitted by Form 10-Q of the SEC or other rules and regulations
of the SEC) applied on a consistent basis during the periods involved (except
(i) as may be indicated in the notes thereto or (ii) as permitted by
Regulation S-X) and present fairly, in all material respects, the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods shown (subject, in the case of unaudited quarterly financial
statements, to normal year‑end adjustments. which are not reasonably expected to
be materially adverse individually or in the aggregate to the Company and its
Subsidiaries, taken as a whole).
 
(c)          Neither the Company nor any of its Subsidiaries has any liabilities
of any nature (whether accrued, absolute, contingent or otherwise) that would be
required under GAAP, to be reflected on a consolidated balance sheet of the
Company (including the notes thereto) except liabilities (i) reflected or
reserved against in the balance sheet (or the notes thereto) of the Company and
its Subsidiaries as of December 31, 2019 (the “Balance Sheet Date”) included in
the Filed SEC Documents, (ii) incurred after the Balance Sheet Date in the
ordinary course of business and that do not arise from any material breach of a
Contract, (iii) as expressly contemplated by this Agreement or otherwise
incurred in connection with the Transactions, (iv) that have been discharged or
paid prior to the date of this Agreement or (v) as would not, individually or in
the aggregate, have had or reasonably be expected to have, a Material Adverse
Effect.
 
16

--------------------------------------------------------------------------------

(d)          The Company has established and maintains, and at all times since
January 1, 2018 has maintained, disclosure controls and procedures and a system
of internal controls over financial reporting (as such terms are defined in
paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as
required by Rule 13a-15 under the Exchange Act relating to the Company and its
consolidated Subsidiaries sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with Company management’s general or
specific authorization, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP, consistently
applied, and to maintain accountability for assets, (c) access to assets is
permitted only in accordance with Company management’s general or specific
authorization and (d) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  There are no “significant deficiencies” or
“material weaknesses” (as defined by the Public Company Accounting Oversight
Board) in the design or operation of the Company’s internal controls over, and
procedures relating to, financial reporting which would reasonably be expected
to adversely affect in any material respect the Company’s ability to record,
process, summarize and report financial data, in each case which has not been
subsequently remediated.  Since January 1, 2018, there has not been any Fraud,
whether or not material, that involves management or other employees of the
Company or any of its Subsidiaries who have a significant role in the Company’s
internal controls over financial reporting.  As of the date of this Agreement,
to the Knowledge of the Company, there is no reason that its outside auditors
and its chief executive officer and chief financial officer will not be able to
give the certifications and attestations required pursuant to the rules and
regulations adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002,
without qualification, when next due.
 
(e)          There is no transaction, arrangement or other relationship between
the Company and/or any of its Subsidiaries and an unconsolidated or other
off-balance sheet entity that is required by applicable Law to be disclosed by
the Company in its Filed SEC Documents and is not so disclosed.
 
Section 3.06 Absence of Certain Changes.  Since December 31, 2019, there has not
been any Material Adverse Effect or any event, change or occurrence that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
Section 3.07 Legal Proceedings.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, there is no
(a) pending or, to the Knowledge of the Company, threatened legal, regulatory or
administrative proceeding, suit, proceeding, dispute, investigation, arbitration
or action (an “Action”) against the Company or any of its Subsidiaries,
including any Company Plan, (b) outstanding order, judgment, injunction, ruling,
writ or decree of any Governmental Authority (“Judgments”) imposed upon the
Company or any of its Subsidiaries or any of their respective assets, in each
case, by or before any Governmental Authority, or (c) to the Knowledge of the
Company, environmental contamination that would reasonably be expected to result
in any such Action or Judgment against, or liability of, the Company or any of
its Subsidiaries.
 
Section 3.08 Compliance with Laws; Permits.


(a)          The Company and each of its Subsidiaries, including with respect to
any Company Plan, are and since January 1, 2018 have been, in compliance with
all state or federal laws, common law, statutes, ordinances, codes, rules or
regulations or other similar requirement enacted, adopted, promulgated, or
applied by any Governmental Authority (“Laws”), Judgments, in each case, that
are applicable to the Company or any of its Subsidiaries, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Company and each of its Subsidiaries hold all licenses,
franchises, permits, certificates, approvals and authorizations from
Governmental Authorities (“Permits”) necessary for the lawful conduct of their
respective businesses, except where the failure to hold the same would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
17

--------------------------------------------------------------------------------

(b)          The Company, each of its Subsidiaries, and to the Company’s
Knowledge, each of their respective officers, directors, employees and, agents
acting on their behalf is, and for the last five (5) years has been, in
compliance in all material respects with (i) the Foreign Corrupt Practices Act
of 1977 and any rules and regulations promulgated thereunder; (ii) the UK
Bribery Act 2010; (iii) anti-bribery legislation promulgated by the European
Union and implemented by its member states; (iv) legislation adopted in
furtherance of the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions; and (v) any other Laws
applicable to the Company and its Subsidiaries that address the prevention of
corruption, bribery or terrorism (collectively, the “Anti-Corruption Laws”). 
None of the Company, any of its Subsidiaries or any director, officer, or, to
the Company’s Knowledge, any agent, employee, or other person associated with or
acting on behalf of the Company or its Subsidiaries within the last five (5)
years has offered, promised, provided, or authorized the provision of any money
or other thing of value, directly or indirectly, to any Person to improperly
influence official action or secure an improper advantage, or to encourage the
recipient to breach a duty of good faith or loyalty or the policies of his/her
employer, nor has violated or is in violation of any provision of any
Anti-Corruption Laws.
 
(c)          The Company, each of its Subsidiaries, and to the Company’s
Knowledge, each of their respective officers, directors, employees and, to the
Company’s Knowledge, agents acting on their behalf is, and for the last five (5)
years has been, in material compliance with Anti-Money Laundering Laws and
Export Control Laws.
 
(d)          The Company, each of its Subsidiaries, and to the Company’s
Knowledge, each of their officers, directors, employees and agents acting on
their behalf is, and, for the last five (5) years has been, in compliance with
all Laws or other financial restrictions administered by (i) the United States
(including without limitation regulations administered by the Office of Foreign
Assets Control of the United States Treasury Department (“OFAC”) and the U.S.
Department of State), (ii) the European Union and enforced by its member states,
(iii) the United Nations, (iv) Her Majesty’s Treasury or (v) other similar
governmental bodies with regulatory authority over the Company, its Subsidiaries
and their respective operations from time to time (collectively, “Sanctions”). 
None of the Company, any of its Subsidiaries, or any director, officer, or to
the Company’s Knowledge, agent, or employee of the Company or any of its
Subsidiaries is currently the subject or the target of any Sanctions, nor is the
Company or any of its Subsidiaries (x) located, organized or resident in a
country or territory that is the subject or target of Sanctions, including,
without limitation, Cuba, Iran, North Korea, Syria and Crimea, or (y)
majority-owned or controlled by a Person that is the subject of Sanctions.
 
(e)          To the Company’s Knowledge, the Company and its Subsidiaries have
not engaged in, nor are now engaged in, any dealings or transactions with or for
the benefit of any person (i) located, organized, or ordinarily resident in
Cuba, Iran, North Korea, Sudan, Syria, or Crimea, or (ii) with any person that
is the subject of Sanctions (including, without limitation, persons listed on
OFAC’s Specially Designated Nationals and Blocked Persons List or the Entity
List maintained by the U.S. Department of Commerce’s Bureau of Industry and
Security), in each case directly or indirectly, including through agents or
other persons acting on its behalf.
 
18

--------------------------------------------------------------------------------

(f)          Neither the Company nor any of its Subsidiaries is party to any
actual or threatened legal proceedings or outstanding enforcement action
relating to any breach or suspected breach of Anti-Corruption Laws, Anti-Money
Laundering Laws, Sanctions or Export Control Laws.
 
(g)          The Company and its Subsidiaries will not use the proceeds from the
Transactions (i) in furtherance of an offer, payment, promise to pay or
authorization of the payment or giving of money or anything else of value, to
any Person in violation of any Anti-Corruption Laws, or (ii) directly or
indirectly to fund or facilitate any activities of or business with any person,
or in any country or territory, that, at the time of such funding, is the
subject or the target of Sanctions.
 
(h)          The Company and its Subsidiaries have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, compliance with all applicable Anti-Corruption Laws,
Sanctions, Anti-Money Laundering Laws, and Export Control Laws. No action, suit
or proceeding by or before any court or governmental agency, authority or body
or any arbitrator involving the Company or any of its Subsidiaries with respect
to Anti-Corruption Laws or Sanctions is pending or, to the Knowledge of the
Company, threatened.
 
Section 3.09 Tax Matters.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (a) the
Company and each of its Subsidiaries has prepared (or caused to be prepared) and
timely filed (taking into account valid extensions of time within which to file)
all Tax Returns required to be filed by it, and all such filed Tax Returns
(taking into account all amendments thereto) are true, complete and accurate,
(b) all Taxes owed by the Company and each of its Subsidiaries that are due
(whether or not shown on any Tax Return) have been timely paid, except for Taxes
that are being contested in good faith by appropriate proceedings and that have
been adequately reserved against in accordance with GAAP, (c) no examination or
audit of any Tax Return relating to any Taxes of the Company or any of its
Subsidiaries or with respect to any Taxes due from the Company or any of its
Subsidiaries by any Governmental Authority is currently in progress or
threatened in writing, (d) none of the Company or any of its Subsidiaries has
liability for any other Person (other than the Company and its Subsidiaries)
under Treasury Regulations Section 1.1502-6 (or any similar provision of state,
local or foreign Law), as a transferee or successor, or by contract and (e) none
of the Company or any of its Subsidiaries has engaged in any “listed
transaction” within the meaning of Treasury Regulations Section 1.6011-4(b)(2).
 
Section 3.10 No Rights Agreement; Anti-Takeover Provisions.  (a)  As of the date
of this Agreement, neither the Company nor any of its Subsidiaries is party to a
stockholder rights agreement, “poison pill” or similar anti-takeover agreement
or plan.
 
19

--------------------------------------------------------------------------------

(b)          The Board has taken all necessary actions to ensure that no
restrictions included in any “control share acquisition,” “fair price,”
“moratorium,” “business combination” or other state anti-takeover Law (including
Section 203 of the DGCL) is, or as of the Initial Closing and the Second Closing
will be, applicable to the Transactions, including the Company’s issuance of
shares of Common Stock upon conversion of the Series A Preferred Stock and any
issuance pursuant to Section 5.15.
 
Section 3.11 Brokers and Other Advisors. Except as set forth on Section 3.11 of
the Company Disclosure Letter, no broker, investment banker, financial advisor
or other Person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission, or the reimbursement of expenses in connection
therewith, in connection with the Transactions based upon arrangements made by
or on behalf of the Company or any of its Subsidiaries.
 
Section 3.12 Sale of Securities.  Assuming the accuracy of the representations
and warranties set forth in Section 4.08, the offer, sale and issuance of the
shares of Series A Preferred Stock pursuant to this Agreement is exempt from the
registration and prospectus delivery requirements of the Securities Act and the
rules and regulations thereunder.  Without limiting the foregoing, neither the
Company nor any other Person authorized by the Company to act on its behalf, has
engaged in a general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) of investors with respect to offers or sales
of Series A Preferred Stock, and neither the Company nor any Person acting on
its behalf has made any offers or sales of any security or solicited any offers
to buy any security, under circumstances that would cause the offering or
issuance of Series A Preferred Stock under this Agreement to be integrated with
prior offerings by the Company for purposes of the Securities Act that would
result in none of Regulation D or any other applicable exemption from
registration under the Securities Act to be available, nor will the Company take
any action or steps that would cause the offering or issuance of Series A
Preferred Stock under this Agreement to be integrated with other offerings by
the Company.
 
Section 3.13 Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and listed on the NYSE,
and the Company has taken no action designed to, or which to the Knowledge of
the Company is reasonably likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the NYSE, nor has the Company received any notification that the SEC
or the NYSE is contemplating terminating such registration or listing.  The
Company is in compliance in all material respects with the listing and listing
maintenance requirements of the NYSE applicable to it for the continued trading
of its Common Stock on the NYSE.
 
Section 3.14 Status of Securities.  As of the Initial Closing and the Second
Closing, the Initial Acquired Shares and the Supplemental Acquired Shares, as
applicable, any shares of Series A Preferred Stock to be issued as in-kind
dividends and the shares of Common Stock issuable upon conversion of any of the
foregoing shares and any accrued and compounded dividends, will be, when issued,
duly authorized by all necessary corporate action on the part of the Company,
validly issued, fully paid and nonassessable and issued in compliance with all
applicable federal and state securities Laws and will not be subject to
preemptive rights of any other stockholder of the Company, and will be free and
clear of all Liens, except restrictions imposed by the Certificate of
Designations, the Securities Act, Section 5.08 and any applicable securities
Laws. The respective rights, preferences, privileges, and restrictions of the
Series A Preferred Stock and the Common Stock are as stated in the Company
Charter Documents or as otherwise provided by applicable Law. As of the Initial
Closing and as of the Second Closing, the Initial Acquired Shares and the
Supplemental Acquired Shares, as applicable, shares of Series A Preferred Stock
to be issued as in-kind dividends and the shares of Common Stock issuable upon
conversion of the Initial Acquired Shares or Supplemental Acquired Shares and
any accrued and compounded dividends have been duly reserved for issuance.
 
20

--------------------------------------------------------------------------------

Section 3.15 Certain Material Indebtedness  Neither the Company nor any of its
Subsidiaries is, as of the date of this Agreement, in default in the payment of
any material indebtedness or in default under any agreement relating to its
material indebtedness.
 
Section 3.16 Investment Company Status.  Neither the Company nor any of its
Subsidiaries is, and immediately after the sale of the Initial Acquired Shares
and immediately after the sale of the Supplemental Acquired Shares hereunder,
none of the Company nor any of its Subsidiaries will be, required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended.
 
Section 3.17 Ability to Pay Dividends.  Except with respect to the covenants
contained in (a) the Existing Credit Agreement or (b) the Indenture, the Company
is not party to any material Contract, and is not subject to any provision in
the Company Charter Documents or resolutions of the Board that, in each case, by
its terms prohibits or prevents the Company from paying dividends in form and
the amounts contemplated by the Certificate of Designations or from redeeming
the Series A Preferred Stock in the manner and at the times contemplated by the
Certificate of Designations.  The Company and its Subsidiaries are not in
material breach of, or default or violation under, the Existing Credit Agreement
or the Indenture.
 
Section 3.18 Intellectual Property; Cybersecurity.


(a)          Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) the Company and each of its
Subsidiaries exclusively own, free and clear of all Liens, its material
proprietary patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, domain names and
other source indicators, copyrights and copyrightable works (including
software), know-how, trade secrets, inventions, methods, processes and all other
worldwide intellectual property rights (collectively, “Intellectual Property”)
and owns or has a right to use all other Intellectual Property used in the
conduct of their respective businesses, (ii) the conduct of the businesses of
the Company and each of its Subsidiaries does not infringe, misappropriate or
otherwise violate (“Infringe”), and since the January 1, 2016 has not Infringed,
any Intellectual Property rights of any Person and (iii) no Person is
challenging or threatening to challenge the ownership, use, validity or
enforceability of, or, to the Knowledge of Company, Infringing, the Intellectual
Property of the Company or its Subsidiaries.
 
21

--------------------------------------------------------------------------------

(b)          Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, the Company and each of its
Subsidiaries take, and since January 1, 2016 have taken, all reasonable actions
to protect (i) their trade secrets and confidential information and (ii) the
confidentiality, integrity, continuous operation and security of the systems,
applications, websites, databases, hardware, software and other information
technology assets used in their businesses (and all data therein), and there
have been no breaches, outages, unauthorized access or other violations of the
same.
 
Section 3.19 No Other Company Representations or Warranties.  Except for the
representations and warranties made by the Company in this Article III (as
modified by the Company Disclosure Letter) and in any certificate or other
document delivered in connection with this Agreement, neither the Company nor
any other Person acting on its behalf makes any other express or implied
representation or warranty with respect to the Series A Preferred Stock, the
Common Stock, the Company or any of its Subsidiaries or their respective
businesses, operations, properties, assets, liabilities, condition (financial or
otherwise) or prospects, notwithstanding the delivery or disclosure to the
Investor or its Representatives of any documentation, forecasts or other
information with respect to any one or more of the foregoing, and the Investor
acknowledges the foregoing.  In particular, and without limiting the generality
of the foregoing, except for the representations and warranties made by the
Company in this Article III (as modified by the Company Disclosure Letter) and
in any certificate or other document delivered in connection with this
Agreement, neither the Company nor any other Person makes or has made any
express or implied representation or warranty to the Investor or its
Representatives with respect to (a) any financial projection, forecast,
estimate, budget or prospect information relating to the Company, any of its
Subsidiaries or their respective businesses or (b) any oral or written
information presented to the Investor or its Representatives in the course of
its due diligence investigation of the Company, the negotiation of this
Agreement or the course of the Transactions or any other transactions or
potential transactions involving the Company and the Investor.
 
Section 3.20 No Other Investor Representations or Warranties.  Except for the
representations and warranties expressly set forth in Article IV and in any
certificate or other document delivered in connection with this Agreement, the
Company hereby acknowledges that neither the Investor nor any other Person, (a)
has made or is making any other express or implied representation or warranty
with respect to the Investor or any of its Subsidiaries or their respective
businesses, operations, assets, liabilities, condition (financial or otherwise)
or prospects, including with respect to any information provided or made
available to the Company or any of its Representatives or any information
developed by the Company or any of its Representatives or (b) will have or be
subject to any liability or indemnification obligation to the Company resulting
from the delivery, dissemination or any other distribution to the Company or any
of its Representatives, or the use by the Company or any of its Representatives,
of any information, documents, estimates, projections, forecasts or other
forward-looking information, business plans or other material developed by or
provided or made available to the Company or any of its Representatives,
including in due diligence materials, in anticipation or contemplation of any of
the Transactions or any other transactions or potential transactions involving
the Company and the Investor.  The Company, on behalf of itself and on behalf of
its respective Affiliates, expressly waives any such claim relating to the
foregoing matters.
 
22

--------------------------------------------------------------------------------

ARTICLE IV

Representations and Warranties of the Investor
 
The Investor represents and warrants to the Company, as of the date of this
Agreement and as of each applicable Closing (except to the extent made only as
of a specified date, in which case such representation and warranty is made as
of such date):
 
Section 4.01 Organization; Standing.  The Investor is a Delaware limited
liability company duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization and the Investor has all requisite
power and authority necessary to carry on its business as it is now being
conducted and, except (other than with respect to the Investor’s due
organization and valid existence) as would not, individually or in the
aggregate, reasonably be expected to have an Investor Material Adverse Effect.
The Investor is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the nature of the business conducted by
it or the character or location of the properties and assets owned or leased by
it makes such licensing or qualification necessary, except where the failure to
be so licensed, qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have an Investor Material Adverse Effect.
 
Section 4.02 Authority; Noncontravention.  The Investor has all necessary power
and authority to execute and deliver this Agreement and the other Transaction
Documents, to perform its obligations hereunder and thereunder and to consummate
the Transactions.  The execution, delivery and performance by the Investor of
this Agreement and the other Transaction Documents and the consummation by the
Investor of the Transactions have been duly authorized and approved by all
necessary action on the part of the Investor, and no further action, approval or
authorization by any of its stockholders, partners, members or other equity
owners, as the case may be, is necessary to authorize the execution, delivery
and performance by the Investor of this Agreement and the other Transaction
Documents and the consummation by the Investor of the Transactions.  This
Agreement has been and at the applicable Closing, the other Transaction
Documents will be, duly executed and delivered by the Investor and, assuming due
authorization, execution and delivery hereof or thereof, as applicable, by the
Company, constitutes (or in the case of the other Transaction Documents, at the
applicable Closing will constitute) a legal, valid and binding obligation of the
Investor, enforceable against it in accordance with its terms, subject to the
Bankruptcy and Equity Exception.  Neither the execution and delivery of this
Agreement or the other Transaction Documents by the Investor, nor the
consummation of the Transactions by the Investor, nor performance or compliance
by the Investor with any of the terms or provisions hereof or thereof, will (i)
conflict with or violate any provision of the certificate or articles of
incorporation, bylaws or other comparable charter or organizational documents of
the Investor or (ii) assuming that the authorizations, consents and approvals
referred to in Section 4.03 are obtained prior to the Initial Closing Date and
the filings referred to in Section 4.03 are made and any waiting periods with
respect to such filings have terminated or expired prior to the Initial Closing
Date, (x) violate any Law or Judgment applicable to the Investor or any of its
Subsidiaries or (y) violate or constitute a default (or constitute an event
which, with notice or lapse of time or both, would violate or constitute a
default) under any of the terms, conditions or provisions of any Contract to
which the Investor or any of its Subsidiaries is a party or accelerate the
Investor’s or any of its Subsidiaries’, if applicable, obligations under any
such Contract, except, in the case of clause (ii), as would not, individually or
in the aggregate, reasonably be expected to have an Investor Material Adverse
Effect.
 
23

--------------------------------------------------------------------------------

Section 4.03 Governmental Approvals.  Except for (a) the filing by the Company
of the Certificate of Designations with the Secretary of State of the State of
Delaware and (b) filings required under, and compliance with other applicable
requirements of, the HSR Act, to the extent required, no consent or approval of,
or filing, license, permit or authorization, declaration or registration with,
any Governmental Authority is necessary for the execution and delivery of this
Agreement and the other Transaction Documents by the Investor, the performance
by the Investor of its obligations hereunder and thereunder and the consummation
by the Investor of the Transactions, other than such other consents, approvals,
filings, licenses, permits, authorizations, declarations or registrations that,
if not obtained, made or given, would not, individually or in the aggregate,
reasonably be expected to have an Investor Material Adverse Effect.
 
Section 4.04 Financing.  The Investor, on the Initial Closing Date, will have
available funds necessary to consummate the Initial Purchase and pay the Initial
Purchase Price in full on the terms and conditions contemplated by this
Agreement.  As of the date hereof, the Investor is not aware of any reason why
the funds sufficient to fulfill its obligations to pay the Initial Purchase
Price under Article II will not be available on the Initial Closing Date.  For
the avoidance of doubt, the Investor makes no representation or warranty with
respect to funds necessary to pay all or any portion of the Supplemental
Purchase Price.
 
Section 4.05 Ownership of Company Stock.  None of the Investor nor any funds
advised by the Investor owns any Common Stock.
 
Section 4.06 Brokers and Other Advisors.  No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses in connection therewith, in connection with the Transactions based upon
arrangements made by or on behalf of the Investor or any of their respective
Subsidiaries, except for Persons, if any, whose fees and expenses will be paid
by the Investor (or pursuant to the expense reimbursement provisions hereof).
 
Section 4.07 Non-Reliance on Company Estimates, Projections, Forecasts,
Forward-Looking Statements and Business Plans.  In connection with the due
diligence investigation of the Company by the Investor and its Representatives,
the Investor and its Representatives have received and may continue to receive
from the Company and its Representatives certain estimates, projections,
forecasts and other forward-looking information, as well as certain business
plan information containing such information, regarding the Company and its
Subsidiaries and their businesses and operations.  The Investor hereby
acknowledges that there are uncertainties inherent in attempting to make such
estimates, projections, forecasts and other forward-looking statements, as well
as in such business plans, with which the Investor is familiar, that the
Investor is making its own evaluation of the adequacy and accuracy of all
estimates, projections, forecasts and other forward-looking information, as well
as such business plans, so furnished to the Investor (including the
reasonableness of the assumptions underlying such estimates, projections,
forecasts, forward-looking information or business plans), and that except for
the representations and warranties made by the Company in Article III of this
Agreement (as modified by the Company Disclosure Letter) and in any certificate
or other document delivered in connection with this Agreement, the Investor will
have no claim against the Company and its Subsidiaries, or any of their
respective Representatives with respect thereto, except with respect to Fraud.
 
24

--------------------------------------------------------------------------------

Section 4.08 Purchase for Investment.  The Investor acknowledges that the Series
A Preferred Stock and the Common Stock issuable upon the conversion of the
Series A Preferred Stock have not been registered under the Securities Act or
under any state or other applicable securities Laws.  The Investor (a)
acknowledges that it is acquiring the Series A Preferred Stock and the Common
Stock issuable upon the conversion of the Series A Preferred Stock pursuant to
an exemption from registration under the Securities Act solely for investment
with no intention to distribute any of the foregoing to any Person (other than
to a Permitted Transferee), (b) will not sell, transfer or otherwise dispose of
any Series A Preferred Stock and the Common Stock issuable upon the conversion
of the Series A Preferred Stock, except in compliance with this Agreement and
the registration requirements or exemption provisions of the Securities Act and
any other applicable securities Laws, (c) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Series A
Preferred Stock and the Common Stock issuable upon the conversion of the Series
A Preferred Stock and of making an informed investment decision, (d) is an
“accredited investor” (as that term is defined by Rule 501 of the Securities
Act), and (e) (i) has been furnished with or has had access to all the
information that it considers necessary or appropriate to make an informed
investment decision with respect to the Series A Preferred Stock and the Common
Stock issuable upon the conversion of the Series A Preferred Stock, (ii) has had
an opportunity to discuss with the Company and its Representatives the intended
business and financial affairs of the Company and to obtain information
necessary to verify any information furnished to it or to which it had access
and (iii) can bear the economic risk of (x) an investment in the Series A
Preferred Stock and the Common Stock issuable upon the conversion of the Series
A Preferred Stock indefinitely and (y) a total loss in respect of such
investment.  The Investor has such knowledge and experience in business and
financial matters so as to enable it to understand and evaluate the risks of,
and form an investment decision with respect to its investment in, the Series A
Preferred Stock and the Common Stock issuable upon the conversion of the Series
A Preferred Stock and to protect its own interest in connection with such
investment under the terms of this Agreement.
 
Section 4.09 No Other Investor Representations or Warranties.  Except for the
representations and warranties made by the Investor in this Article IV and in
any certificate or other document delivered in connection with this Agreement,
neither the Investor nor any other Person acting on its behalf makes any other
express or implied representation or warranty with respect to the Investor or
any of its Affiliates or their respective businesses, operations, properties,
assets, liabilities, condition (financial or otherwise) or prospects,
notwithstanding the delivery or disclosure to the Company or its Representatives
of any documentation, forecasts or other information with respect to any one or
more of the foregoing, and the Company acknowledges the foregoing.  In
particular, and without limiting the generality of the foregoing, except for the
representations and warranties made by the Investor in this Article IV and in
any certificate or other document delivered in connection with this Agreement,
neither the Investor nor any other Person makes or has made any express or
implied representation or warranty to the Company or its Representatives with
respect to (a) any financial projection, forecast, estimate, budget or prospect
information relating to the Investor, any of its Subsidiaries or their
respective businesses or (b) any oral or written information presented to the
Company or its Representatives in the course of the negotiation of this
Agreement or the course of the Transactions or any other transactions or
potential transactions involving the Investor and the Company.
 
25

--------------------------------------------------------------------------------

Section 4.10 No Other Company Representations or Warranties.  Except for the
representations and warranties expressly set forth in Article III (as modified
by the Company Disclosure Letter) and in any certificate or other document
delivered in connection with this Agreement, the Investor hereby acknowledges
that neither the Company nor any of its Subsidiaries, nor any other Person, (a)
has made or is making any other express or implied representation or warranty
with respect to the Series A Preferred Stock, the Common Stock, the Company or
any of its Subsidiaries or their respective businesses, operations, assets,
liabilities, condition (financial or otherwise) or prospects, including with
respect to any information provided or made available to the Investor or any of
its Representatives or any information developed by the Investor or any of its
Representatives or (b) will have or be subject to any liability or
indemnification obligation to the Investor resulting from the delivery,
dissemination or any other distribution to the Investor or any of its
Representatives, or the use by the Investor or any of its Representatives, of
any information, documents, estimates, projections, forecasts or other
forward-looking information, business plans or other material developed by or
provided or made available to the Investor or any of its Representatives,
including in due diligence materials, or management presentations (formal or
informal), in anticipation or contemplation of any of the Transactions and the
Investor, on behalf of itself and on behalf of its respective Affiliates,
expressly waives any such claim relating to the foregoing matters.
 
ARTICLE V

Additional Agreements
 
Section 5.01 Negative Covenants.  Except as required by applicable Law, Judgment
or to comply with any notice from a Governmental Authority, as expressly
contemplated, required or permitted by this Agreement or as described in Section
5.01 of the Company Disclosure Letter, during the period from the date of this
Agreement until the earlier of the Outside Date and the Second Closing Date (or
such earlier date on which this Agreement may be terminated pursuant to Section
7.01), (1) unless the Investor Parties otherwise consent in writing (such
consent not to be unreasonably withheld, delayed or conditioned) the Company
shall, and shall cause its Subsidiaries to, use their commercially reasonable
efforts to operate their businesses in all material respects in the ordinary
course of business and (2) unless the Investor Parties otherwise consent in
writing (such consent not to be unreasonably withheld, delayed or conditioned),
the Company shall not and shall cause its Subsidiaries not to:
 
(a)          other than the authorization and issuance of the Series A Preferred
Stock to the Investor and the consummation of the other Transactions, issue,
sell or grant any shares of its capital stock or other equity or voting
interests, or any securities or rights convertible into, exchangeable or
exercisable for, or evidencing the right to subscribe for any shares of its
capital stock or other equity or voting interests, or any rights, warrants or
options to purchase any shares of its capital stock or other equity or voting
interests; provided that the Company may issue or grant shares of Common Stock
or other securities in the ordinary course of business pursuant to the terms of
a Company Plan in effect on the date of this Agreement;
 
26

--------------------------------------------------------------------------------

(b)          redeem, purchase or otherwise acquire any of its outstanding shares
of capital stock or other equity or voting interests, or any rights, warrants or
options to acquire any shares of its capital stock or other equity or voting
interests (other than pursuant to the cashless exercise of Company Stock Options
or the forfeiture or withholding of Taxes with respect to Company Stock Options,
Company RSUs or Company PRSUs);
 
(c)          solely with respect to the Company, establish a record date for,
declare, set aside for payment or pay any dividend on, or make any other
distribution in respect of, any shares of its capital stock or other equity or
voting interests;
 
(d)          split, combine, subdivide, recapitalize, reclassify or make any
like change to any shares of its capital stock or other equity or voting
interests;
 
(e)          amend or supplement the Company Charter Documents or make any
material amendments to the organizational documents of any of the Company’s
Subsidiaries or take or authorize any action to wind up its affairs or dissolve;
 
(f)          enter into any new, or amend, terminate or renew in any material
respect, any material Contract between the Company or one of its Subsidiaries,
on the one hand, and any of its Affiliates (other than the Company's
Subsidiaries) or any officer or director of the Company or any of its
Subsidiaries, on the other hand, outside the ordinary course of business;
 
(g)          make any material change in the Company’s or its Subsidiaries’
financial accounting principles, except as required by changes in GAAP (or any
interpretation thereof) or in applicable Law; or
 
(h)          agree or commit to do any of the foregoing.
 
Section 5.02 Reasonable Best Efforts; Filings.  (a) Subject to the terms and
conditions of this Agreement, each of the Company and the Investor Parties shall
cooperate with each other and use (and shall cause their Affiliates to use)
their respective reasonable best efforts (unless, with respect to any action,
another standard of performance is expressly provided for herein) to promptly
(i) take, or cause to be taken, all actions, and do, or cause to be done, and
assist and cooperate with each other in doing, all things necessary, proper or
advisable to obtain the expiration or termination of the waiting period under
the HSR Act and cause the conditions to the Closings to be satisfied as promptly
as reasonably practicable and to consummate and make effective, in the most
expeditious manner reasonably practicable, the Transactions, including preparing
and filing promptly and fully all documentation to effect all necessary filings,
notices, petitions, statements, registrations, submissions of information,
applications and other documents, (ii) obtain all approvals, consents,
registrations, waivers, permits, authorizations, orders and other confirmations
from any Governmental Authority or third party necessary, proper or advisable to
consummate the Transactions and (iii) execute and deliver any additional
instruments necessary to consummate the Transactions and (iv) defend or contest
in good faith any Action brought by a third party that could otherwise prevent
or impede, interfere with, hinder or delay in any material respect the
consummation of the Transactions.
 
27

--------------------------------------------------------------------------------

(b)          The Company and the Investor Parties shall, and shall cause their
Affiliates to, (i) make an appropriate filing of a Notification and Report Form
(“HSR Form”) pursuant to the HSR Act with respect to the Transactions (which
shall request the early termination of any waiting period applicable to the
Transactions under the HSR Act), as promptly as reasonably practicable following
the date of this Agreement and, in any event within ten (10) Business Days after
the date of this Agreement, and (ii) supply as promptly as reasonably
practicable any additional information and documentary material that may be
requested pursuant to the HSR Act, in connection with such other filings or by
any Governmental Authority, and use reasonable best efforts to promptly take any
and all steps necessary to avoid or eliminate each and every impediment and
obtain all consents that may be required pursuant to the HSR Act, in connection
with such other filings or other applicable Law, so as to enable the parties
hereto to consummate the Transactions.  Notwithstanding anything to the contrary
in this Section 5.02, nothing in this Section 5.02 or this Agreement shall
require or obligate any Investor Party to, and the Company shall not, without
prior written consent of the Investor Parties, agree, propose, commit to, or
effect, or otherwise be required, by consent decree, hold separate, or
otherwise, any sale, divestiture, hold separate, or any other action otherwise
limiting the freedom of action in any respect with respect to any businesses,
products, rights, services, licenses, assets, or interest therein, of (i) the
Investor or any Affiliate (including Investor and its Affiliates and any
investment funds or investment vehicles affiliated with, or managed or advised
by, Investor or any portfolio company (as such term is commonly understood in
the private equity industry)) or investment of Investor, or (ii) the Company or
any its Affiliates or subsidiaries.
 
(c)          Each of the Company and the Investor Parties shall, and shall cause
their Affiliates to, use their respective reasonable best efforts to
(i) cooperate in all respects with the other party in connection with any filing
or submission with a Governmental Authority in connection with the Transactions
and in connection with any investigation or other inquiry by or before a
Governmental Authority relating to the Transactions (including to determine
whether a Governmental Authority has jurisdiction over the Transactions),
(ii) keep the other party informed in all material respects and on a reasonably
timely basis of any material communication received by the Company, the Investor
Parties or their Affiliates, as the case may be, from or given by the Company,
the Investor Parties or their Affiliates, as the case may be, to the Federal
Trade Commission (“FTC”), the Department of Justice (“DOJ”) or any other
Governmental Authority, and of any material communication received or given in
connection with any proceeding by a private Person, in each case regarding the
Transactions, (iii) subject to applicable Laws relating to the exchange of
information, consult with the other party with respect to information relating
to such party and its respective Subsidiaries, as the case may be, that appears
in any filing made with, or written materials submitted to, any third Person or
any Governmental Authority in connection with the Transactions, other than “4(c)
and 4(d) documents” as that term is used in the rules and regulations under the
HSR Act and other confidential information contained in the HSR Form and (iv) to
the extent permitted by the FTC, the DOJ or such other applicable Governmental
Authority or other Person, give the other party the opportunity to attend and
participate in meetings and conferences with the FTC, DOJ, or any other
applicable Governmental Authority. Any documents or other materials provided
pursuant to this Section 5.02(c) may be redacted or withheld as necessary to
address reasonable privilege or confidentiality concerns, and to remove
references concerning the valuation of the Company or other competitively
sensitive material, and the parties may, as each deems advisable, reasonably
designate any material provided under this Section 5.02(c) as “outside counsel
only material”.
 
28

--------------------------------------------------------------------------------

Section 5.03 Corporate Actions.  (a)  At any time that any Series A Preferred
Stock is outstanding, the Company shall:
 
(i)           from time to time take all lawful action within its control to
cause the authorized capital stock of the Company to include a sufficient number
of authorized but unissued shares of Common Stock to satisfy the conversion
requirements of all shares of the Series A Preferred Stock then outstanding and
all accrued and unpaid dividends thereon;


(ii)          not effect any voluntary deregistration under the Exchange Act or
any voluntary delisting of the Common Stock from the NYSE other than in
connection with a Change of Control (as defined in the Certificate of
Designations) pursuant to which the Investor has elected with respect to all
outstanding shares of Series A Preferred Stock to exercise its conversion rights
or Change of Control Put (as defined in the Certificate of Designations) under
Section 9 of the Certificate of Designations and the Company agrees to satisfy,
or will otherwise cause the satisfaction in full of its obligations under
Section 9 of the Certificate of Designations or is otherwise consistent with the
terms set forth in Section 9 of the Certificate of Designations; and


(iii)         not take any action that would result in the issuer of the Series
A Preferred Stock being treated as an entity other than a corporation for U.S.
federal income tax purposes.


(b)          Prior to the Initial Closing, the Company shall file with the
Secretary of State of the State of Delaware the Certificate of Designations in
the form attached hereto as Exhibit A, with such changes thereto as the parties
to the Apax Investment Agreement may reasonably agree; provided that no such
changes shall disproportionately and adversely affect the rights, preferences,
privileges, and restrictions of the shares of Series A Preferred Stock held by
the Investor Parties as compared to the shares of Series A Preferred Stock held
by other holders.
 
(c)          If any occurrence since the date of this Agreement until the
applicable Closing would have resulted in an adjustment to the Conversion Rate
pursuant to the Certificate of Designations if the Series A Preferred Stock had
been issued and outstanding since the date of this Agreement, the Company shall
adjust the Conversion Rate, effective as of the applicable Closing, in the same
manner as would have been required by the Certificate of Designations if the
Series A Preferred Stock had been issued and outstanding since the date of this
Agreement.
 
(d)          The Company shall not adopt any stockholder rights agreement,
“poison pill” or similar anti-takeover agreement or plan that prohibits the
Investor Parties from taking any of the actions permitted by this Agreement or
the Certificate of Designations.
 
Section 5.04 Public Disclosure.  The Investor Parties and the Company shall, and
shall cause their Affiliates to, consult with each other and Ignition Parent LP
before issuing, and give each other the reasonable opportunity to review and
comment upon, any press release or other public statements with respect to the
Transaction Documents or the Transactions or the transactions contemplated by
the Apax Investment Agreement, and shall not, and shall cause their Affiliates
not to, issue any such press release or make any such public statement prior to
such consultation, except as may be required by applicable Law, Judgment, court
process or the rules and regulations of any national securities exchange or
national securities quotation system; provided that the initial announcement
with respect to the Transaction Documents and the Transactions shall be mutually
agreed between the Investor Parties and the Company.  Notwithstanding the
forgoing, this Section 5.04 shall not apply to any press release or other public
statement made by the Company or the Investor Parties (a) which does not contain
any information relating to the Transactions that has not been previously
announced or made public in accordance with the terms of this Agreement or (b)
is made in the ordinary course of business and does not relate specifically to
the signing of the Transaction Documents or the Transactions.  Notwithstanding
anything to the contrary in this Agreement (other than Section 5.05) or the
Confidentiality Agreement, in no event shall either this Section 5.04 or any
provision of the Confidentiality Agreement limit disclosure by any Investor
Party and their respective Affiliates of ordinary course communications
regarding this Agreement and the Transactions to its existing general and
limited partners, equityholders, members, managers and investors of any
Affiliates of such Person or any prospective partners or members of any
Affiliate of or investment fund of such Investor Party in connection with the
syndication of the Supplemental Purchase, including disclosing information about
the Transactions on their websites in the ordinary course of business consistent
with past practice.
 
29

--------------------------------------------------------------------------------

Section 5.05 Confidentiality.  The Investor Parties will, and will direct their
Affiliates and Representatives who actually receive Confidential Information to,
keep confidential any information (including oral, written and electronic
information) concerning the Company, its Subsidiaries or its Affiliates that may
be furnished to any Investor Party, its Affiliates or its or their respective
Representatives by or on behalf of the Company or any of its Representatives
pursuant to this Agreement, including any such information provided pursuant to
Section 5.15 of this Agreement (“Confidential Information”) and to use the
Confidential Information solely for the purposes of monitoring, administering or
managing the Investor Parties’ investment in the Company made pursuant to this
Agreement; provided that Confidential Information will not include information
that (a) was or becomes available to the public other than as a result of a
breach of any confidentiality obligation in this Agreement or the
Confidentiality Agreement by any Investor Party or its Affiliates or their
respective Representatives, (b) was or becomes available to any Investor Party
or its Affiliates or their respective Representatives from a source other than
the Company or any of its Subsidiaries or their respective Representatives, (c)
was already in the possession of an Investor Party or its Affiliates or their
respective Representatives prior to the date of this Agreement and was not
obtained from the Company or any of its Subsidiaries or their respective
Representatives; provided that in the case of clauses (b) and (c) of this
Section 5.05, such source is reasonably believed by such Investor Party or its
Affiliates not to be subject to an obligation of confidentiality (whether by
agreement or otherwise) or (d) was independently developed by any Investor Party
or its Affiliates or their respective Representatives without reference to,
incorporation of, or other use of any Confidential Information; provided that an
Investor Party may disclose Confidential Information (i) to its attorneys,
accountants, consultants and financial and other professional advisors solely to
the extent necessary to obtain their services in connection with its investment
in the Company, (ii) to any prospective financing sources in connection with the
syndication and marketing of any Permitted Loan or any prospective purchaser of
Initial Acquired Shares or Supplemental Acquired Shares from such Investor
Party, including any actual or potential partners or members in any Affiliate of
or investment fund of any such Investor Party (provided that disclosure to any
such person under this clause (ii) of this Section 5.05 may not be made without
the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed), in each case, solely for the
purpose of and to the extent necessary or reasonably advisable with respect to,
the evaluation, negotiation or consummation of such syndication, marketing,
purchase or investment in such Affiliate or investment fund, as long as such
prospective purchaser, lender, partner or member, as applicable, agrees to be
bound by similar confidentiality or non-disclosure terms as are contained in
this Agreement (with the Company as an express third party beneficiary of such
agreement), (iii) to any Affiliate, partner, member, or related investment fund
of such Investor Parties and their Affiliates and their respective directors,
officers, employees, consultants, financing sources and representatives, in each
case in the ordinary course of business (provided that the recipients of such
confidential information are directed to abide by the confidentiality and
non-disclosure obligations contained herein), (iv) as may be reasonably
determined by such Investor Party to be necessary in connection with such
Investor Party's enforcement of its rights in connection with this Agreement or
its investment in the Company, or (v) as may otherwise be required by applicable
law or legal, judicial or regulatory process, provided that prior to such
disclosure pursuant to clause (v) of this Section 5.05, the Investor will
provide the Company with prompt notice (to the extent legally permitted) so that
the Company will have a reasonable opportunity to timely seek a protective order
or other appropriate remedy to limit, condition or quash such disclosure; and
provided, further, that (x) any breach of the confidentiality and use terms
herein by any Person to whom such Investor Party may disclose confidential
information pursuant to clause (i) or clause (iii) of this Section 5.05, shall
be attributable to such Investor Party for purposes of determining such Investor
Party’s compliance with this Section 5.05, except for any such Person who has
entered into a separate confidentiality or non-disclosure agreement or
obligation with the Company and (y) such Investor Party shall use reasonable
best efforts to minimize the extent of any required disclosure described in
clause (v) of this Section 5.05.  The amended and restated confidentiality and
nondisclosure agreement, dated as of May 12, 2020, by and between Periphas
Capital, LP and the Company (the “Confidentiality Agreement”) shall terminate
simultaneously with the Initial Closing.
 
30

--------------------------------------------------------------------------------

Section 5.06 NYSE Listing of Shares.  To the extent the Company has not done so
prior to the date of this Agreement, the Company shall as promptly as
practicable following the date of this Agreement cause the aggregate number of
shares of Common Stock issuable upon the conversion of the Initial Acquired
Shares and Supplemental Acquired Shares and any accrued and unpaid dividends to
be approved for listing on the NYSE.  From time to time following the Initial
Closing Date, the Company shall cause the number of shares of Common Stock
issuable upon conversion or redemption of the then outstanding shares of Series
A Preferred Stock, and any accrued and unpaid dividends thereon, to be approved
for listing on the NYSE.
 
Section 5.07 Standstill.  The Investor Parties agree that until the later of (i)
the three (3) year anniversary of the Initial Closing Date (the “Standstill
Expiration Date”) and (ii) the occurrence of the Fall-Away of Investor Observer
Rights, without the prior written approval of the Board, the Investor Parties
will not, directly or indirectly, and will cause their Affiliates not to:
 
31

--------------------------------------------------------------------------------

(a)          effect or seek, offer or propose (whether publicly or otherwise) to
effect, or announce any intention to effect or cause or participate in or in any
way assist, facilitate or encourage any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or participate in, (i) any
acquisition of (or obtaining any right to direct the voting or disposition of)
any securities (including any derivative securities), or rights or options to
acquire (or obtain any right to direct the voting or disposition of) any
securities, or any assets, indebtedness or businesses of the Company, in each
case, whether or not any of the foregoing may be acquired or obtained
immediately or only after the passage of time or upon the satisfaction of one or
more conditions (whether or not within the Investor’s control) pursuant to any
agreement, arrangement or understanding or otherwise, (ii) any tender or
exchange offer, consolidation, business combination, acquisition, merger,
amalgamation, joint venture, partnership or similar transaction involving the
Company or any of the assets of the Company, (iii) any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to the Company, or (iv) any “solicitation” of “proxies” (as such terms
are used in the proxy rules of the SEC) to vote any voting securities of the
Company or consent to any action from any holder of any voting securities of the
Company or seek to advise or influence any person with respect to the voting of
or the granting of any consent with respect to any voting securities of the
Company;
 
(b)          form, join or in any way participate in a “group” (as defined under
the Exchange Act) in connection with the voting securities of the Company or
otherwise act in concert with any person in respect of any such securities;
 
(c)          otherwise act, alone or in concert with others, to seek to advise,
control or influence the management, Board or policies of the Company or to seek
to obtain representation on the Board;
 
(d)          make any public statement with respect to the restrictions of this
Section 5.07, or take any action which would reasonably be expected to require
that the Company make a public announcement regarding the possibility of a
strategic business and/or investment opportunity; or
 
(e)          advise, assist, encourage or direct any Person to do, or to advise,
assist, encourage or direct any other Person to do, any of the foregoing;
 
provided, however, that nothing in this Section 5.07 will limit the Investor
Parties’ ability to Transfer (subject to Section 5.08) or convert shares of
Series A Preferred Stock into Common Stock (subject to applicable provisions in
the Certificate of Designations), make any transfer pursuant to a Permitted Loan
or any foreclosure thereunder or transfer in lieu of a foreclosure thereunder,
or the Investor Parties’ ability to confidentially request a waiver of the
provisions of this Section 5.07 to privately make and submit to the chief
executive officer of the Company any friendly offer or proposal that is intended
by the Investor Parties to be made and submitted on a non-publicly disclosed or
announced basis (and would not reasonably be expected to require public
disclosure by any Person), participate in rights offerings made by the Company
to all holders of its Common Stock, receive any dividends or similar
distributions with respect to any securities of the Company held by the Investor
Parties, tender shares of Common Stock or Series A Preferred Stock into any
tender or exchange offer (subject to Section 5.08), effect an adjustment to the
Conversion Rate pursuant to the Certificate of Designations or otherwise
exercise rights under its Common Stock or Series A Preferred Stock that are not
the subject of this Section 5.07 (in each case, in accordance with the terms of
this Agreement and the Certificate of Designations).
 
32

--------------------------------------------------------------------------------

Section 5.08 Transfer Restrictions.  (a)  Except as otherwise permitted in this
Agreement, including Section 5.08(b), until the expiration of the Lock-Up
Period, the Investor Parties will not Transfer any Series A Preferred Stock or
any Common Stock issued upon conversion of the Series A Preferred Stock.
 
(b)          Notwithstanding Section 5.08(a), the Investor Parties shall be
permitted to Transfer any portion or all of their Series A Preferred Stock or
Common Stock issued upon conversion of the Series A Preferred Stock at any time
under the following circumstances:
 
(i)          Transfers to any Permitted Transferees, but only if the transferee
agrees in writing prior to such Transfer for the express benefit of the Company
(in form and substance reasonably satisfactory to the Company and with a copy
thereof to be furnished to the Company) to be bound by the terms of this
Agreement and if the transferee and the transferor agree for the express benefit
of the Company that the transferee shall Transfer the Series A Preferred Stock
or Common Stock so Transferred back to the transferor at or before such time as
the transferee ceases to be a Permitted Transferee of the transferor;


(ii)         Transfers pursuant to a merger, tender offer or exchange offer or
other business combination, acquisition of assets or similar transaction or any
change of control transaction involving the Company or any Subsidiary that, in
each case, is approved by the Board;


(iii)        Transfers to the Company or any of its Subsidiaries or that have
been approved in writing by the Board;


(iv)         Transfers after commencement by the Company or a significant
subsidiary (as such term is defined in Rule 12b-2 under the Exchange Act) of the
Company of bankruptcy, insolvency or other similar proceedings; and


(v)          Transfers in connection with a total return swap or bona fide loan
or other financing arrangement, in each case entered into with a nationally
recognized financial institution, including a pledge to such a financial
institution to secure a bona fide debt financing and any foreclosure by such
financial institution or transfer to such financial institution in lieu of
foreclosure and subsequent sale of the securities (each, a “Permitted Loan”).
Any Permitted Loan entered into by an Investor Party or its Affiliates shall be
with one or more financial institutions reasonably acceptable to the Company
and, except as specified above, nothing contained in this Agreement or the
Registration Rights Agreement shall prohibit or otherwise restrict the ability
of any lender (or its securities affiliate) or collateral agent to foreclose
upon, or accept a transfer in lieu of foreclosure, and sell, dispose of or
otherwise transfer the Series A Preferred Stock and/or shares of Common Stock
issued upon conversion of Series A Preferred Stock (including shares of Common
Stock received upon conversion or redemption of the Series A Preferred Stock
following foreclosure or transfer in lieu of foreclosure on a Permitted Loan)
mortgaged, hypothecated and/or pledged to secure the obligations of the borrower
following an event of default under a Permitted Loan.  Subject to the preceding
provisions of this clause (iv), in the event that any lender or other creditor
under a Permitted Loan transaction (including any agent or trustee on their
behalf) or any affiliate of the foregoing exercises any rights or remedies in
respect of the Series A Preferred Stock or the shares of Common Stock issuable
or issued upon conversion of the Series A Preferred Stock or any other
collateral for any Permitted Loan, no lender, creditor, agent or trustee on
their behalf or affiliate of any of the foregoing (other than, for the avoidance
of doubt, an Investor Party or its Affiliates) shall be entitled to any rights
or have any obligations or be subject to any transfer restrictions or
limitations hereunder except and to the extent for those expressly provided for
in Registration Rights Agreement.


33

--------------------------------------------------------------------------------

(c)          Notwithstanding Sections 5.08(a) and (b), the Investor Parties will
not at any time knowingly, directly or indirectly (without the prior written
consent of the Board), Transfer any Series A Preferred Stock or Common Stock
issued upon conversion of the Series A Preferred Stock to a Competitor;
provided, that these restrictions shall not apply to (i) Transfers into the
public market pursuant to a bona fide, broadly distributed underwritten public
offering, in each case made pursuant to the Registration Rights Agreement or
through a bona fide sale to the public without registration effectuated pursuant
to Rule 144 under the Securities Act or (ii) Transfers of shares of Series A
Preferred Stock or Common Stock issued upon conversion of the Series A Preferred
Stock in connection with any foreclosure or exercise of remedies under a
Permitted Loan.
 
(d)          Any attempted Transfer in violation of this Section 5.08 shall be
null and void ab initio.
 
Section 5.09 Legend.  (a)  Except to the extent otherwise agreed in any Issuer
Agreement, all certificates or other instruments representing the Series A
Preferred Stock or Common Stock issued upon conversion of the Series A Preferred
Stock will bear a legend substantially to the following effect:
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF MAY 26, 2020,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.
 
34

--------------------------------------------------------------------------------

(b)          (i) Upon request of the applicable Investor Party, upon receipt by
the Company of an opinion of counsel reasonably satisfactory to the Company to
the effect that such legend is no longer required under the Securities Act and
applicable state securities Laws, the Company shall promptly cause the first
paragraph of the legend to be removed from any certificate for Series A
Preferred Stock or Common Stock to be Transferred in accordance with the terms
of this Agreement and (ii) the second paragraph of the legend shall be removed
upon the expiration of such transfer restrictions set forth in this Agreement
(and, for the avoidance of doubt, immediately prior to any termination of this
Agreement).
 
Section 5.10 Board of Directors. (a)  Upon the Initial Closing and until the
occurrence of the Fall-Away of Investor Observer Rights, the Company shall cause
the Investor Designee set forth on Section 5.10 to the Company Disclosure Letter
to be appointed as the Investor Board Observer. The Investor Board Observer
shall be permitted to attend, strictly as an observer, meetings of the Board and
material information delivered to the Board shall be delivered to the Investor
Board Observer at substantially the same time as delivered to other
non-executive directors; provided, however, that the Company shall have the
right to withhold any information and to exclude the Investor Board Observer
from all or any portion of any meeting of the Board, or any committee thereof,
if access to such information or attendance at such meeting or portion of a
meeting could reasonably be expected to (i) adversely affect the attorney-client
privilege or work product protection, (ii) violate any Law, or (iii) violate the
terms of any confidentiality agreement or other contract with a third party. The
Investor Board Observer shall not have any voting rights with respect to any
matters considered or determined by the Board or any committee thereof. Any
action taken by the Board at any meeting will not be invalidated by the absence
of the Investor Board Observer at such meeting.
 
(b)          The Company’s obligations to have such Investor Designee as the
Investor Board Observer shall be subject to such Investor Designee’s
satisfaction of all requirements regarding service as a director of the Company
under applicable Law and stock exchange rules regarding service as a director of
the Company and all other criteria and qualifications for service as a director
applicable to all directors of the Company; provided that in no event shall such
Investor Designee’s relationship with the Investor Parties or their Affiliates
(or any other actual or potential lack of independence resulting therefrom) nor
the ownership by the Investor Parties of any shares of Class A Preferred Stock
or shares of Common Stock issuable upon conversion thereof, in and of itself, be
considered to disqualify such Investor Designee from being the Investor Board
Observer pursuant to this Section 5.10.  The Investor Parties will cause the
Investor Designee to make himself or herself reasonably available for interviews
and to consent to such reference and background checks or other investigations
as the Board may reasonably request to determine such Investor Designee’s
eligibility and qualification to serve as Investor Board Observer.  No Investor
Designee shall be eligible to serve as the Investor Board Observer if he or she
has been involved in any of the events enumerated under Item 2(d) of Schedule
13D under the Exchange Act or Item 401(f) of Regulation S-K under the Securities
Act or is subject to any Judgment prohibiting service as a director of any
public company.  As a condition to the appointment of an Investor Designee as
the Investor Board Observer, the Investor Parties and the Investor Designee must
provide to the Company:
 
(i)          all information requested by the Company that is required to be or
is customarily disclosed for directors, candidates for directors and their
respective Affiliates and Representatives in a proxy statement or other filings
in accordance with applicable Law, any stock exchange rules or listing standards
or the Company Charter Documents or corporate governance guidelines, in each
case, relating to the Investor Designee’s appointment as Investor Board Observer
or the Company’s operations in the ordinary course of business;


35

--------------------------------------------------------------------------------

(ii)         all information requested by the Company in connection with
assessing eligibility and other criteria applicable to directors or satisfying
compliance and legal or regulatory obligations, in each case, relating to the
Investor Designee’s appointment as Investor Board Observer or the Company’s
operations in the ordinary course of business; and


(iii)        an undertaking in writing by the Investor Designee:


a.           to be subject to, bound by and duly comply with the code of conduct
in the form agreed upon by the other directors of the Company and the
confidentiality obligations and use restrictions set forth in this Agreement;
provided that no such code of conduct shall restrict any Transfer of securities
by the Investor Parties or their Affiliates except as provided herein; and


b.           to waive notice of and recuse himself or herself from any meetings,
deliberations or discussion of the Board or any committee thereof regarding any
Transaction Document, the Transactions or any other transactions involving the
Investor.


(c)          The parties hereto agree that the Investor Board Observer shall be
entitled to reimbursement from the Company for the reasonable out-of-pocket fees
or expenses incurred in connection with his or her service as the Investor Board
Observer, in each case, in a manner consistent with the Company’s practices with
respect compensation or reimbursement, respectively, for other members of the
Board, including reimbursement pursuant to customary indemnification
arrangements.
 
Section 5.11 Voting.  Until the Fall-Away of Investor Observer Rights:
 
(a)          Upon expiration or termination of the waiting period under the HSR
Act, the Investor shall, and shall (to the extent necessary to comply with this
Section 5.11) cause the Investor Parties to, at each meeting of the stockholders
of the Company and at every postponement or adjournment thereof, take such
action as may be required so that all of the Initial Acquired Shares,
Supplemental Acquired Shares, shares of Common Stock issued upon conversion of
the Series A Preferred Stock, or other shares of Common Stock owned, directly or
indirectly, of record or beneficially by such Investor and entitled to vote at
such meeting of stockholders are voted (i) in favor of each director nominated
or recommended by the Board for election at any such meeting, and against the
removal of any director who has been elected following nomination or
recommendation by the Board; (ii) against any shareholder nomination for
director that is not approved by the Board; (iii) in favor of the Company’s
“say-on-pay” proposal and any proposal by the Company relating to equity
compensation that has been approved by the Board or the Compensation Committee
of the Board (or any successor committee, however denominated); (iv) in favor of
the Company’s proposal for ratification of the appointment of the Company’s
independent registered public accounting firm; and (v) following the two (2)
year anniversary of the Initial Closing, in accordance with the recommendation
of the Board with respect to any proposed Change of Control (as defined in the
Certificate of Designations). In furtherance of the foregoing, Investor shall,
and shall (to the extent necessary to comply with this Section 5.11) cause the
Investor Parties to, be present, in person or by proxy, at all meetings of the
stockholders of the Company so that all shares of Series A Preferred Stock or
Common Stock beneficially owned by the Investor or the Investor Parties may be
counted for the purposes of determining the presence of a quorum and voted in
accordance with this Section 5.11(a) at such meetings (including at any
adjournments or postponements thereof).
 
36

--------------------------------------------------------------------------------

(b)          The provisions of Section 5.11(a) shall not apply to the exclusive
consent and voting rights of the holders of Series A Preferred Stock set forth
in Section 13(b) and Section 14 of the Certificate of Designations and, for the
avoidance of doubt, shall not apply following any exercise of remedies under a
Permitted Loan with respect to any shares of Series A Preferred Stock or Common
Stock issued upon conversion of the Series A Preferred Stock.
 
Section 5.12 Tax Matters.  (a)  The Company and its paying agent shall be
entitled to deduct and withhold Taxes on all payments on the Series A Preferred
Stock or Common Stock or other securities issued upon conversion of the Series A
Preferred Stock to the extent required by applicable Law.  Promptly following
the date of this Agreement or, in the case of a Permitted Transferee, the date
such Permitted Transferee first acquires any Series A Preferred Stock or Common
Stock or other securities issued upon conversion of the Series A Preferred
Stock, each Investor Party shall deliver to the Company or its paying agent a
duly executed, accurate and properly completed Internal Revenue Service (“IRS”)
Form W-9 or an appropriate IRS Form W-8, as applicable.  If the information on
any such form provided by an Investor Party changes, or upon the Company’s
reasonable request, the Investor Party shall provide the Company with an updated
version of such form.
 
(b)          Absent a change in law or a contrary determination (as defined in
Section 1313(a) of the Code), the Investor Parties and the Company agree not to
treat the Series A Preferred Stock (based on its terms as set forth in the
Certificate of Designations) as “preferred stock” within the meaning of Section
305 of the Code and Treasury Regulation Section 1.305-5 for United States
federal income Tax and withholding Tax purposes, and shall not take any position
inconsistent with such treatment.
 
(c)          The Company shall pay any and all documentary, stamp and similar
issue or transfer Tax due on (x) the issue of the Series A Preferred Stock and
(y) the issue of shares of Common Stock upon conversion of the Series A
Preferred Stock. However, in the case of conversion of Series A Preferred Stock,
the Company shall not be required to pay any Tax or duty that may be payable in
respect of any Transfer involved in the issue and delivery of shares of Common
Stock or Series A Preferred Stock to a beneficial owner other than the
beneficial owner of the Series A Preferred Stock immediately prior to such
conversion, and no such issue or delivery shall be made unless and until the
person requesting such issue has paid to the Company the amount of any such Tax
or duty, or has established to the satisfaction of the Company that such Tax or
duty has been paid.
 
37

--------------------------------------------------------------------------------

Section 5.13 Use of Proceeds.  The Company shall use the proceeds from the
issuance and sale of the Initial Acquired Shares and any Supplemental Acquired
Shares for working capital and general corporate purposes.
 
Section 5.14 Sponsor Group.   (a) Notwithstanding anything to the contrary set
forth in this Agreement, none of the terms or provisions of this Agreement
(including, for the avoidance of doubt, Section 5.07 and Section 5.08) shall in
any way limit the activities of the Excluded Sponsor Parties, so long as (i) no
such Excluded Sponsor Party or any of its Representatives is acting on behalf of
or at the direction of any Investor Party with respect to any matter that
otherwise would violate any term or provision of this Agreement and (ii) no
Confidential Information is made available to or is received by any Excluded
Sponsor Party or any of its Representatives who are not involved in the
corporate private equity business of Investor by or on behalf of any Investor
Party or any of their Representatives.
 
(b)          The Investor and the Company agree and acknowledge that, subject to
applicable Law, the Investor Board Observer may share Confidential Information
about the Company and its Subsidiaries with the Investor Parties and their
Affiliates, subject to compliance with the confidentiality obligations and use
restrictions set forth in this Agreement.
 
(c)          The Investor Parties and the Company hereby agree, notwithstanding
anything to the contrary in any other agreement or at Law or in equity, that, to
the maximum extent permitted by Law, when the Investor Parties take any action
under this Agreement to give or withhold their consent, the Investor Parties
shall have no duty (fiduciary or other) to consider the interests of the Company
or the other stockholders of the Company and may act exclusively in their own
interest; provided, however, that the foregoing shall in no way affect the
obligations of the parties hereto to comply with the provisions of this
Agreement.
 
Section 5.15 Information Rights.  Following the Initial Closing and so long as
the 25% Beneficial Ownership Requirement is satisfied, in order to facilitate
(i) the Investor Parties’ compliance with legal and regulatory requirements
applicable to the beneficial ownership by the Investor Parties and its
Affiliates of equity securities of the Company and (ii) the Investor
Representative’s oversight of the Investor Parties’ investment in the Company,
the Company agrees to provide each of the Investor Parties and the Investor
Representative with the following:
 
(a)          within ninety (90) days after the end of each fiscal year of the
Company, (A) an audited, consolidated balance sheet of the Company and its
Subsidiaries as of the end of such fiscal year, (B) an audited, consolidated
statements of income of the Company and its Subsidiaries for such fiscal year
and (C) an audited, consolidated statements of cash flows of the Company and its
Subsidiaries for such fiscal year; provided that this requirement shall be
deemed to have been satisfied if on or prior to such date the Company files its
annual report on Form 10-K for the applicable fiscal year with the SEC;
 
(b)          within forty-five (45) days after the end of each of the first
three quarters of each fiscal year of the Company, (A) an unaudited,
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such fiscal quarter, (B) an unaudited, consolidated statements of income of the
Company and its Subsidiaries for such fiscal quarter and (C) an unaudited,
consolidated statement of cash flows of the Company and its Subsidiaries for
such fiscal quarter; provided that this requirement shall be deemed to have been
satisfied if on or prior to such date the Company files its quarterly report on
Form 10-Q for the applicable fiscal year with the SEC; and
 
38

--------------------------------------------------------------------------------

(c)          reasonable access, to the extent reasonably requested by the
Investor Parties or the Investor Representative, to the Company’s books and
records, and to the Company’s officers to discuss the Company’s affairs,
finances and accounts with its officers, all upon reasonable notice and at such
reasonable times as the Investor Parties and the Investor Representative may
reasonably request; provided that any investigation pursuant to this Section
5.15 shall be conducted in a manner as not to interfere with the conduct of the
business of the Company and its Subsidiaries; provided, further that the Company
shall not be obligated to provide such access or materials if the Company
determines, in its reasonable judgment, that doing so would reasonably be
expected to (i) result in the disclosure of trade secrets or competitively
sensitive information to third parties (other than Investor Parties), (ii)
violate applicable Law, an applicable Judgment or a Contract or obligation of
confidentiality owed to a third party, (iii) jeopardize the protection of an
attorney-client privilege, attorney work product protection or other legal
privilege, or (iv) expose the Company to risk of liability for disclosure of
personal information; provided that the Parties shall use their commercially
reasonable efforts to disclose such information in a manner that would not
violate the foregoing. In addition, notwithstanding anything to the contrary
contained herein, neither the Company nor any of its Subsidiaries will be
required to provide any information or material that relates to, contains or
reflects any analyses, studies, notes, memoranda and other information related
to or prepared in connection with any Transaction Document or the Transactions
or any matters relating thereto or any transactions with or matters relating to
the Investor Parties or any Affiliates of the Investor.
 
Section 5.16 Preemptive Rights.


(a)          From and after the Initial Closing and so long as the 25%
Beneficial Ownership Requirement is satisfied, if the Company makes any public
or non-public offering of any capital stock of, other equity or voting interests
in, or equity-linked securities of, the Company or any securities that are
convertible or exchangeable into (or exercisable for) capital stock of, other
equity or voting interests in, or equity-linked securities of, the Company
(collectively “Preemptive Securities”), including, for the purposes of this
Section 5.16, warrants, options or other such rights (any such security, a “New
Security”) (other than (1) issuances of Preemptive Securities to directors,
officers, employees, consultants or other agents of the Company, (2) issuances
of Preemptive Securities pursuant to an employee stock option plan, management
incentive plan, restricted stock plan, stock purchase plan or stock ownership
plan or similar benefit plan, program or agreement, (3) issuances made as
consideration for any acquisition (by sale, merger in which the Company is the
surviving corporation, or otherwise) by the Company of equity in, or assets of,
another Person, business unit, division or business, (4) issuances of any
securities issued as a result of a stock split, stock dividend, reclassification
or reorganization or similar event, (5) issuances of shares of Preemptive
Securities in connection with a bona fide strategic partnership or commercial
arrangement with a Person that is not an Affiliate of the Company or any of its
Subsidiaries (other than (x) any such strategic partnership or commercial
arrangement with a private equity firm or similar financial institution or (y)
an issuance the primary purpose of which is the provision of financing),
(6) securities issued pursuant to the conversion, exercise or exchange of Series
A Preferred Stock issued to the Investor Parties, or any of the “Investor
Parties” as such term is defined in the Apax Investment Agreement, (7) shares of
a Subsidiary of the Company issued to the Company or a wholly owned Subsidiary
of the Company and (8) issuances of any securities to the Investor Parties
pursuant to this Agreement at the Second Closing or issuances of any securities
pursuant to the Apax Investment Agreement in connection with the “Second
Closing” (as such term is defined in the Apax Investment Agreement)), then the
Investor and each Investor Party to which the Investor later Transfers any
shares of Series A Preferred Stock or Common Stock issued upon conversion of
Series A Preferred Stock shall be afforded the opportunity to acquire from the
Company such Investor Party’s Preemptive Rights Portion of such New Securities
for the same price as that offered to the other purchasers of such New
Securities; provided, that the Investor Parties shall not be entitled to acquire
any New Securities pursuant to this Section 5.16 to the extent the issuance of
such New Securities to the Investor Parties would require approval of the
stockholders of the Company as a result of any such Investor Party’s status, if
applicable, as an Affiliate of the Company or pursuant to the rules and listing
standards of the NYSE (including NYSE Listed Company Manual Section 312.03(c)),
in which case the Company may consummate the proposed issuance of New Securities
to other Persons prior to obtaining approval of the stockholders of the Company
(subject to compliance by the Company with Section 5.16(f) below).
 
39

--------------------------------------------------------------------------------

(b)         Subject to the foregoing proviso in Section 5.16(a), the amount of
New Securities that each Investor Party shall be entitled to purchase in the
aggregate shall be determined by multiplying (1) the total number of such
offered shares of New Securities by (2) a fraction, the numerator of which is
the number of shares of shares Series A Preferred Stock and/or shares of Common
Stock (in the aggregate and on an as converted basis) held by such Investor
Party, as of such date, and the denominator of which is the aggregate number of
shares of Common Stock (on an as converted basis) outstanding as of such date
(the “Preemptive Rights Portion”).
 
(c)          If the Company proposes to offer New Securities, it shall give the
Investor written notice of its intention, describing the anticipated price (or
range of anticipated prices), anticipated amount of New Securities and other
material terms and timing upon which the Company proposes to offer the same
(including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering) at least seven (7) Business Days prior to such
issuance (or, in the case of a registered public offering, at least seven (7)
Business Days prior to the commencement of such registered public offering)
(provided that, to the extent the terms of such offering cannot reasonably be
provided seven (7) Business Days prior to such issuance, notice of such terms
may be given as promptly as reasonably practicable but in any event prior to
such issuance). The Company may provide such notice to the Investor Parties on a
confidential basis prior to public disclosure of such offering. Other than in
the case of a registered public offering, the Investor Parties may notify the
Company in writing at any time on or prior to the second (2nd) Business Day
immediately preceding the date of such issuance (or, if notice of all such terms
has not been given prior to the second (2nd) Business Day immediately preceding
the date of such issuance, at any time prior to such issuance) whether any of
the Investor Parties will exercise such preemptive rights and as to the amount
of New Securities the Investor Parties desires to purchase, up to the maximum
amount calculated pursuant to Section 5.16(b). In the case of a registered
public offering, the Investor Parties shall notify the Company in writing at any
time prior to the second (2nd) Business Day immediately preceding the date of
commencement of such registered public offering (or, if notice of all such terms
has not been given prior to the second (2nd) Business Day immediately preceding
the date of commencement of such registered public offering, at any time prior
to the date of commencement of such registered public offering) whether any of
the Investor Parties will exercise such preemptive rights and as to the amount
of New Securities the Investor Parties desires to purchase, up to the maximum
amount calculated pursuant to Section 5.16(b). Such notice to the Company shall
constitute a binding commitment by the Investor Parties to purchase the amount
of New Securities so specified at the price and other terms set forth in the
Company’s notice to it. Subject to receipt of the requisite notice of such
issuance by the Company, the failure of the Investor Parties to respond prior to
the time a response is required pursuant to this Section 5.16(c) shall be deemed
to be a waiver of the Investor Parties’ purchase rights under this Section 5.16
only with respect to the offering described in the applicable notice.
 
40

--------------------------------------------------------------------------------

(d)          Each Investor Party shall purchase the New Securities that it has
elected to purchase under this Section 5.16 concurrently with the related
issuance of such New Securities by the Company (subject to the receipt of any
required approvals from any Governmental Authority to consummate such purchase
by such Investor Party); provided, that if such related issuance is prior to the
twentieth (20th) Business Day following the date on which such Investor Party
has notified the Company that it has elected to purchase New Securities pursuant
to this Section 5.16, then each Investor Party shall purchase such New
Securities within twenty (20) Business Days following the date of the related
issuance. If the proposed issuance by the Company of securities which gave rise
to the exercise by the Investor Parties of its preemptive rights pursuant to
this Section 5.16 shall be terminated or abandoned by the Company without the
issuance of any New Securities, then the purchase rights of the Investor Parties
pursuant to this Section 5.16 shall also terminate as to such proposed issuance
by the Company (but not any subsequent or future issuance), and any funds in
respect thereof paid to the Company by the Investor Parties in respect thereof
shall be promptly refunded in full.
 
(e)          In the case of the offering of securities for consideration in
whole or in part other than cash, including securities acquired in exchange
therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
reasonably determined by the Board; provided, however, that such fair value as
determined by the Board shall not exceed the aggregate market price of the
securities being offered as of the date the Board authorizes the offering of
such securities.
 
(f)          In the event that the Investor Parties are not entitled to acquire
any New Securities pursuant to this Section 5.16 because such issuance would
require the Company to obtain stockholder approval in respect of the issuance of
such New Securities to the Investor Parties as a result of any such Investor
Party’s status, if applicable, as an Affiliate of the Company or pursuant to the
rules and listing standards of the NYSE (including NYSE Listed Company Manual
Section 312.03(c)), the Company shall, upon the Investor’s reasonable request
delivered to the Company in writing within seven (7) Business Days following its
receipt of the written notice of such issuance to the Investor Parties pursuant
to Section 5.16(c), at the Investor’s election, (i) waive the restrictions set
forth in Section 5.08 solely to the extent necessary to permit any Investor
Party to acquire such number of New Securities equivalent to its Preemptive
Rights Portion of such issuance such Investor Party would have been entitled to
purchase had it been entitled to acquire such New Securities pursuant to Section
5.16(a)-(c); (ii) consider and discuss in good faith modifications proposed by
the Investor Parties to the terms and conditions of such portion of the New
Securities which would otherwise be issued to the Investor Parties such that the
Company would not be required to obtain stockholder approval in respect of the
issuance of such New Securities as so modified; and/or (iii) solely to the
extent that stockholder approval is required in connection with the issuance of
New Securities to Persons other than the Investor Parties, use reasonable best
efforts to seek stockholder approval in respect of the issuance of any New
Securities to the Investor Parties.
 
41

--------------------------------------------------------------------------------

(g)         The election by any Investor Party to not exercise its subscription
rights under this Section 5.16 in any one instance shall not affect its rights
as to any subsequent proposed issuance.
 
(h)         The Company and the Investor Parties shall cooperate in good faith
to facilitate the exercise of the Investor Parties’ rights pursuant to this
Section 5.16, including securing any required approvals or consents.
 
Section 5.17 Company Actions.
 
(a)          Following the date hereof and prior to the Initial Closing, the
Company shall submit to its stockholders, to the extent required under the
listing rules of the NYSE, a proposal to approve any issuance of shares of
Common Stock issued upon conversion of the Series A Preferred Stock, that would,
in each case, absent such approval violate NYSE Section 312.03 (or its
successor) (“Stockholder Approval”).
 
(b)          From and after the time the Certificate of Designations is filed
pursuant to Section 5.03(b), the Company shall not amend, terminate or
supplement the Certificate of Designations, or agree to do any of the foregoing,
in a way that would disproportionately and adversely affect the rights,
preferences, privileges, and restrictions of the shares of Series A Preferred
Stock held by the Investor Parties as compared to the shares of Series A
Preferred Stock held by other holders.
 
42

--------------------------------------------------------------------------------

Section 5.18 Financing Cooperation.  If requested by the Investor Parties, the
Company will use commercially reasonable efforts to provide the following
cooperation in connection with the Investor Parties obtaining any Permitted
Loan: (i) entering into an issuer agreement (an “Issuer Agreement”) with each
lender in customary form in connection with such transactions (which agreement
may include, without limitation, agreements and obligations of the Company
relating to procedures and specified time periods for effecting transfers and/or
conversions upon foreclosure, agreements to not hinder or delay exercises of
remedies on foreclosure, acknowledgments regarding corporate policy, if
applicable and certain acknowledgments regarding securities law status of the
pledge arrangements) and subject to the consent of the Company (which will not
be unreasonably withheld or delayed), with such changes thereto as are requested
by such lender, (ii) (A) remove any restrictive legends on certificates
representing pledged Series A Preferred Stock or Common Stock issued upon
conversion of Series A Preferred Stock and depositing such pledged Series A
Preferred Stock or Common Stock issued upon conversion of Series A Preferred
Stock in book-entry form on the books of The Depository Trust Company when
eligible to do so (and providing any necessary indemnities to the transfer agent
in connection therewith) or (B) without limiting the generality of clause (A),
if such Series A Preferred Stock is eligible for resale under Rule 144A,
depositing such pledged Series A Preferred Stock in book entry form on the books
of The Depository Trust Company or other depository with customary Rule 144A
restrictive legends in lieu of the legends specified in Section 5.09(a) above,
(iii) if so requested by such lender or counterparty, as applicable,
re-registering the pledged Series A Preferred Stock or Common Stock issued upon
conversion of Series A Preferred Stock in the name of the relevant lender,
counterparty, custodian or similar party to a Permitted Loan, with respect to
Permitted Loans solely as securities intermediary and only to the extent an
Investor Party or its Affiliates continues to beneficially own such pledged
Series A Preferred Stock or Common Stock issued upon conversion of Series A
Preferred Stock, (iv) entering into customary triparty agreements with each
lender and the Investor Parties relating to the delivery of the Series A
Preferred Stock or Common Stock issued upon conversion of Series A Preferred
Stock to the relevant lender for crediting to the relevant collateral accounts
upon funding of the loan and payment of the purchase price including a right for
such lender as a third-party beneficiary of the Company’s obligations hereunder
to issue the Series A Preferred Stock or Common Stock issued upon conversion of
Series A Preferred Stock upon payment of the purchase therefor in accordance
with the terms of this Agreement and (v) such other cooperation and assistance
as the Investor Parties may reasonably request (which cooperation and
assistance, for the avoidance of doubt, shall not include any requirements that
the Company deliver information, compliance certificates or any other materials
typically provided by borrowers to lenders) that will not unreasonably disrupt
the operation of the Company’s business.  Anything in the preceding sentence to
the contrary notwithstanding, the Company’s obligation to deliver an Issuer
Agreement is conditioned on the Investor certifying to the Company in writing
that (A) the loan agreement with respect to which the Issuer Agreement is being
delivered constitutes a Permitted Loan being entered into in accordance with
this Agreement, the Investor Party has pledged the Series A Preferred Stock
and/or the underlying shares of Common Stock as collateral to the lenders under
such Permitted Loan and that the execution of such Permitted Loan and the terms
thereof do not violate the terms of this Agreement, (B) to the extent
applicable, whether the registration rights under the Registration Rights
Agreement are being assigned to the lenders under that Permitted Loan and (C)
the Investor Parties acknowledge and agree that the Company will be relying on
such certificate when entering into the Issuer Agreement and any inaccuracy in
such certificate will be deemed a breach of this Agreement.  The Investor
Parties acknowledge and agree that the statements and agreements of the Company
in an Issuer Agreement are solely for the benefit of the applicable lenders
party thereto and that in any dispute between the Company and the Investor
Parties under this Agreement the Investor Parties shall not be entitled to use
the statements and agreements of the Company in an Issuer Agreement against the
Company.

Section 5.19 Available Registration Statement. The Company will not effect a
Mandatory Conversion (as defined in the Certificate of Designations) if any
Investor Party holds or would hold upon such Mandatory Conversion (or any
earlier conversion following the dates of the Notice of Mandatory Conversion (as
defined in the Certificate of Designations)) shares of Common Stock that are
Registrable Securities unless as of the date of Notice of Mandatory Conversion
and as of the Mandatory Conversion Date (as defined in the Certificate of
Designations) there is an Available Registration Statement covering resale of
such shares of Common Stock by the Investor Parties.
 
43

--------------------------------------------------------------------------------

ARTICLE VI

Conditions to Closing
 
Section 6.01 Conditions to the Obligations of the Company and the Investor.  The
respective obligations of each of the Company and the Investor to effect the
Initial Closing or the Second Closing, as applicable, shall be subject to the
satisfaction (or waiver, if permissible under applicable Law) on or prior to the
Initial Closing Date or the Second Closing Date, as applicable, of the following
condition:
 
(a)          no temporary or permanent Judgment shall have been enacted,
promulgated, issued, entered, amended or enforced by any Governmental Authority
nor shall any proceeding brought by a Governmental Authority seeking any of the
foregoing be pending, or any applicable Law shall be in effect enjoining or
otherwise prohibiting consummation of the Transactions (collectively,
“Restraints”).
 
Section 6.02 Conditions to the Obligations of the Company.  The obligations of
the Company to effect the Initial Closing or the Second Closing, as applicable,
shall be further subject to the satisfaction (or waiver, if permissible under
applicable Law) on or prior to the Initial Closing Date or the Second Closing
Date, as applicable, of the following conditions:
 
(a)          the representations and warranties of the Investor set forth in
this Agreement shall be true and correct in all material respects as of the date
of this Agreement and as of the Initial Closing Date or the Second Closing Date,
as applicable, with the same effect as though made on and as of such date
(except to the extent expressly made as of an earlier date, in which case as of
such earlier date);
 
(b)          the Investor shall have complied with or performed in all material
respects its obligations required to be complied with or performed by it
pursuant to this Agreement at or prior to the Initial Closing and the Second
Closing, as applicable; and
 
(c)          the Company shall have received a certificate, signed on behalf of
the Investor by a duly authorized officer thereof, certifying that the
conditions set forth in Section 6.02(a) and Section 6.02(b) have been satisfied.
 
Section 6.03 Conditions to the Obligations of the Investor.  The obligations of
the Investor to effect the Initial Closing or the Second Closing, as applicable,
shall be further subject to the satisfaction (or waiver, if permissible under
applicable Law) on or prior to the Initial Closing Date or the Second Closing
Date, as applicable, of the following conditions:
 
(a)          the representations and warranties of the Company (i) set forth in
Sections 3.01, 3.02, 3.03(a), 3.10, 3.11, 3.12, 3.13, 3.14 and 3.17 shall be
true and correct (disregarding all qualifications or limitations as to
“materiality”, “Material Adverse Effect” and words of similar import set forth
therein) in all material respects as of the date of this Agreement and as of the
Initial Closing Date or the Second Closing Date, as applicable, with the same
effect as though made on and as of such date (except to the extent expressly
made as of an earlier date, in which case as of such earlier date), (ii) set
forth in Section 3.06(b) shall be true and correct in all respects as of the
date of this Agreement and as of the Initial Closing Date or the Second Closing
Date, as applicable, with the same effect as though made on and as of such date
and (iii) set forth in this Agreement, other than in Sections 3.01, 3.02,
3.03(a), 3.06(b), 3.10, 3.11, 3.12, 3.13, 3.14 and 3.17, shall be true and
correct (disregarding all qualifications or limitations as to “materiality”,
“Material Adverse Effect” and words of similar import set forth therein) as of
the date of this Agreement and as of the Initial Closing Date or the Second
Closing Date, as applicable, with the same effect as though made on and as of
such date (except to the extent expressly made as of an earlier date, in which
case as of such earlier date), except, in the case of this clause (iii), where
the failure to be true and correct has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
 
44

--------------------------------------------------------------------------------

(b)          the Company shall have complied with or performed in all material
respects its obligations required to be complied with or performed by it
pursuant to this Agreement at or prior to the Initial Closing and the Second
Closing, as applicable;
 
(c)          the Investor shall have received a certificate, signed on behalf of
the Company by a duly authorized officer thereof, certifying that the conditions
set forth in Section 6.03(a) and 6.03(b) have been satisfied;
 
(d)          prior to the Initial Closing, the Company shall have duly adopted
and filed with the Secretary of State of the State of Delaware the Certificate
of Designations, and a certified copy thereof shall have been delivered to the
Investor, which shall continue to be in full force and effect as of the Initial
Closing or the Second Closing, as applicable; and
 
(e)          with respect to the Investor’s obligations to consummate the
Initial Closing, the contemporaneous consummation of the “Initial Closing” (as
such term is defined in the Apax Investment Agreement) shall have occurred in
accordance with the Apax Investment Agreement.
 
ARTICLE VII

Termination; Survival
 
Section 7.01 Termination.  This Agreement may be terminated and the Transactions
abandoned at any time prior to the Initial Closing:
 
(a)          by the mutual written consent of the Company and the Investor;
 
(b)          by either the Company or the Investor upon written notice to the
other, if the Initial Closing has not occurred on or prior to June 30, 2020 (the
“Termination Date”); provided that the right to terminate this Agreement under
this Section 7.01(b) shall not be available to any party if any breach by such
party of its representations and warranties set forth in this Agreement or the
failure of such party to perform any of its obligations under this Agreement has
been a principal cause of or primarily resulted in the events specified in this
Section 7.01(b);
 
(c)          by either the Company or the Investor if any Restraint enjoining or
otherwise prohibiting consummation of the Transactions shall be in effect and
shall have become final and non-appealable prior to the Initial Closing Date;
provided that the right to terminate this Agreement pursuant to this Section
7.01(c) shall not be available to any party unless such party has complied in
all material respects with its obligations under Section 5.02;
 
45

--------------------------------------------------------------------------------

(d)          by the Investor if the Company shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform (i)
would give rise to the failure of a condition set forth in Section 6.03(a) or
Section 6.03(b) and (ii) is incapable of being cured prior to the Termination
Date, or if capable of being cured, shall not have been cured within thirty
(30) calendar days (but in no event later than the Termination Date) following
receipt by the Company of written notice of such breach or failure to perform
from the Investor stating the Investor’s intention to terminate this Agreement
pursuant to this Section 7.01(d) and the basis for such termination; provided
that the Investor shall not have the right to terminate this Agreement pursuant
to this Section 7.01(d) if the Investor is then in material breach of any of its
representations, warranties, covenants or agreements hereunder which breach
would give rise to the failure of a condition set forth in Section 6.02(a) or
Section 6.02(b); or
 
(e)          by the Company if the Investor shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform (i)
would give rise to the failure of a condition set forth in Section 6.02(a) or
Section 6.02(b) and (ii) is incapable of being cured prior to the Termination
Date, or if capable of being cured, shall not have been cured within thirty
(30) calendar days (but in no event later than the Termination Date) following
receipt by the Investor of written notice of such breach or failure to perform
from the Company stating the Company’s intention to terminate this Agreement
pursuant to this Section 7.01(e) and the basis for such termination; provided
that the Company shall not have the right to terminate this Agreement pursuant
to this Section 7.01(e) if the Company is then in material breach of any of its
representations, warranties, covenants or agreements hereunder which breach
would give rise to the failure of a condition set forth in Section 6.03(a) or
Section 6.03(b).
 
Section 7.02 Effect of Termination.  In the event of the termination of this
Agreement as provided in Section 7.01, written notice thereof shall be given to
the other party, specifying the provision hereof pursuant to which such
termination is made, and this Agreement shall forthwith become null and void
(other than Article I, this Section 7.02 and Article VIII, all of which shall
survive termination of this Agreement and the Confidentiality Agreement (which
shall survive in accordance with its terms except as otherwise provided
herein)), and there shall be no liability on the part of the Investor or the
Company in connection with this Agreement, except that no such termination shall
relieve any party hereto from liability for damages to another party resulting
from a willful and material breach of any representation, warranty, covenant or
agreement in this Agreement prior to the date of termination or from Fraud;
provided that, notwithstanding any other provision set forth in this Agreement,
except in the case of Fraud, neither the Investor, on the one hand, nor the
Company, on the other hand, shall have any such liability in excess of the
Initial Purchase Price.
 
Section 7.03 Survival.  All of the covenants or other agreements of the parties
contained in this Agreement that by their terms are to be performed following
the Initial Closing or the Second Closing, as applicable, shall survive the
Initial Closing or the Second Closing, as applicable, until fully performed or
fulfilled, unless and to the extent that non-compliance with such covenants or
agreements is waived in writing by the party entitled to such performance. 
Except for the warranties and representations contained in Sections 3.01, 3.02,
3.03(a), 3.10, 3.11, 3.12, 3.13, 3.14, 3.17, 4.01, 4.02 and 4.06, which shall
survive until the fourth (4th) anniversary of the Initial Closing Date (or, if
the Second Closing occurs, of the Second Closing Date), the representations and
warranties made herein shall survive for one (1) year following the Initial
Closing Date (or, if the Second Closing occurs, of the Second Closing Date) and
shall then expire; provided that nothing herein shall relieve any party of
liability for any inaccuracy or breach of such representation or warranty to the
extent that any good faith allegation of such inaccuracy or breach is made in
writing prior to such expiration by a Person entitled to make such claim
pursuant to the terms and conditions of this Agreement.  For the avoidance of
doubt, claims may be made with respect to the breach of any representation,
warranty or covenant until the applicable survival period therefor as described
above expires.
 
46

--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous
 
Section 8.01 Amendments; Waivers.  Subject to compliance with applicable Law,
this Agreement may be amended or supplemented in any and all respects only by
written agreement of the parties hereto.
 
Section 8.02 Extension of Time, Waiver, Etc.  The Company and the Investor may,
subject to applicable Law and pursuant to a written instrument delivered by such
party, (a) waive any inaccuracies in the representations and warranties of the
other party contained herein or in any document delivered pursuant hereto,
(b) extend the time for the performance of any of the obligations or acts of the
other party contained herein or (c) waive compliance by the other party with any
of the agreements contained herein applicable to such party or, except as
otherwise provided herein, waive any of such party’s conditions. 
Notwithstanding the foregoing, no failure or delay by the Company or an Investor
Party in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder.  Any agreement on
the part of a party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such party.
 
Section 8.03 Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by any of the parties hereto without the prior
written consent of the other party hereto; provided, however, that (a) the
Investor or any Investor Party may assign its rights, interests and obligations
under this Agreement, in whole or in part (including, without limitation, solely
the right to purchase the Initial Acquired Shares at the Initial Closing or the
Supplemental Acquired Shares at the Second Closing, as applicable, in accordance
with Section 2.02), to one or more Permitted Transferees, or as otherwise
contemplated in Section 5.08 and (b) in the event of such assignment, the
assignee shall agree in writing to be bound by the provisions of this Agreement,
including the rights, interests and obligations so assigned; provided that no
such assignment will relieve any Investor Party of its obligations hereunder
prior to the Initial Closing or the Second Closing, as applicable; provided,
further, that no party hereto shall assign any of its obligations hereunder with
the primary intent of avoiding, circumventing or eliminating such party’s
obligations hereunder.  Subject to the immediately preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and permitted assigns.
 
47

--------------------------------------------------------------------------------

Section 8.04 Counterparts.  This Agreement may be executed in one or more
counterparts (including by electronic mail), each of which shall be deemed to be
an original but all of which taken together shall constitute one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto.
 
Section 8.05 Entire Agreement; No Third Party Beneficiaries; No Recourse.  (a) 
This Agreement, including the Company Disclosure Letter, together with the
Confidentiality Agreement, the Registration Rights Agreement and the Certificate
of Designations, constitutes the entire agreement, and supersedes all other
prior agreements and understandings, both written and oral, among the parties
and their Affiliates, or any of them, with respect to the subject matter hereof
and thereof.
 
(b)          No provision of this Agreement shall confer upon any Person other
than the parties hereto and their permitted assigns any rights or remedies
hereunder, except that the Non-Recourse Parties shall be third party
beneficiaries of this Section 8.05(b). Except as may be set forth in any
triparty agreement entered into pursuant to Section 5.18, this Agreement may
only be enforced against, and any claims or causes of action that may be based
upon, arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement may only be made against the entities that are
expressly identified as parties hereto, including entities that become parties
hereto after the date of this Agreement or that agree in writing for the benefit
of the Company to be bound by the terms of this Agreement applicable to the
Investor Parties, and no former, current or future equityholders, controlling
persons, directors, officers, employees, general or limited partner, member,
manager, advisor, agents, successors, assigns or Affiliates of any party hereto
or any former, current or future equityholder, controlling person, director,
officer, employee, general or limited partner, member, manager, advisor, agent
successors, assigns or Affiliate of any of the foregoing (each, a “Non-Recourse
Party”) shall have any liability for any obligations or liabilities of the
parties to this Agreement or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations (whether written or
oral) made or alleged to be made in connection herewith, and no personal
liability shall attach to, be imposed upon or otherwise be incurred by the
Non-Recourse Parties through the Investor or otherwise, whether by or through
attempted piercing of the corporate (or partnership or limited liability
company) veil, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute, regulation or applicable Law, or
otherwise, except for the Company’s rights against Investor under the
Confidentiality Agreement and the Company’s right under the Equity Commitment
Letter in accordance with its terms.  Without limiting the rights of any party
against the other parties hereto, in no event shall any party or any of its
Affiliates seek to enforce this Agreement against, make any claims for breach of
this Agreement against, or seek to recover monetary damages from, any
Non-Recourse Party.
 
Section 8.06 Governing Law; Jurisdiction.  (a) This Agreement and all matters,
claims or Actions (whether at law, in equity, in Contract, in tort or otherwise)
based upon, arising out of or relating to this Agreement or the negotiation,
execution or performance of this Agreement, shall be governed by, and construed
in accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within that State, regardless of the
laws that might otherwise govern under any applicable conflict of Laws
principles.
 
48

--------------------------------------------------------------------------------

(b)          All Actions arising out of or relating to this Agreement shall be
heard and determined in the Chancery Court of the State of Delaware (or, if the
Chancery Court of the State of Delaware declines to accept jurisdiction over any
Action, any state or federal court within the State of Delaware) and the parties
hereto hereby irrevocably submit to the exclusive jurisdiction and venue of such
courts in any such Action and irrevocably waive the defense of an inconvenient
forum or lack of jurisdiction to the maintenance of any such Action.  The
consents to jurisdiction and venue set forth in this Section 8.06 shall not
constitute general consents to service of process in the State of Delaware and
shall have no effect for any purpose except as provided in this Section 8.06(b)
and shall not be deemed to confer rights on any Person other than the parties
hereto.  Each party hereto agrees that service of process upon such party in any
Action arising out of or relating to this Agreement shall be effective if notice
is given by overnight courier at the address set forth in Section 8.09 of this
Agreement.  The parties hereto agree that a final judgment in any such Action
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable Law; provided that
nothing in the foregoing shall restrict any party’s rights to seek any
post-judgment relief regarding, or any appeal from, a final trial court
judgment.
 
Section 8.07 Specific Enforcement.  The parties hereto agree that irreparable
damage for which monetary relief, even if available, would not be an adequate
remedy, would occur in the event that any provision of this Agreement is not
performed in accordance with its specific terms or is otherwise breached,
including if the parties hereto fail to take any action required of them
hereunder to cause the Closings to occur in accordance with the terms of this
Agreement.  The parties acknowledge and agree that (a) the parties shall be
entitled to an injunction or injunctions, specific performance or other
equitable relief to prevent breaches or threatened breaches of this Agreement
and to enforce specifically the terms and provisions hereof to be funded and the
Initial Purchase and Supplemental Purchase to be consummated on the terms and
subject to the conditions set forth in this Agreement) in the courts described
in Section 8.06 without proof of damages or otherwise (in each case, subject to
the terms and conditions of this Section 8.07), this being in addition to any
other remedy to which they are entitled under this Agreement and (b) the right
of specific enforcement is an integral part of the Transactions and without that
right, neither the Company nor the Investor would have entered into this
Agreement.  The parties hereto agree not to assert that a remedy of specific
enforcement is unenforceable, invalid, contrary to Law or inequitable for any
reason, and agree not to assert that a remedy of monetary damages would provide
an adequate remedy or that the parties otherwise have an adequate remedy at
Law.  The parties hereto acknowledge and agree that any party seeking an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this
Section 8.07 shall not be required to provide any bond or other security in
connection with any such order or injunction.
 
49

--------------------------------------------------------------------------------

Section 8.08 WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ACTION, SEEK TO
ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 8.08.
 
Section 8.09 Notices.  All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, emailed (which is confirmed) or sent by overnight courier (providing
proof of delivery) to the parties at the following addresses:
 
(a)  If to the Company, to it at:
 
By mail or courier:


KAR Auction Services, Inc.
11299 N. Illinois Street
Carmel, IN 46032

 
Attention:
Eric Loughmiller

Chuck Coleman


By email:



 
Attention:
Eric Loughmiller

Chuck Coleman

 
Email:
Eric.Loughmiller@karglobal.com

Chuck.Coleman@karglobal.com


50

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, NY 10001

 
Attention:
Dwight S. Yoo

Dohyun Kim

 
Email:
Dwight.Yoo@skadden.com

Dohyun.Kim@skadden.com
 
(b)  If to the Investor or any Investor Party at:
 
Periphas Capital GP, LLC
667 Madison Avenue, 15th Floor
New York, NY 10065

 
Attention:
John Bowman

 
E-mail:
jbowman@periphascap.com

 
with a copy (which shall not constitute notice) to:
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019

 
Attention:
Daniel A. Neff

Eric M. Feinstein

 
E-mail:
DANeff@wlrk.com

EMFeinstein@wlrk.com


or such other address or email address as such party may hereafter specify by
like notice to the other parties hereto.  All such notices, requests and other
communications shall be deemed received on the date of actual receipt by the
recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a Business Day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.
 
Section 8.10 Severability.  If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect.  Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable Law.
 
51

--------------------------------------------------------------------------------

Section 8.11 Interpretation.  (a) When a reference is made in this Agreement to
an Article, a Section, Exhibit or Schedule, such reference shall be to an
Article of, a Section of, or an Exhibit or Schedule to, this Agreement unless
otherwise indicated.  The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement unless the context requires otherwise.  The terms “or”, “any” and
“either” are not exclusive.  The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if”.  The word “will” shall be construed to have the same
meaning and effect as the word “shall”.  The words “made available to the
Investor” and words of similar import refer to documents delivered in Person or
electronically to an Investor Party or its Representatives in each case no later
than one (1) Business Day prior to the date of this Agreement.  All accounting
terms used and not defined herein shall have the respective meanings given to
them under GAAP.  The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term.  Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein.  Unless otherwise
specifically indicated, all references to “dollars” or “$” shall refer to the
lawful money of the United States.  References to a Person are also to its
permitted assigns and successors.  When calculating the period of time between
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded (and unless, otherwise required by Law, if the
last day of such period is not a Business Day, the period in question shall end
on the next succeeding Business Day).
 
(b)          The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party hereto by virtue of the authorship of any provision of
this Agreement.
 
52

--------------------------------------------------------------------------------

Section 8.12 Investor Representative. Each Investor Party hereby consents to and
authorizes (a) the appointment of the Investor as the Investor Representative
hereunder (the “Investor Representative”) and as the attorney-in-fact for and on
behalf of such Investor Party, and (b) the taking by the Investor Representative
of any and all actions and the making of any decisions required or permitted by,
or with respect to, this Agreement and the Transactions, including (i) the
exercise of the power to agree to execute any consents under this Agreement and
(ii) to take all actions necessary in the judgment of the Investor
Representative for the accomplishment of the foregoing and all of the other
terms, conditions and limitations of this Agreement and the Transactions.  Each
Investor Party shall be bound by the actions taken by the Investor
Representative exercising the rights granted to it by this Agreement, and the
Company shall be entitled to rely on any such action or decision of the Investor
Representative.  If the Investor Representative shall resign or otherwise be
unable to fulfill its responsibilities hereunder, the Investor Parties shall
appoint a new Investor Representative as soon as reasonably practicable by
written consent of holders of a majority of the then outstanding Series A
Preferred Stock and/or shares of Common Stock that were issued upon conversion
of shares of Series A Preferred Stock beneficially owned by the Investor or
Investor Parties that are successors or assigns of the Investor by sending
notice and a copy of the duly executed written consent appointing such new
Investor Representative to the Company.
 
[Remainder of page intentionally left blank]
 
53

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.



 
KAR AUCTION SERVICES, INC.
         
By:
/s/  Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and

Chief Financial Officer



[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

 
INVESTOR:
       
PERIPHAS CAPITAL GP, LLC
       
By:
SKM, LLC
   
its managing member
         
By:
/s/ Sanjeev Mehra
   
Name:
Sanjeev Mehra
   
Title:
Authorized Person



[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A



CERTIFICATE OF DESIGNATIONS OF


SERIES A CONVERTIBLE PREFERRED STOCK,


PAR VALUE $0.01,


OF


KAR AUCTION SERVICES, INC.


Pursuant to Section 151 of the Delaware General Corporation Law (as amended,
supplemented or restated from time to time, the “DGCL”), KAR AUCTION SERVICES,
INC., a corporation organized and existing under the laws of the State of
Delaware (the “Company”), in accordance with the provisions of Section 103 of
the DGCL, DOES HEREBY CERTIFY:


That, the Amended and Restated Certificate of Incorporation of the Company, as
filed with the Secretary of State of the State of Delaware (the “Certificate of
Incorporation”), authorizes the issuance of 500,000,000 shares of capital stock,
consisting of 400,000,000 shares of common stock, par value $0.01 per share
(“Common Stock”), and 100,000,000 shares of preferred stock, par value $0.01 per
share (“Preferred Stock”);


That, subject to the provisions of the Certificate of Incorporation, the board
of directors of the Company (the “Board”) is authorized to fix from time to time
by resolution or resolutions the number of shares of any class or series of
Preferred Stock, and to determine the voting powers, designations, preferences
and relative, participating, optional or other special rights, and the
qualifications, limitations and restrictions thereof, of any such class or
series; and


That, pursuant to the authority conferred upon the Board by the Certificate of
Incorporation, the Board, on May 23, 2020, adopted the following resolution
designating a new series of Preferred Stock as “Series A Convertible Preferred
Stock”:


RESOLVED, that, pursuant to the authority vested in the Board in accordance with
the provisions of Article Fourth of the Certificate of Incorporation and the
provisions of Section 151 of the DGCL, a series of Preferred Stock of the
Company is hereby authorized, and the number of shares to be included in such
series, and voting powers, designations, preferences and relative,
participating, optional or other special rights, and the qualifications,
limitations and restrictions of the shares of Preferred Stock included in such
series, shall be as follows:



--------------------------------------------------------------------------------

SECTION 1.        DESIGNATION AND NUMBER OF SHARES. The shares of such series of
Preferred Stock shall be designated as “Series A Convertible Preferred Stock”
(the “Series A Preferred Stock”).  The number of authorized shares constituting
the Series A Preferred Stock shall be 1,500,000.  That number from time to time
may be increased or decreased (but not below the number of shares of Series A
Preferred Stock then outstanding) by further resolution duly adopted by the
Board, or any duly authorized committee thereof and by the filing of a
certificate pursuant to the provisions of the DGCL stating that such increase or
decrease, as applicable, has been so authorized.  The Company shall not have the
authority to issue fractional shares of Series A Preferred Stock.


SECTION 2.        RANKING. The Series A Preferred Stock will rank, with respect
to dividend rights and rights on the distribution of assets on any voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Company:


(a)          on a parity basis with each other class or series of Capital Stock
of the Company now existing or hereafter authorized, the terms of which
expressly provide that such class or series ranks on a parity basis with the
Series A Preferred Stock as to dividend rights and rights on the distribution of
assets on any voluntary or involuntary liquidation, dissolution or winding up of
the affairs of the Company (such Capital Stock, “Parity Stock”);


(b)          junior to each other class or series of Capital Stock of the
Company now existing or hereafter authorized, the terms of which expressly
provide that such class or series ranks senior to the Series A Preferred Stock
as to dividend rights and rights on the distribution of assets on any voluntary
or involuntary liquidation, dissolution or winding up of the affairs of the
Company (such Capital Stock, “Senior Stock”); and


(c)          senior to the Common Stock and each other class or series of
Capital Stock of the Company now existing or hereafter authorized, the terms of
which do not expressly provide that such class or series ranks on a parity basis
with or senior to the Series A Preferred Stock as to dividend rights and rights
on the distribution of assets on any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company (such Capital Stock,
“Junior Stock”).


SECTION 3.        DEFINITIONS.  As used herein with respect to Series A
Preferred Stock:


“Accrued Dividend Record Date” has the meaning set forth in Section 4(e).


“Accrued Dividends” means, as of any date, with respect to any share of Series A
Preferred Stock, all Dividends that have accrued on such share pursuant to
Section 4(b), whether or not declared, but that have not, as of such date, been
paid.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; provided, however, (i) that the Company and its Subsidiaries shall not
be deemed to be Affiliates of any Investor Party or Periphas or any of their
respective Affiliates, (ii) portfolio companies (as such term is customarily
used among institutional investors) in which any Investor Party or Periphas or
any of their respective Affiliates has an investment (whether as debt or equity)
shall not be deemed an Affiliate of such Investor Party or Periphas, as
applicable, and (iii) the Excluded Sponsor Parties shall not be deemed to be
Affiliates of any Investor Party, Periphas, the Company or any of the Company’s
Subsidiaries.  For this purpose, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Person, whether through the ownership
of securities or partnership or other ownership interests, by contract or
otherwise.


2

--------------------------------------------------------------------------------

“Base Amount” means, with respect to any share of Series A Preferred Stock, as
of any date of determination, the sum of (a) the Liquidation Preference and (b)
the Base Amount Accrued Dividends with respect to such share as of such date.


“Base Amount Accrued Dividends” means, with respect to any share of Series A
Preferred Stock, as of any date of determination, (a) if a Dividend Payment Date
has occurred since the issuance of such share, the Accrued Dividends with
respect to such share as of the Dividend Payment Date immediately preceding such
date of determination (taking into account the payment of Dividends, if any, on
or with respect to such Dividend Payment Date) or (b) if no Dividend Payment
Date has occurred since the issuance of such share, zero.


Any Person shall be deemed to “beneficially own,” to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable within sixty (60) days or thereafter (including assuming
conversion of all Series A Preferred Stock, if any, owned by such Person to
Common Stock).


“Board” has the meaning set forth in the recitals hereto.


“Business Day” means any weekday that is not a day on which banking institutions
in New York, New York are authorized or required by law, regulation or executive
order to be closed.


“Bylaws” means the Amended and Restated Bylaws of the Company, as amended and as
may be amended from time to time.


“Capital Stock” means, with respect to any Person, any and all shares of,
interests in, rights to purchase, warrants to purchase, options for,
participations in or other equivalents of or interests in (however designated)
stock issued by such Person.


“Cash Dividend” has the meaning set forth in Section 4(c).


“Certificate of Designations” means this Certificate of Designations relating to
the Series A Preferred Stock, as it may be amended from time to time.


“Certificate of Incorporation” has the meaning set forth in the recitals hereto.


“Change of Control” means the occurrence of one of the following, whether in a
single transaction or a series of related transactions:


3

--------------------------------------------------------------------------------

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of a
majority of the total voting power of the Voting Stock of the Company, other
than as a result of a transaction in which (1) the holders of securities that
represented 100% of the Voting Stock of the Company immediately prior to such
transaction are substantially the same as the holders of securities that
represent a majority of the Voting Stock of the surviving Person or its Parent
Entity immediately following such transaction and (2) the holders of securities
that represented 100% of the Voting Stock of the Company immediately prior to
such transaction own directly or indirectly Voting Stock of the surviving Person
or its Parent Entity in substantially the same proportion to each other as
immediately prior to such transaction;


(b)           the merger or consolidation of the Company with or into another
Person or the merger of another Person with or into the Company, or the sale,
transfer or lease of all or substantially all the assets of the Company
(determined on a consolidated basis), whether in a single transaction or a
series of related transactions, to another Person, or any recapitalization,
reclassification or other transaction in which all or substantially all of the
Common Stock is exchanged for or converted into cash, securities or other
property, other than a transaction following which (1) in the case of a merger
or consolidation transaction, holders of securities that represented 100% of the
Voting Stock of the Company immediately prior to such transaction own directly
or indirectly (in substantially the same proportion to each other as immediately
prior to such transaction, other than changes in proportionality as a result of
any cash/stock election provided under the terms of the definitive agreement
regarding such transaction) at least a majority of the voting power of the
Voting Stock of the surviving Person in such merger or consolidation transaction
immediately after such transaction, and (2) in the case of a sale, transfer or
lease of all or substantially all of the assets of the Company, other than to a
Subsidiary or a Person that becomes a Subsidiary of the Company; or


(c)          shares of Common Stock or shares of any other Capital Stock into
which the Series A Preferred Stock is convertible are not listed for trading on
any United States national securities exchange or cease to be traded in
contemplation of a de-listing (other than as a result of a transaction described
in the foregoing clause (b)).


“Change of Control Effective Date” has the meaning set forth in Section 9(c).


“Change of Control Purchase Date” means, with respect to each share of Series A
Preferred Stock, the date on which the Change of Control Put Purchaser makes the
payment in full of the Change of Control Put Price for such share to the Holder
thereof.


“Change of Control Put” has the meaning set forth in Section 9(a).


“Change of Control Put Price” has the meaning set forth in Section 9(a).


 
“Change of Control Put Purchaser” has the meaning set forth in Section 9(a).


“close of business” means 5:00 p.m. (New York City time).


4

--------------------------------------------------------------------------------

“Closing Price” of the Common Stock on any date of determination means the
closing sale price or, if no closing sale price is reported, the last reported
sale price, of the shares of the Common Stock on the NYSE on such date.  If the
Common Stock is not traded on the NYSE on any date of determination, the Closing
Price of the Common Stock on such date of determination means the closing sale
price as reported in the composite transactions for the principal United States
securities exchange or automated quotation system on which the Common Stock is
so listed or quoted, or, if no closing sale price is reported, the last reported
sale price on the principal United States securities exchange or automated
quotation system on which the Common Stock is so listed or quoted, or if the
Common Stock is not so listed or quoted on a United States securities exchange
or automated quotation system, the last quoted bid price for the Common Stock in
the over-the-counter market as reported by OTC Markets Group Inc. or any similar
organization, or, if that bid price is not available, the market price of the
Common Stock on that date as determined by an Independent Financial Advisor
retained by the Company for such purpose.


“Common Stock” has the meaning set forth in the recitals hereto.


“Company” has the meaning set forth in the recitals hereto.


“Company Redemption Date” has the meaning set forth in Section 10(a)(ii).


“Company Redemption Right” has the meaning set forth in Section 10(a)(i).


“Constituent Person” has the meaning set forth in Section 12(a).


“Conversion” means an Optional Conversion or a Mandatory Conversion, as
applicable.


“Conversion Agent” means the Transfer Agent acting in its capacity as conversion
agent for the Series A Preferred Stock, and its successors and assigns.


“Conversion Date” has the meaning set forth in Section 8(a).


“Conversion Price” means, for each share of Series A Preferred Stock, a dollar
amount equal to $1,000 divided by the Conversion Rate.


“Conversion Rate” means, for each share of Series A Preferred Stock, 56.3380
shares of Common Stock, subject to adjustment as set forth herein.


“Conversion Restriction” has the meaning set forth in Section 6(b).


“Covered Repurchase” has the meaning set forth in Section 11(a)(iii).


“Current Market Price” per share of Common Stock, as of any date of
determination, means the arithmetic average of the VWAP per share of Common
Stock for each of the ten (10) consecutive full Trading Days ending on the
Trading Day immediately preceding such day, appropriately adjusted to take into
account the occurrence during such period of any event described in Section 11.


“DGCL” has the meaning set forth in the recitals hereto.


“Distributed Property” has the meaning set forth in Section 11(a)(iv).


5

--------------------------------------------------------------------------------

“Distribution Transaction” means any distribution of equity securities of a
Subsidiary of the Company to holders of Common Stock, whether by means of a
spin-off, split-off, redemption, reclassification, exchange, stock dividend,
share distribution, rights offering or similar transaction.


“Dividend Payment Date” means March 31, June 30, September 30 and December 31 of
each year; provided that if any such Dividend Payment Date is not a Business
Day, then the applicable Dividend shall be payable on the next Business Day
immediately following such Dividend Payment Date, without any interest.


“Dividend Payment Period” means in respect of any share of Series A Preferred
Stock the period from and including the Original Issuance Date to but excluding
the next Dividend Payment Date and, subsequently, in each case the period from
and including any Dividend Payment Date to but excluding the next Dividend
Payment Date.


“Dividend Rate” means 7.0%.


“Dividend Record Date” has the meaning set forth in Section 4(e).


“Dividends” has the meaning set forth in Section 4(a).


“Excess Amount” has the meaning set forth in Section 6(b).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exchange Property” has the meaning set forth in Section 12(a).


“Excluded Issuances” has the meaning set forth in Section 11(a)(viii).


“Excluded Sponsor Parties” has the meaning set forth in the Investment
Agreement.


“Expiration Date” has the meaning set forth in Section 11(a)(iii).


“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as reasonably determined in
good faith by a majority of the Board, or an authorized committee thereof, (i)
after consultation with an Independent Financial Advisor, as to any security or
other property with a Fair Market Value of less than $50,000,000, or (ii)
otherwise using an Independent Financial Advisor to provide a valuation opinion.


“Fall-Away of Investor Board Rights” has the meaning set forth in the Investment
Agreement.


“Holder” means a Person in whose name the shares of the Series A Preferred Stock
are registered, which Person shall be treated by the Company, Transfer Agent,
Registrar, paying agent and Conversion Agent as the absolute owner of the shares
of Series A Preferred Stock for the purpose of making payment and settling
conversions and for all other purposes; provided that, to the fullest extent
permitted by law, no Person that has received shares of Series A Preferred Stock
in violation of the Investment Agreement or in violation of the Periphas
Investment Agreement shall be a Holder, the Transfer Agent, Registrar, paying
agent and Conversion Agent, as applicable, shall not, unless directed otherwise
by the Company, recognize any such Person as a Holder and the Person in whose
name the shares of the Series A Preferred Stock were registered immediately
prior to such transfer shall remain the Holder of such shares.


6

--------------------------------------------------------------------------------

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.


“Implied Quarterly Dividend Amount” means, with respect to any share of Series A
Preferred Stock, as of any date, the product of (a) the Base Amount of such
share on the first day of the applicable Dividend Payment Period (or in the case
of the first Dividend Payment Period for such share, as of the Issuance Date of
such share) multiplied by (b) one fourth of the Dividend Rate applicable on such
date.


“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing; provided, however,
that such firm or consultant is not an Affiliate of the Company.


“Individual Holder Share Cap” means, with respect to any individual Holder as of
any date, the maximum number of shares of Common Stock that could be issued by
the Company to such Holder as of such date without triggering a change of
control under Section 312.03(d) (or its successor) of the NYSE Listed Company
Manual.


“Initial Change of Control Notice” has the meaning set forth in Section 9(b).


“Initial Dividends” means all Dividends the Holders are entitled to receive
pursuant to Section 4(b) with respect to each Dividend Payment Period beginning
prior to June 30, 2022.


“Investment Agreement” means that certain Investment Agreement between the
Company and the Investor dated as of May 26, 2020, as it may be amended,
supplemented or otherwise modified from time to time, with respect to certain
terms and conditions concerning, among other things, the rights of and
restrictions on certain of the Holders.


“Investor” has the meaning set forth in the Investment Agreement.


“Investor Designee” means an individual nominated by the Board as a “Investor
Designee” for election to the Board pursuant to Section 5.10(a), Section 5.10(b)
or Section 5.10(c) of the Investment Agreement, as applicable.


“Investor Parties” means the Investor and each Permitted Transferee of the
Investor to whom shares of Series A Preferred Stock or Common Stock are
transferred pursuant to Section 5.08(b)(i) of the Investment Agreement.


“Issuance Date” means, with respect to any share of Series A Preferred Stock,
the date of issuance of such share.


“Junior Stock” has the meaning set forth in Section 2(c).


7

--------------------------------------------------------------------------------

“Liquidation Preference” means, with respect to any share of Series A Preferred
Stock, as of any date, $1,000 per share.


“Mandatory Conversion” has the meaning set forth in Section 7(a).


“Mandatory Conversion Date” has the meaning set forth in Section 7(a).


“Mandatory Conversion Notice” has the meaning set forth in Section 7(b).


“Mandatory Conversion Price” means, as of any date, 175% of the Conversion
Price, as of such date.  The Mandatory Conversion Price shall initially be
$31.0625.


“Market Disruption Event” means any of the following events:


(a)          any suspension of, or limitation imposed on, trading of the Common
Stock by any exchange or quotation system on which the Closing Price is
determined pursuant to the definition of the term “Closing Price” (the “Relevant
Exchange”) during the one-hour period prior to the close of trading for the
regular trading session on the Relevant Exchange (or for purposes of determining
the VWAP per share of Common Stock, any period or periods aggregating one
half-hour or longer during the regular trading session on the relevant day) and
whether by reason of movements in price exceeding limits permitted by the
Relevant Exchange as to securities generally, or otherwise relating to the
Common Stock or options contracts relating to the Common Stock on the Relevant
Exchange; or


(b)          any event that disrupts or impairs (as determined by the Company in
its reasonable discretion) the ability of market participants during the
one-hour period prior to the close of trading for the regular trading session on
the Relevant Exchange (or for purposes of determining the VWAP per share of
Common Stock, any period or periods aggregating one half-hour or longer during
the regular trading session on the relevant day) in general to effect
transactions in, or obtain market values for, the Common Stock on the Relevant
Exchange or to effect transactions in, or obtain market values for, options
contracts relating to the Common Stock on the Relevant Exchange.


“Notice of Company Redemption” has the meaning set forth in Section 10(a)(ii).


“NYSE” means the New York Stock Exchange.


“Officer’s Certificate” means a certificate signed by the Chief Executive
Officer, the Chief Financial Officer or the Secretary of the Company.


“Optional Conversion” has the meaning set forth in Section 6(a).


“Optional Conversion Notice” has the meaning set forth in Section 8(a)(i).


“Original Issuance Date” means the Initial Closing Date, as defined in the
Investment Agreement.


8

--------------------------------------------------------------------------------

“Parent Entity” means, with respect to any Person, any other Person of which
such first Person is a direct or indirect wholly owned Subsidiary.


“Parity Stock” has the meaning set forth in Section 2(a).


“Participating Dividend” has the meaning set forth in Section 4(g).


“Periphas” means Periphas Capital GP, LLC.



“Periphas Investment Agreement” means that certain Investment Agreement between
the Company and Periphas, dated as of May 26, 2020, as it may be amended,
supplemented or otherwise modified from time to time, with respect to certain
terms and conditions concerning, among other things, the rights of and
restrictions on certain of the Holders.  


“Permitted Transferee” has the meaning set forth in the Investment Agreement.


“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or any other entity.


“PIK Dividend” has the meaning set forth in Section 4(c).


“PIK Dividend Ratio” has the meaning set forth in Section 4(c).


“Preferred Stock” has the meaning set forth in the recitals hereto.


“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of the Common Stock have the right to
receive any cash, securities or other property or in which the Common Stock is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of holders of the Common Stock
entitled to receive such cash, securities or other property (whether such date
is fixed by the Board or by statute, contract or otherwise).


“Redemption Date” means, with respect to each share of Series A Preferred Stock,
the date on which the Company makes the payment in full of the Redemption Price
for such share either to the Holder of such share or to the Transfer Agent,
irrevocably, for the benefit of such Holder.


“Redemption Price” has the meaning set forth in Section 10(a)(i).


“Registrar” means the Transfer Agent acting in its capacity as registrar for the
Series A Preferred Stock, and its successors and assigns.


“Relevant Exchange” has the meaning set forth in the definition of the term
“Market Disruption Event.”


“Reorganization Event” has the meaning set forth in Section 12(a).


“Senior Stock” has the meaning set forth in Section 2(b).


“Series A Preferred Stock” has the meaning set forth in Section 1.


“Stockholder Approval” has the meaning set forth in the Investment Agreement.


9

--------------------------------------------------------------------------------

“Subsidiary,” when used with respect to any Person, means any corporation,
limited liability company, partnership, association, trust or other entity of
which (i) securities or other ownership interests representing more than 50% of
the ordinary voting power (or, in the case of a partnership, more than 50% of
the general partnership interests) or (ii) sufficient voting rights to elect at
least a majority of the board of directors or other governing body are, as of
such date, owned by such Person or one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person.


“Trading Day” means a Business Day on which the Relevant Exchange is scheduled
to be open for business and on which there has not occurred a Market Disruption
Event.


“Trading Period” has the meaning set forth in Section 7(a).


“Transfer Agent” means the Person acting as Transfer Agent, Registrar and paying
agent and Conversion Agent for the Series A Preferred Stock, and its successors
and assigns.  The Transfer Agent initially shall be American Stock Transfer &
Trust Company, LLC.


“Trigger Event” has the meaning set forth in Section 11(a)(vii).


“Voting Stock” means (i) with respect to the Company, the Common Stock, the
Series A Preferred Stock (subject to the limitations set forth herein) and any
other Capital Stock of the Company having the right to vote generally in any
election of directors of the Board and (ii) with respect to any other Person,
all Capital Stock of such Person having the right to vote generally in any
election of directors of the board of directors of such Person or other similar
governing body.


“VWAP” per share of Common Stock on any Trading Day means the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
Bloomberg (or, if Bloomberg ceases to publish such price, any successor service
reasonably chosen by the Company) page “KAR <equity> AQR” (or its equivalent
successor if such page is not available) in respect of the period from the open
of trading on the relevant Trading Day until the close of trading on such
Trading Day (or if such volume-weighted average price is unavailable, the market
price of one share of Common Stock on such Trading Day determined, using a
volume-weighted average method, by an Independent Financial Advisor retained for
such purpose by the Company).


SECTION 4.        DIVIDENDS.


(a)           Holders shall be entitled to receive dividends of the type and in
the amount determined as set forth in this Section 4 (such dividends,
“Dividends”).


10

--------------------------------------------------------------------------------

(b)          Accrual of Dividends.  Dividends on each share of Series A
Preferred Stock (i) shall accrue on a daily basis from and including the
Original Issuance Date (or, if later, the most recent Dividend Payment Date
preceding the issuance date of such share), whether or not declared and whether
or not the Company has assets legally available to make payment thereof, at a
rate equal to the Dividend Rate as further specified in this Section 4(b) and
(ii) shall be payable quarterly in arrears, if, as and when authorized by the
Board, or any duly authorized committee thereof, and declared by the Company, to
the extent not prohibited by law, on each Dividend Payment Date, commencing on
the first Dividend Payment Date following the Issuance Date of such share.  The
amount of Dividends accruing with respect to any share of Series A Preferred
Stock for any day shall be determined by dividing (x) the Implied Quarterly
Dividend Amount as of such day by (y) the actual number of days in the Dividend
Payment Period in which such day falls.  The amount of Dividends payable with
respect to any share of Series A Preferred Stock for any Dividend Payment Period
shall equal the sum of the daily Dividend amounts accrued in accordance with the
prior sentence of this Section 4(b) with respect to such share during such
Dividend Payment Period.  For the avoidance of doubt, for any share of Series A
Preferred Stock with an Issuance Date that is not a Dividend Payment Date, the
amount of Dividends payable with respect to the initial Dividend Payment Period
for such share shall equal the product of (A) the daily accrual determined as
specified in the prior sentence, assuming a full Dividend Payment Period in
accordance with the definition of such term, and (B) the number of days from
(and including) the Original Issuance Date (or, if later, the most recent
Dividend Payment Date preceding the Issuance Date of such share) to (but
excluding) the next Dividend Payment Date.


(c)          Payment of Dividend.  With respect to any Dividend Payment Date,
the Company will pay, to the extent permitted by applicable law, Dividends in
the form of, in the Company’s sole discretion, (i) cash (any Dividend or portion
of a Dividend paid in cash, a “Cash Dividend”), if, as and when authorized by
the Board, or any duly authorized committee thereof, and declared by the
Company, (ii) as a dividend in kind, additional duly authorized, validly issued
and fully paid and nonassessable shares of Series A Preferred Stock (any
Dividend or portion of a Dividend paid in the manner provided in this clause, a
“PIK Dividend”) having value (as determined in accordance with the immediately
following sentence) equal to the amount of Accrued Dividends during such
Dividend Payment Period  or (iii) through a combination of either of the
foregoing; provided that (A) the Company shall pay all Initial Dividends solely
in the form of PIK Dividends, (B) Cash Dividend payments shall be aggregated per
Holder and shall be made to the nearest cent (with $.005 being rounded upward),
(C) if the Company pays a PIK Dividend, no fractional shares of Series A
Preferred Stock shall be issued to any Holder (after taking into account all
shares of Series A Preferred Stock held by such Holder) and in lieu of any such
fractional share, the Company shall pay to such Holder, at the Company’s option,
either (1) an amount in cash equal to the applicable fraction of a share of
Series A Preferred Stock multiplied by the Liquidation Preference per share of
Series A Preferred Stock or (2) one additional whole share of Series A Preferred
Stock and (D) with respect to any Dividend Payment Date where the Company pays a
combination of a PIK Dividend and a Cash Dividend, the proportion of a Dividend
paid to any Holder that consists of a PIK Dividend (the “PIK Dividend Ratio”)
shall be the same as the PIK Dividend Ratio with respect to each Dividend paid
to each other Holder that receives a Dividend on such Dividend Payment Date.  In
the event that the Company pays a PIK Dividend, each share of Series A Preferred
Stock paid in connection therewith shall have a deemed value for such purpose
equal to the Liquidation Preference per share of Series A Preferred Stock, and
the number of additional shares of Series A Preferred Stock issuable to Holders
in connection with the payment of a PIK Dividend will be, with respect to each
share of Series A Preferred Stock, and without limiting the foregoing proviso
concerning fractional shares, the number (or fraction) obtained from the
quotient of (1) the value (as determined in accordance with this Section 4(c))
of the applicable PIK Dividend per share of Series A Preferred Stock divided by
(2) the Liquidation Preference per share of Series A Preferred Stock.


(d)          Arrearages.  Dividends shall accumulate from the most recent date
through which Dividends shall have been paid, or, if no Dividends have been
paid, from the Original Issuance Date.


11

--------------------------------------------------------------------------------

(e)          Record Date.  Dividends shall be paid pro rata to the Holders of
shares of Preferred Stock entitled thereto. The record date for payment of
Dividends that are declared and paid on any relevant Dividend Payment Date will
be the close of business on the fifteenth (15th) day of the calendar month which
contains the relevant Dividend Payment Date (each, a “Dividend Record Date”),
and the record date for payment of any Accrued Dividends that were not declared
and paid on any relevant Dividend Payment Date will be the close of business on
the date that is established by the Board, or a duly authorized committee
thereof, as such, which will not be more than forty-five (45) days prior to the
date on which such Dividends are paid (each, an “Accrued Dividend Record Date”),
in each case whether or not such day is a Business Day.


(f)          Priority of Dividends.  So long as any shares of Series A Preferred
Stock remain outstanding, unless full Dividends on all outstanding shares of
Series A Preferred Stock have been declared and paid, including any accrued and
unpaid Dividends on the Series A Preferred Stock that are then in arrears, or
have been or contemporaneously are declared and a sum sufficient for the payment
of those Dividends has been or is set aside for the benefit of the Holders, the
Company may not declare any dividend on, or make any distributions relating to,
Junior Stock or Parity Stock, or redeem, purchase, acquire (either directly or
through any Subsidiary) or make a liquidation payment relating to, any Junior
Stock or Parity Stock, other than:


(i)           purchases, redemptions or other acquisitions of shares of Junior
Stock in connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of current or former employees, officers,
directors or consultants;


(ii)          purchases of Junior Stock through the use of the proceeds of a
substantially contemporaneous sale of other shares of Junior Stock;


(iii)         as a result of an exchange or conversion of any class or series of
Parity Stock or Junior Stock for any other class or series of Parity Stock (in
the case of Parity Stock) or Junior Stock (in the case of Parity Stock or Junior
Stock);


(iv)         purchases of fractional interests in shares of Parity Stock or
Junior Stock pursuant to the conversion or exchange provisions of such Parity
Stock or Junior Stock or the security being converted or exchanged;


(v)          payment of any dividends in respect of Junior Stock where the
dividend is in the form of the same stock or rights to purchase the same stock
as that on which the dividend is being paid;


(vi)         distributions of Junior Stock or rights to purchase Junior Stock;
or


(vii)        any dividend in connection with the implementation of a
shareholders’ rights or similar plan, or the redemption or repurchase of any
rights under any such plan.


12

--------------------------------------------------------------------------------

Notwithstanding the foregoing, for so long as any shares of Series A Preferred
Stock remain outstanding, if dividends are not declared and paid in full upon
the shares of Series A Preferred Stock and any Parity Stock, all dividends
declared upon shares of Series A Preferred Stock and any Parity Stock will be
declared on a proportional basis so that the amount of dividends declared per
share will bear to each other the same ratio that all accrued and unpaid
dividends as of the end of the most recent Dividend Payment Period per share of
Series A Preferred Stock and accrued and unpaid dividends as of the end of the
most recent dividend period per share of any Parity Stock bear to each other.


Subject to the provisions of this Section 4, dividends may be authorized by the
Board, or any duly authorized committee thereof, and declared and paid by the
Company, or any duly authorized committee thereof, on any Junior Stock and
Parity Stock from time to time, subject to Section 4(g).


(g)          Participating Dividends.  In addition to Dividends accrued under
Section 4(b), Holders shall fully participate, on an as-converted basis, in any
dividends declared and paid or distributions on Common Stock as if the Series A
Preferred Stock were converted pursuant to Section 6(a) into shares of Common
Stock (without regard to any limitations on conversion) immediately prior to the
Record Date for such dividend or distribution, at the Conversion Price in effect
on such Record Date (such dividend or other distribution on the Series A
Preferred Stock, a “Participating Dividend”), as and when paid with respect to
the Common Stock and using the same Record Date as is used for the Common Stock.


(h)          Conversion Following a Record Date.  If the Conversion Date for any
shares of Series A Preferred Stock is prior to the close of business on a
Dividend Record Date or an Accrued Dividend Record Date, the Holder of such
shares will not be entitled to any dividend in respect of such Dividend Record
Date or Accrued Dividend Record Date, as applicable, other than through the
inclusion of Accrued Dividends as of the Conversion Date in the calculation
under Section 6(a) or Section 7(a), as applicable.  If the Conversion Date for
any shares of Series A Preferred Stock is after the close of business on a
Dividend Record Date or an Accrued Dividend Record Date, or the close of
business on the Record Date for a Participating Dividend but prior to the
corresponding payment date for such dividend, the Holder of such shares as of
such Dividend Record Date or Accrued Dividend Record Date or record date for
such Participating Dividend, as applicable, shall be entitled to receive such
dividend, notwithstanding the conversion of such shares prior to the applicable
Dividend Payment Date or payment date for such Participating Dividend; provided
that the amount of such Dividend shall not be included for the purpose of
determining the amount of Accrued Dividends under Section 6(a) or Section 7(a),
as applicable, with respect to such Conversion Date.


SECTION 5.        LIQUIDATION RIGHTS.


(a)          Liquidation.  In the event of any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Company, the
Holders shall be entitled, out of assets legally available therefor, before any
distribution or payment out of the assets of the Company may be made to or set
aside for the holders of any Junior Stock, and subject to the rights of the
holders of any Senior Stock or Parity Stock and the rights of the Company’s
existing and future creditors, to receive in full a liquidating distribution in
cash and in the amount per share of Series A Preferred Stock equal to the
greater of (i) the sum of (A) the Liquidation Preference plus (B) the Accrued
Dividends with respect to such share of Series A Preferred Stock as of the date
of such voluntary or involuntary liquidation, dissolution or winding up of the
affairs of the Company and (ii) the amount such Holders would have received had
such Holders, immediately prior to such voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company, converted such shares
of Series A Preferred Stock into Common Stock pursuant to Section 6, without
regard to any of the limitations on convertibility contained therein.  Holders
shall not be entitled to any further payments in the event of any such voluntary
or involuntary liquidation, dissolution or winding up of the affairs of the
Company other than what is expressly provided for in this Section 5 and will
have no right or claim to any of the Company’s remaining assets.


13

--------------------------------------------------------------------------------

(b)          Partial Payment.  If in connection with any distribution described
in Section 5(a), the assets of the Company or proceeds therefrom are not
sufficient to pay in full the aggregate liquidating distributions required to be
paid pursuant to Section 5(a) to all Holders and the liquidating distributions
payable to all holders of any Parity Stock, the amounts distributed to the
Holders and to the holders of all such Parity Stock shall be paid pro rata in
accordance with the respective aggregate liquidating distributions to which they
would otherwise be entitled if all amounts payable thereon were paid in full.


(c)          Merger, Consolidation and Sale of Assets Not Liquidation.  For
purposes of this Section 5, the sale, conveyance, exchange or transfer (for
cash, shares of stock, securities or other consideration) of all or
substantially all of the property and assets of the Company shall not be deemed
a voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Company, nor shall the merger, consolidation, statutory exchange or any
other business combination transaction of the Company into or with any other
Person or the merger, consolidation, statutory exchange or any other business
combination transaction of any other Person into or with the Company be deemed
to be a voluntary or involuntary liquidation, dissolution or winding up of the
affairs of the Company.


SECTION 6.        OPTIONAL CONVERSION BY THE HOLDERS.


(a)          At any time after the one (1)-year anniversary of the Original
Issuance Date, each Holder shall have the right, at such Holder’s option,
subject to the conversion procedures set forth in Section 8 and subject to
Section 9(f), to convert each share of such Holder’s Series A Preferred Stock
into (i) the number of shares of Common Stock equal to the quotient of (A) the
sum of the Liquidation Preference and the Accrued Dividends with respect to such
share of Series A Preferred Stock as of the applicable Conversion Date divided
by (B) the Conversion Price of such share as of the applicable Conversion Date
plus (ii) cash in lieu of fractional shares, if any, as provided by Section
11(h) (an “Optional Conversion”); provided that no such Optional Conversion
shall be permitted until the expiration or early termination of the applicable
waiting period under the HSR Act with respect to any Optional Conversion of the
Series A Preferred Stock; provided, further that the one (1)-year period set
forth above shall not apply in respect of an Optional Conversion effected by a
lender or counterparty (or any agent or trustee on its behalf) in connection
with any foreclosure or transfer in lieu of foreclosure under any Permitted Loan
(as defined in the Investment Agreement) or any Permitted Loan (as defined in
the Periphas Investment Agreement).  The right of Optional Conversion may be
exercised as to all or any portion of such Holder’s Series A Preferred Stock
from time to time; provided that, in each case, no right of Optional Conversion
may be exercised by a Holder in respect of fewer than 1,000 shares of Series A
Preferred Stock (unless such Optional Conversion relates to all shares of Series
A Preferred Stock held by such Holder).


14

--------------------------------------------------------------------------------

(b)          Notwithstanding the foregoing or anything else in this Certificate
of Designations to the contrary, unless and until the Stockholder Approval (to
the extent required under the listing rules of the NYSE) is obtained, no Holder
shall have the right to acquire shares of Common Stock, and the Company shall
not be required to issue shares of Common Stock to such Holder, in excess of
such Holder’s Individual Holder Share Cap (the “Conversion Restriction”), and in
each case, the Company shall either, at the Company’s sole discretion, obtain
Stockholder Approval of such issuances or deliver, in lieu of any shares of
Common Stock otherwise deliverable upon conversion in excess of the Conversion
Restriction, an amount of cash per share equal to the VWAP per share of Common
Stock on the Trading Day immediately preceding the Conversion Date (such cash
amount, the “Excess Amount”); provided, however, that the Conversion Restriction
shall not apply to a Conversion in connection with and conditioned upon the
completion of (i) a transfer by the Holder of the shares of Common Stock to be
received upon Conversion, (ii) a bona fide third party tender offer for the
shares of Common Stock issuable thereupon, or (iii) a Reorganization Event or
Change of Control if, in the case of each of clauses (i), (ii) and (iii), such
Holder and its Affiliates will not beneficially own or directly or indirectly
hold following the consummation of such specified event (and with respect to a
Reorganization Event or Change of Control, measured with respect to the
surviving Person if other than the Company) in excess of the maximum number of
shares of Capital Stock, measured by number of shares or voting power, as
applicable, that would not trigger a change of control under Section 312.03(d)
(or its successor) of the NYSE Listed Company Manual.  Upon the written request
of the Holder, the Company shall within two (2) Business Days confirm in writing
to the Holder the number of shares of Common Stock and the number of shares of
any other class of Voting Stock then outstanding.


SECTION 7.        MANDATORY CONVERSION BY THE COMPANY.


(a)          At any time after the three (3)-year anniversary of the Original
Issuance Date, if the Closing Price on Bloomberg (or, if Bloomberg ceases to
publish such price, any successor service reasonably chosen by the Company) of
the Common Stock exceeds the Mandatory Conversion Price for at least twenty (20)
Trading Days in any period of thirty (30) consecutive Trading Days (such thirty
(30) consecutive Trading Day period, the “Trading Period”), the Company may, at
the Company’s sole discretion, elect to convert (a “Mandatory Conversion”) all
or any portion of the outstanding shares of Series A Preferred Stock into shares
of Common Stock (the date selected by the Company for any Mandatory Conversion
pursuant to this Section 7(a), the “Mandatory Conversion Date”).  In the case of
a Mandatory Conversion, each share of Series A Preferred Stock then outstanding
shall be converted into (i) the number of shares of Common Stock equal to the
quotient of (A) the sum of the Liquidation Preference and the Accrued Dividends
with respect to such share of Series A Preferred Stock as of the applicable
Conversion Date divided by (B) the Conversion Price of such share as of the
applicable Conversion Date plus (ii) cash in lieu of fractional shares, if any,
as provided by Section 11(h); provided, however, that, unless and until the
Stockholder Approval is obtained, the Company may effect a Mandatory Conversion
only to the extent that, as of the applicable Mandatory Conversion Date, such
Mandatory Conversion would not violate Section 312.03(d) (or its successor) of
the NYSE Listed Company Manual.


15

--------------------------------------------------------------------------------

(b)          Mandatory Conversion Notice.  If the Company elects to effect a
Mandatory Conversion, the Company shall, within ten (10) Business Days following
the completion of the applicable thirty (30) day Trading Period referred to in
Section 7(a), provide notice of Mandatory Conversion to each Holder (such
notice, a “Mandatory Conversion Notice”).  For the avoidance of doubt, a
Mandatory Conversion Notice does not limit a Holder’s right to convert on a
Conversion Date prior to the Mandatory Conversion Date.  The Mandatory
Conversion Date selected by the Company shall be no less than ten (10) Business
Days and no more than twenty (20) Business Days after the date on which the
Company provides the Mandatory Conversion Notice to the Holders.  The Mandatory
Conversion Notice shall state, as appropriate:


(i)          the Mandatory Conversion Date selected by the Company; and


(ii)          the Conversion Price as in effect on the Mandatory Conversion
Date, the number of shares of Common Stock to be issued to such Holder upon
conversion of each share of Series A Preferred Stock held by such Holder and, if
applicable, the amount of Accrued Dividends as of the Mandatory Conversion Date.


(c)          Partial Mandatory Conversion. In the event that the Mandatory
Conversion is exercised with respect to shares of Series A Preferred Stock
representing less than all the shares of Series A Preferred Stock outstanding at
such time, the shares to be converted shall be converted by the Company on a pro
rata basis based on the then-outstanding shares of Series A Preferred Stock.


SECTION 8.        CONVERSION PROCEDURES AND EFFECT OF CONVERSION.


(a)          Conversion Procedure.  A Holder must do each of the following in
order to exercise such Holder’s right to an Optional Conversion pursuant to this
Section 8(a):


(i)          in the case of an Optional Conversion, complete and manually sign
the conversion notice provided by the Conversion Agent (the “Optional Conversion
Notice”), and deliver such notice to the Conversion Agent; provided that an
Optional Conversion Notice may be conditional on the completion of a transfer, a
Change of Control or other corporate transaction;


(ii)          deliver to the Conversion Agent the certificate or certificates
(if any) representing the shares of Series A Preferred Stock to be converted;


(iii)          if required, furnish appropriate endorsements and transfer
documents; and


(iv)          if required, pay any stock transfer, documentary, stamp or similar
taxes not payable by the Company pursuant to Section 21.


16

--------------------------------------------------------------------------------

The foregoing clauses (ii), (iii) and (iv) shall be conditions to the issuance
of shares of Common Stock to the Holders in the event of a Mandatory Conversion
pursuant to Section 7.  The Holder may, in respect of a Mandatory Conversion,
deliver a notice to the Conversion Agent specifying, in respect of the
deliverable shares of Common Stock, a delivery method of either book-entry
basis, through the facilities of The Depositary Trust Company or certificated
form.  If no such notice is delivered, the Holder shall be deemed to have chosen
delivery by book-entry.


The “Conversion Date” means (A) with respect to an Optional Conversion, the date
on which such Holder complies with the procedures in this Section 8(a)
(including the satisfaction of all conditions to such Optional Conversion set
forth in the Optional Conversion Notice) and (B) with respect to any Mandatory
Conversion pursuant to Section 7(a), the Mandatory Conversion Date.


(b)          Effect of Conversion.  Effective immediately prior to the close of
business on the Conversion Date applicable to any shares of Series A Preferred
Stock, Dividends shall no longer accrue or be declared on any such shares of
Series A Preferred Stock, and such shares of Series A Preferred Stock shall
cease to be outstanding.


(c)          Record Holder of Underlying Securities as of Conversion Date.  The
Person or Persons entitled to receive the Common Stock and, to the extent
applicable, cash, securities or other property issuable upon conversion of
Series A Preferred Stock on a Conversion Date shall be treated for all purposes
as the record holder(s) of such shares of Common Stock and/or cash, securities
or other property as of the close of business on such Conversion Date.  As
promptly as practicable on or after the Conversion Date and compliance by the
applicable Holder with the relevant procedures contained in Section 8(a) (and in
any event no later than three (3) Trading Days thereafter; provided, however,
that, if a written notice from the Holder in accordance with Section 8(a)
specifies a date of delivery for any shares of Common Stock, such shares shall
be delivered on the date so specified, which shall be no earlier than the second
(2nd) Business Day immediately following the date of such notice and no later
than the seventh (7th) Business Day thereafter), the Company shall issue the
number of whole shares of Common Stock issuable upon conversion (and deliver
payment of cash in lieu of fractional shares as set out in Section 11(h) and any
Excess Amount) and, to the extent applicable, any cash, securities or other
property issuable thereon.  Such delivery of shares of Common Stock, securities
or other property shall be made by book-entry or, at the request of the Holder,
by delivering a notice to the Conversion Agent, through the facilities of The
Depositary Trust Company or in certificated form.  Any such certificate or
certificates shall be delivered by the Company to the appropriate Holder on a
book-entry basis, through the facilities of The Depositary Trust Company, or by
mailing certificates evidencing the shares to the Holders, in each case at their
respective addresses as set forth in the Optional Conversion Notice (in the case
of a conversion pursuant to Section 6(a)) or in the records of the Company or as
set forth in a notice from the Holder to the Conversion Agent, as applicable (in
the case of a Mandatory Conversion).  In the event that a Holder shall not by
written notice designate the name in which shares of Common Stock (and payments
of cash in lieu of fractional shares) and, to the extent applicable, cash,
securities or other property to be delivered upon conversion of shares of Series
A Preferred Stock should be registered or paid, or the manner in which such
shares, cash, securities or other property should be delivered, the Company
shall be entitled to register and deliver such shares, securities or other
property, and make such payment, in the name of the Holder and in the manner
shown on the records of the Company.


17

--------------------------------------------------------------------------------

(d)          Status of Converted or Reacquired Shares.  Shares of Series A
Preferred Stock converted in accordance with this Certificate of Designations,
or otherwise acquired by the Company in any manner whatsoever, shall be retired
promptly after the conversion or acquisition thereof.  All such shares shall,
upon their retirement and any filing required by the DGCL, become authorized but
unissued shares of Preferred Stock, without designation as to series until such
shares are once more designated as part of a particular series by the Board
pursuant to the provisions of the Certificate of Incorporation.


(e)          Reservation of Shares of Common Stock.  The Company shall at all
times reserve and keep available out of its authorized and unissued Common
Stock, solely for issuance upon a Conversion, such number of shares of Common
Stock as shall from time to time be issuable upon a Conversion of all the shares
of Series A Preferred Stock then outstanding.  Any shares of Common Stock issued
upon a Conversion shall be duly authorized, validly issued, fully paid and
nonassessable.


SECTION 9.        CHANGE OF CONTROL.


(a)          Holder Rights Upon Change of Control.  Subject to Section 9(c),
upon the occurrence of a Change of Control, each Holder of outstanding shares of
Series A Preferred Stock shall either (i) receive such number of shares of
Common Stock into which it is entitled to convert all or a portion of its shares
of Series A Preferred Stock pursuant to Section 6(a) at the then-current
Conversion Price, effective as of immediately prior to the Change of Control,
(ii) receive, in respect of all or a portion of its shares of Series A Preferred
Stock, the greater of (x) the amount per share of Series A Preferred Stock that
such Holder would have received had such Holder, immediately prior to such
Change of Control, converted such share of Series A Preferred Stock into Common
Stock pursuant to Section 6, without regard to any of the limitations on
convertibility contained therein, and (y) a purchase price per share of Series A
Preferred Stock, payable in cash  (a “Change of Control Put”) that is paid, at
the option of the Company, either by the Company or a third party arranged by
the Company (the Company or such third party, as applicable, the “Change of
Control Put Purchaser”), equal to the product of (A) 105% multiplied by (B) the
sum of the Liquidation Preference and the Accrued Dividends with respect to such
share of Series A Preferred Stock, in each case as of the applicable Change of
Control Purchase Date (the “Change of Control Put Price”), or (iii) unless the
consideration in such Change of Control is payable entirely in cash, retain all
or a portion of such Holder’s shares of Series A Preferred Stock; provided,
that, if the Company is the Change of Control Put Purchaser, the Company shall
be required to pay the Change of Control Put Price only to the extent such
purchase can be made out of funds legally available therefor in accordance with
Section 9(g).


(b)          Initial Change of Control Notice.  On or before the twentieth
(20th) Business Day prior to the date on which the Company anticipates
consummating a Change of Control (or, if later, promptly after the Company
discovers that a Change of Control may occur), a written notice shall be sent by
or on behalf of the Company to the Holders as they appear in the records of the
Company, which notice shall (i) contain the date on which the Change of Control
is anticipated to be effected (or, if applicable, the date on which a Schedule
TO or other schedule, form or report disclosing a Change of Control was filed)
and (ii) specify the identity of the Change of Control Put Purchaser (the
“Initial Change of Control Notice”).  No later than ten (10) Business Days prior
to the date on which the Company anticipates consummating the Change of Control
as set forth in the Initial Change of Control Notice (or, if the Change of
Control has already occurred as provided in the Initial Change of Control
Notice, promptly, but no later than the tenth (10th) Business Day following
receipt thereof), any Holder that desires to exercise its rights pursuant to
Section 9(a) shall notify the Company in writing thereof and shall specify (x)
whether such Holder is electing to exercise its rights pursuant to clause (i),
(ii) or (iii) of Section 9(a) and (y) the number of shares of Series A Preferred
Stock subject to each such election.


18

--------------------------------------------------------------------------------

(c)          Final Change of Control Put Notice.  If a Holder elects to exercise
its Change of Control Put rights pursuant to Section 9(a)(ii), within two (2)
days following the effective date of the Change of Control (the “Change of
Control Effective Date”) (or if the Company discovers later than such date that
a Change of Control has occurred, promptly following the date of such
discovery), a final written notice shall be sent by or on behalf of the Company
to the Holders as they appear in the records of the Company on such Change of
Control Effective Date, which notice shall contain:


(i)           a statement setting forth in reasonable detail the calculation of
the Change of Control Put Price with respect to such Holder;


(ii)          the Change of Control Purchase Date, which shall be between thirty
(30) and sixty (60) days after such notice is mailed; and


(iii)        the instructions a Holder must follow to receive the Change of
Control Put Price in connection with such Change of Control.


(d)          Change of Control Put Procedure.  To receive the Change of Control
Put Price, a Holder must, no later than 5:00 p.m., New York City time, on the
Change of Control Purchase Date, surrender to the Transfer Agent any
certificates representing the shares of Series A Preferred Stock to be
repurchased by the Change of Control Put Purchaser or lost stock affidavits
therefor to the extent applicable.


(e)          Delivery upon Change of Control Put.  Upon a Change of Control Put,
subject to Section 9(g) below and subject to the Change of Control Put
Purchaser's receipt of any certificates representing the shares of Series A
Preferred Stock to be repurchased by the Company or lost stock affidavits
therefor to the extent applicable in accordance with Section 9(d), the Change of
Control Put Purchaser (or its successor) shall deliver or cause to be delivered
to the Holder by wire transfer of immediately available funds, the Change of
Control Put Price for such Holder’s shares of Series A Preferred Stock.


(f)          Treatment of Shares.  Until a share of Series A Preferred Stock
with respect to which the Holder has elected the Change of Control Put is
purchased by the payment in full (or the deposit with the Transfer Agent) of the
applicable Change of Control Put Price, such share of Series A Preferred Stock
will remain outstanding and will be entitled to all of the powers, designations,
preferences and other rights provided herein; provided that no such shares of
Series A Preferred Stock with respect to which the Holder has elected the Change
of Control Put may be converted into shares of Common Stock following the Change
of Control Effective Date.  Upon payment in full (or the deposit with the
Transfer Agent) of the applicable Change of Control Put Price in respect of any
shares of Series A Preferred Stock subject to a Change of Control Put, such
shares of Series A Preferred Stock will cease to be entitled to any dividends
that may thereafter be payable on the Series A Preferred Stock, such shares of
Series A Preferred Stock will no longer be deemed to be outstanding for any
purpose and all rights (except the right to receive the Change of Control Put
Price) of the Holder of such shares of Series A Preferred Stock shall cease and
terminate with respect to such shares of Series A Preferred Stock.


19

--------------------------------------------------------------------------------

(g)          Sufficient Funds. This Section 9(g) applies if the Company is the
Change of Control Put Purchaser. If the Company shall not have sufficient funds
legally available under the DGCL to purchase all shares of Series A Preferred
Stock that Holders have requested to be purchased under Section 9(a)(ii), the
Company shall (i) purchase, pro rata among the Holders that have requested their
shares be purchased pursuant to Section 9(a)(ii), a number of shares of Series A
Preferred Stock with an aggregate Change of Control Put Price equal to the
amount legally available for the purchase of shares of Series A Preferred Stock
under the DGCL and (ii) purchase any shares of Series A Preferred Stock not
purchased because of the foregoing limitations at the applicable Change of
Control Put Price as soon as practicable after the Company is able to make such
purchase out of assets legally available for the purchase of such share of
Series A Preferred Stock.  The inability of the Company (or its successor) to
make a purchase payment for any reason shall not relieve the Company (or its
successor) from its obligation to effect any required purchase when, as and if
permitted by applicable law.  Notwithstanding the foregoing, in the event a
Holder exercises a Change of Control Put pursuant to this Section 9 at a time
when the Company is restricted or prohibited (contractually or otherwise) from
redeeming some or all of the Series A Preferred Stock subject to the Change of
Control Put, the Company will use its commercially reasonable efforts to obtain
the requisite consents to remove or obtain an exception or waiver to such
restrictions or prohibition.  Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to comply with its
obligations under this Section 9.


(h)          Change of Control Agreements.  The Company shall not enter into any
agreement for a transaction constituting a Change of Control unless such
agreement provides for or does not interfere with or prevent (as applicable) the
exercise by the Holders of their Change of Control Put in a manner that is
consistent with and gives effect to this Section 9.


SECTION 10.      REDEMPTION.


(a)          Redemption at the Option of the Company.


(i)          At any time on or after the six (6)-year anniversary of the
Original Issuance Date, the Company shall have the right (the “Company
Redemption Right”) to redeem, in whole or, from time to time in part, the shares
of Series A Preferred Stock of any Holder outstanding at such time at a
redemption price equal to (A) the sum of (x) the Liquidation Preference of the
shares of Series A Preferred Stock to be redeemed plus (y) the Accrued Dividends
with respect to such shares of Series A Preferred Stock as of the applicable
Redemption Date, multiplied by (B) (1) if the Redemption Date occurs at any time
on or after the six (6)-year anniversary of the Original Issuance Date and prior
to the seven (7)-year anniversary of the Original Issuance Date, 105%, or (2) if
the Redemption Date occurs at any time on or after the seven (7)-year
anniversary of the Original Issuance Date, 100% (such price, the “Redemption
Price”).  Notwithstanding the foregoing, the Company will not exercise the
Company Redemption Right, or otherwise send a Notice of Company Redemption in
respect of the redemption of, any Series A Preferred Stock pursuant to this
Section 10 unless the Company has sufficient funds legally available to fully
pay the Redemption Price in respect of all shares of Series A Preferred Stock
called for redemption.  The Redemption Price shall be payable in cash.  If fewer
than all of the shares of Series A Preferred Stock then outstanding are to be
redeemed pursuant to this Section 10(a), then such redemption shall occur on a
pro rata basis with respect to all Holders based on the total number of shares
of Series A Preferred Stock then held by such Holder relative to the total
number of shares of Series A Preferred Stock then outstanding.


20

--------------------------------------------------------------------------------

(ii)          To exercise the Company Redemption Right pursuant to this Section
10(a), the Company shall deliver written notice thereof (a “Notice of Company
Redemption”) to the Holders and the Transfer Agent at least ten (10) days prior
to the date designated therein for such redemption (the “Company Redemption
Date”).  The Notice of Company Redemption shall contain instructions whereby
Holders will surrender to the Transfer Agent all shares of Series A Preferred
Stock specified to be redeemed by the Company.  The Company shall deliver or
cause to be delivered to each Holder that has complied with the instructions set
forth in such Notice of Company Redemption, cash by wire transfer in an amount
equal to the Redemption Price of the shares of Series A Preferred Stock in
respect of which such Holder has complied with such instructions in accordance
herewith.


(iii)          From and after the Company Redemption Date, with respect to any
share of Series A Preferred Stock specified to be redeemed by the Company and
which has been redeemed in accordance with the provisions of this Section 10(a),
or for which the Company has deposited an amount equal to the Redemption Price
in respect of such share with the Transfer Agent, then (i) Dividends shall cease
to accrue on such share, (ii) such share shall no longer be deemed outstanding
and (iii) all rights with respect to such share shall cease and terminate. 
Notwithstanding the preceding sentence, if the Company Redemption Date occurs
after the record date for a Participating Dividend but prior to the
corresponding payment date for such Participating Dividend, the Holder as of
such record date of any shares of Series A Preferred Stock to be redeemed shall
be entitled to receive such Participating Dividend, notwithstanding the
redemption of such shares prior to the applicable payment date for such
Participating Dividend.


(b)          Partial Redemption.  In the event that the Company Redemption Right
is exercised with respect to shares of Series A Preferred Stock representing
less than all the shares of Series A Preferred Stock held by a Holder, upon such
redemption, the Company shall execute and the Transfer Agent shall countersign
and deliver to such Holder, at the expense of the Company, a certificate
representing the shares of Series A Preferred Stock held by the Holder as to
which a Company Redemption Right was not exercised (or book-entry interests
representing such shares).


SECTION 11.       ANTI-DILUTION ADJUSTMENTS.


(a)          Adjustments.  The Conversion Rate will be subject to adjustment,
without duplication, upon the occurrence of the following events, except that
the Company shall not make any adjustment to the Conversion Rate if the Holders
of the Series A Preferred Stock participate, at the same time and upon the same
terms as holders of Common Stock and solely as a result of holding shares of
Series A Preferred Stock, in any transaction described in this Section 11(a),
without having to convert their Series A Preferred Stock, as if the respective
Holders held such number of shares of Common Stock into which the number of
shares of Series A Preferred Stock held by such respective Holders are then
convertible pursuant to Section 6(a) (without regard to any limitations on
conversion):


21

--------------------------------------------------------------------------------

(i)          The issuance of Common Stock as a dividend or distribution to all
or substantially all holders of Common Stock, or a subdivision or combination of
Common Stock or a reclassification of Common Stock into a greater or lesser
number of shares of Common Stock, in which event the Conversion Rate shall be
adjusted based on the following formula:


CR1 = CR0 x (OS1 / OS0)


CR0          =          the Conversion Rate in effect immediately prior to the
close of business on (i) the Record Date for such dividend or distribution, or
(ii) the effective date of such subdivision, combination or reclassification


CR1          =          the new Conversion Rate in effect immediately after the
close of business on (i) the Record Date for such dividend or distribution, or
(ii) the effective date of such subdivision, combination or reclassification


OS0          =          the number of shares of Common Stock outstanding
immediately prior to the close of business on (i) the Record Date for such
dividend or distribution or (ii) the effective date of such subdivision,
combination or reclassification


OS1          =          the number of shares of Common Stock that would be
outstanding immediately after, and solely as a result of, the completion of such
event


Any adjustment made pursuant to this clause (i) shall be effective immediately
after the close of business on the Record Date for such dividend or
distribution, or the effective date of such subdivision, combination or
reclassification.  If any such event is announced or declared but does not
occur, the Conversion Rate shall be readjusted, effective as of the date the
Board announces that such event shall not occur, to the Conversion Rate that
would then be in effect if such event had not been declared.


(ii)          The dividend, distribution or other issuance to all or
substantially all holders of Common Stock of rights (other than rights, options
or warrants distributed in connection with a stockholder rights plan (in which
event the provisions of Section 11(a)(vii) shall apply)), options or warrants
entitling them to subscribe for or purchase shares of Common Stock for a period
expiring forty-five (45) days or less from the date of issuance thereof, at a
price per share that is less than the Current Market Price as of the Record Date
for such issuance, in which event the Conversion Rate will be increased based on
the following formula:


CR1 = CR0 x [(OS0+X)] / (OS0+Y)


22

--------------------------------------------------------------------------------

CR0          =          the Conversion Rate in effect immediately prior to the
close of business on the Record Date for such dividend, distribution or issuance


CR1          =          the new Conversion Rate in effect immediately following
the close of business on the Record Date for such dividend, distribution or
issuance


OS0          =          the number of shares of Common Stock outstanding
immediately prior to the close of business on the Record Date for such dividend,
distribution or issuance


X              =          the total number of shares of Common Stock issuable
pursuant to such rights, options or warrants


Y              =          the number of shares of Common Stock equal to the
aggregate price payable to exercise such rights, options or warrants divided by
the Current Market Price as of the Record Date for such dividend, distribution
or issuance.


For purposes of this clause (ii), in determining whether any rights, options or
warrants entitle the holders to purchase the Common Stock at a price per share
that is less than the Current Market Price as of the Record Date for such
dividend, distribution or issuance, there shall be taken into account any
consideration the Company receives for such rights, options or warrants, and any
amount payable on exercise thereof, with the value of such consideration, if
other than cash, to be the Fair Market Value thereof.


Any adjustment made pursuant to this clause (ii) shall become effective
immediately following the close of business on the Record Date for such
dividend, distribution or issuance.  In the event that such rights, options or
warrants are not so issued, the Conversion Rate shall be readjusted, effective
as of the date the Board publicly announces its decision not to issue such
rights, options or warrants, to the Conversion Rate that would then be in effect
if such dividend, distribution or issuance had not been declared.  To the extent
that such rights, options or warrants are not exercised prior to their
expiration or shares of Common Stock are otherwise not delivered pursuant to
such rights, options or warrants upon the exercise of such rights, options or
warrants, the Conversion Rate shall be readjusted to the Conversion Rate that
would then be in effect had the adjustments made upon the dividend, distribution
or issuance of such rights, options or warrants been made on the basis of the
delivery of only the number of shares of Common Stock actually delivered.


(iii)          The Company or one or more of its Subsidiaries purchases Common
Stock pursuant to a tender offer or exchange offer (other than an exchange offer
that constitutes a Distribution Transaction subject to Section 11(a)(v)) by the
Company or a Subsidiary of the Company for all or any portion of the Common
Stock, or otherwise acquires Common Stock (except (1) in an open market purchase
in compliance with Rule 10b-18 promulgated under the Exchange Act, (2) through
an “accelerated share repurchase” on customary terms or (3) in connection with
tax withholding upon vesting or settlement of options, restricted stock units,
performance share units or other similar equity awards or upon forfeiture or
cashless exercise of options or other equity awards) (a “Covered Repurchase”),
if the cash and value of any other consideration included in the payment per
share of Common Stock validly tendered, exchanged or otherwise acquired through
a Covered Repurchase exceeds the arithmetic average of the VWAP per share of
Common Stock for each of the ten (10) consecutive full Trading Days commencing
on, and including, the Trading Day next succeeding the last day on which tenders
or exchanges may be made pursuant to such tender or exchange offer (as it may be
amended) or shares of Common Stock are otherwise acquired through a Covered
Repurchase (the “Expiration Date”), in which event the Conversion Rate shall be
increased based on the following formula:


23

--------------------------------------------------------------------------------

CR1 = CR0 x [(FMV + (SP1 x OS1))] / (SP1 x OS0)


CR0          =          the Conversion Rate in effect immediately prior to the
close of business on the Expiration Date


CR1          =          the new Conversion Rate in effect immediately after the
close of business on the Expiration Date


FMV         =         the Fair Market Value, on the Expiration Date, of all cash
and any other consideration paid or payable for all shares validly tendered or
exchanged and not withdrawn, or otherwise acquired through a Covered Repurchase,
as of the Expiration Date


OS0          =          the number of shares of Common Stock outstanding
immediately prior to the last time tenders or exchanges may be made pursuant to
such tender or exchange offer (including the shares to be purchased in such
tender or exchange offer) or shares are otherwise acquired through a Covered
Repurchase


OS1          =          the number of shares of Common Stock outstanding
immediately after the last time tenders or exchanges may be made pursuant to
such tender or exchange offer (after giving effect to the purchase of shares in
such tender or exchange offer) or shares are otherwise acquired through a
Covered Repurchase


SP1          =          the arithmetic average of the VWAP per share of Common
Stock for each of the ten (10) consecutive full Trading Days commencing on, and
including, the Trading Day next succeeding the Expiration Date


Such adjustment shall become effective immediately after the close of business
on the Expiration Date.  If an adjustment to the Conversion Rate is required
under this Section 11(a)(iii), delivery of any additional shares of Common Stock
that may be deliverable upon conversion as a result of an adjustment required
under this Section 11(a)(iii) shall be delayed to the extent necessary in order
to complete the calculations provided for in this Section 11(a)(iii).


In the event that the Company or any of its Subsidiaries is obligated to
purchase Common Stock pursuant to any such tender offer, exchange offer or other
commitment to acquire shares of Common Stock through a Covered Repurchase but is
permanently prevented by applicable law from effecting any such purchases, or
all such purchases are rescinded, then the Conversion Rate shall be readjusted
to be the Conversion Rate that would have been then in effect if such tender
offer, exchange offer or Covered Repurchase had not been made.


24

--------------------------------------------------------------------------------

(iv)          The Company shall, by dividend or otherwise, distribute to all or
substantially all holders of its Common Stock (other than for cash in lieu of
fractional shares), shares of any class of its Capital Stock, evidences of its
indebtedness, assets, other property or securities, but excluding (A) dividends
or distributions referred to in Section 11(a)(i) or Section 11(a)(ii) hereof,
(B) Distribution Transactions as to which Section 11(a)(v) shall apply, (C)
dividends or distributions paid exclusively in cash as to which Section
11(a)(vi) shall apply and (D) rights, options or warrants distributed in
connection with a stockholder rights plan as to which Section 11(a)(vii) shall
apply (any of such shares of its Capital Stock, indebtedness, assets or property
that are not so excluded are hereinafter called the “Distributed Property”),
then, in each such case the Conversion Rate shall be increased based on the
following formula:


CR1 = CR0 x [SP0 / (SP0 - FMV)]


CR0          =          the Conversion Rate in effect immediately prior to the
close of business on the Record Date for such dividend or distribution


CR1          =          the new Conversion Rate in effect immediately after the
close of business on the Record Date for such dividend or distribution


SP0           =         the Current Market Price as of the Record Date for such
dividend or distribution


FMV         =         the Fair Market Value of the portion of Distributed
Property distributed with respect to each outstanding share of Common Stock on
the Record Date for such dividend or distribution; provided that, if FMV is
equal or greater than SP0, then in lieu of the foregoing adjustment, the Company
shall distribute to each Holder on the date the applicable Distributed Property
is distributed to holders of Common Stock, but without requiring such Holder to
convert its shares of Series A Preferred Stock, in respect of each share of
Series A Preferred Stock held by such Holder, the amount of Distributed Property
such Holder would have received had such Holder owned such number of shares of
Common Stock into which a share of Series A Preferred Stock would have been
convertible pursuant to Section 6(a) (without regard to limitations on
conversion) at the Conversion Price in effect on the Record Date for such
dividend or distribution.


Any adjustment made pursuant to this clause (iv) shall be effective immediately
after the close of business on the Record Date for such dividend or
distribution.  If any such dividend or distribution is declared but does not
occur, the Conversion Rate shall be readjusted, effective as of the date the
Board announces that such dividend or distribution shall not occur, to the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.


(v)          The Company effects a Distribution Transaction, in which case the
Conversion Rate in effect immediately prior to the effective date of the
Distribution Transaction shall be increased based on the following formula:


CR1 = CR0 x [(FMV + MP0) / MP0]


25

--------------------------------------------------------------------------------

CR0          =          the Conversion Rate in effect immediately prior to the
close of business on the effective date of the Distribution Transaction


CR1          =          the new Conversion Rate in effect immediately after the
close of business on the effective date of the Distribution Transaction


FMV         =         the arithmetic average of the volume-weighted average
prices for the number of shares of the capital stock or other interests
distributed per share of Common Stock to holders of Common Stock on the
principal United States securities exchange or automated quotation system on
which such capital stock or other interest trades, as reported by Bloomberg (or,
if Bloomberg ceases to publish such price, any successor service chosen by the
Company) in respect of the period from the open of trading on the relevant
Trading Day until the close of trading on such Trading Day (or if such
volume-weighted average price is unavailable, the market price of one share of
such capital stock or other interest on such Trading Day determined, using a
volume-weighted average method, by an Independent Financial Advisor retained for
such purpose by the Company), for each of the ten consecutive full Trading Days
commencing with, and including, the effective date of the Distribution
Transaction


MP0          =         the arithmetic average of the VWAP per share of Common
Stock for each of the ten (10) consecutive full Trading Days commencing on, and
including, the effective date of the Distribution Transaction


Such adjustment shall become effective immediately following the close of
business on the effective date of the Distribution Transaction.  If an
adjustment to the Conversion Rate is required under this Section 11(a)(v),
delivery of any additional shares of Common Stock that may be deliverable upon
conversion as a result of an adjustment required under this Section 11(a)(v)
shall be delayed to the extent necessary in order to complete the calculations
provided for in this Section 11(a)(v).


(vi)         The Company makes a cash dividend or distribution to all or
substantially all holders of the Common Stock, the Conversion Rate shall be
increased based on the following formula:


CR1 = CR0 x [SP0 / (SP0 – C)]


CR0         =          the Conversion Rate in effect immediately prior to the
close of business on the Record Date for such dividend or distribution


CR1         =          the new Conversion Rate in effect immediately after the
close of business on the Record Date for such dividend or distribution


SP0          =          the Current Market Price as of the Record Date for such
dividend or distribution


C              =          the amount in cash per share of Common Stock the
Company distributes to all or substantially all holders of its Common Stock;
provided that, if C is equal or greater than SP0, then in lieu of the foregoing
adjustment, the Company shall pay to each Holder on the date the applicable cash
dividend or distribution is made to holders of Common Stock, but without
requiring such Holder to convert its shares of Series A Preferred Stock, in
respect of each share of Series A Preferred Stock held by such Holder, the
amount of cash such Holder would have received had such Holder owned such number
of shares of Common Stock into which a share of Series A Preferred Stock would
have been convertible pursuant to Section 6(a) (without regard to limitations on
conversion) at the Conversion Price in effect on the Record Date for such
dividend or distribution.


26

--------------------------------------------------------------------------------

Any adjustment made pursuant to this clause (vi) shall be effective immediately
after the close of business on the Record Date for such dividend or
distribution.  If any dividend or distribution is declared but not paid, the
Conversion Rate shall be readjusted, effective as of the date the Board
announces that such dividend or distribution will not be paid, to the Conversion
Rate that would then be in effect if such had dividend or distribution not been
declared.


(vii)        If the Company has a stockholder rights plan in effect with respect
to the Common Stock on any Conversion Date, upon conversion of any shares of the
Series A Preferred Stock, Holders of such shares will receive, in addition to
the applicable number of shares of Common Stock, the rights under such rights
plan relating to such Common Stock, unless, prior to such Conversion Date, the
rights have (i) become exercisable or (ii) separated from the shares of Common
Stock (the first of such events to occur, a “Trigger Event”), in which case, the
Conversion Rate will be adjusted, effective automatically at the time of such
Trigger Event, as if the Company had made a distribution of such rights to all
holders of Common Stock as described in Section 11(a)(ii) (without giving effect
to the forty-five (45) day limit on the exercisability of rights, options or
warrants ordinarily subject to such Section 11(a)(ii)), subject to appropriate
readjustment in the event of the expiration, termination or redemption of such
rights prior to the exercise, deemed exercise or exchange thereof. 
Notwithstanding the foregoing, to the extent any such stockholder rights are
exchanged by the Company for shares of Common Stock or other property or
securities, the Conversion Rate shall be appropriately readjusted as if such
stockholder rights had not been issued, but the Company had instead issued such
shares of Common Stock or other property or securities as a dividend or
distribution of shares of Common Stock pursuant to Section 11(a)(i) or Section
11(a)(iv), as applicable.


To the extent that such rights are not exercised prior to their expiration,
termination or redemption, the Conversion Rate shall be readjusted to the
Conversion Rate that would then be in effect had the adjustments made upon the
occurrence of the Trigger Event been made on the basis of the issuance of, and
the receipt of the exercise price with respect to, only the number of shares of
Common Stock actually issued pursuant to such rights.


Notwithstanding anything to the contrary in this Section 11(a)(vii), no
adjustment shall be required to be made to the Conversion Rate with respect to
any Holder which is, or is an “affiliate” or “associate” of, an “acquiring
person” under such stockholder rights plan or with respect to any direct or
indirect transferee of such Holder who receives Series A Preferred Stock in such
transfer after the time such Holder becomes, or its affiliate or associate
becomes, such an “acquiring person”.


27

--------------------------------------------------------------------------------

(viii)       Certain Issuances of Common Stock or Convertible Securities.  If,
on or prior to the two (2)-year anniversary of the Original Issuance Date, the
Company issues shares of Common Stock (or rights or warrants or other securities
(whether debt or equity) exercisable or convertible into or exchangeable
(collectively for purpose of this clause (viii), a “conversion”) for Common
Stock) (collectively, “convertible securities”) (other than in Excluded
Issuances (as defined below) or a transaction to which Section 11(a)(i), Section
11(a)(ii), Section 11(a)(iv) or Section 11(a)(v) applies) without consideration
or at a consideration per share (or having a conversion price per share) that is
less than the Conversion Price in effect immediately prior to the execution of
the definitive agreement on pricing such shares (or such convertible securities)
then, in such event, the Conversion Rate shall be increased based on the
following formula:


CR1 = CR0 x [(A + B) / (A + C)]


CR0          =         the Conversion Rate in effect immediately prior to the
execution of the definitive agreement on pricing of such shares (or of such
convertible securities)


CR1          =          the Conversion Rate in effect immediately after the
execution of the definitive agreement on pricing of such shares (or of such
convertible securities)


A             =           the number of shares of Common Stock outstanding on
such date prior to the issuance of additional shares (treating for this purpose
as outstanding all shares of Common Stock issuable upon conversion of all
convertible securities of the Company)


B              =          the number of additional shares of Common Stock issued
(or into which convertible securities may be converted)


C              =          the number of shares of Common Stock (or into which
such convertible securities may be converted) that would have been issued
assuming such additional shares of Common Stock had been issued or deemed issued
at a price per share of Common Stock equal to the Conversion Price (such amount
determined by dividing the aggregate consideration receivable by the Company for
the total number of shares of Common Stock to be issued (or into which such
convertible securities may be converted) by the Conversion Price immediately
prior to the execution of the definitive agreement on pricing such shares (or
such convertible securities)).


For purposes of this Section 11(a)(viii), the aggregate consideration receivable
by the Company in connection with the issuance of such shares of Common Stock or
convertible securities shall be deemed to be equal to the sum of (x) the
purchase price payable solely in cash of all such securities, plus (y) the
minimum aggregate amount, if any, payable upon conversion of any such
convertible securities into shares of Common Stock plus (z) the Fair Market
Value of any consideration that consists all or in part of property other than
cash; and “Excluded Issuances” means issuances (i) as consideration for an
acquisition of businesses and/or related assets, (ii) pursuant to employee
benefit plans and compensation related arrangements approved by the Board, (iii)
pursuant to any option, warrant, right or exercisable, exchangeable or
convertible security not described in clause (ii) of this sentence and
outstanding as of May 26, 2020 and disclosed in the Company’s most recent
financial statements filed with the Securities and Exchange Commission as of
such date, or pursuant to issuance, exercise or conversion of securities or
rights issued pursuant to a distribution in which shares of the Series A
Preferred Stock participate or a stockholder rights plan, or (iv) of the
Company’s Series A Preferred Stock and the conversion thereof. Any adjustment
made pursuant to this Section 11(a)(viii) shall become effective immediately
upon the date of such issuance of such Common Stock or Convertible Securities,
as applicable.


28

--------------------------------------------------------------------------------

Upon the expiration or termination of any unconverted convertible security which
resulted in an adjustment to the Conversion Rate pursuant to the terms of this
Section 11(a)(viii), the Conversion Rate shall be readjusted to such Conversion
Rate that would then be in effect if such convertible security had never been
issued.


(b)          Calculation of Adjustments.  All adjustments to the Conversion Rate
shall be calculated by the Company to the nearest 1/10,000th of one share of
Common Stock (or if there is not a nearest 1/10,000th of a share, to the next
lower 1/10,000th of a share).  No adjustment to the Conversion Rate will be
required unless such adjustment would require an increase or decrease of at
least one percent of the Conversion Rate; provided, however, that any such
adjustment that is not required to be made will be carried forward and taken
into account in any subsequent adjustment; provided, further, that any such
adjustment of less than one percent that has not been made will be made upon any
Conversion Date or redemption or repurchase date.


(c)          When No Adjustment Required.


(i)           Except as otherwise provided in this Section 11, the Conversion
Rate will not be adjusted for the issuance of Common Stock or any securities
convertible into or exchangeable for Common Stock or carrying the right to
purchase any of the foregoing, or for the repurchase of Common Stock.


(ii)          Except as otherwise provided in this Section 11, the Conversion
Rate will not be adjusted as a result of the issuance of, the distribution of
separate certificates representing, the exercise or redemption of, or the
termination or invalidation of, rights pursuant to any stockholder rights plans.


(iii)         No adjustment to the Conversion Rate will be made:


(A)          upon the issuance of any shares of Common Stock pursuant to any
present or future plan providing for the reinvestment of dividends or interest
payable on securities of the Company and the investment of additional optional
amounts in Common Stock under any plan in which purchases are made at market
prices on the date or dates of purchase, without discount, and whether or not
the Company bears the ordinary costs of administration and operation of the
plan, including brokerage commissions;


(B)          upon the issuance of any shares of Common Stock or options or
rights to purchase such shares pursuant to any present or future employee,
director or consultant benefit plan or program of or assumed by the Company or
any of its Subsidiaries or of any employee agreements or arrangements or
programs, including, without limitation, any stock incentive plan of the
Company;


29

--------------------------------------------------------------------------------

(C)          upon the issuance of any shares of Common Stock pursuant to any
option, warrant, right, or exercisable, exchangeable or convertible security,
including the Series A Preferred Stock;


(D)          for dividends or distributions declared and paid to holders of
Common Stock to the extent the Holders participate pursuant to Section 4(g); or


(E)          for a change in the par value of the Common Stock.


(d)          Successive Adjustments.  After an adjustment to the Conversion Rate
under this Section 11, any subsequent event requiring an adjustment under this
Section 11 shall cause an adjustment to each such Conversion Rate as so
adjusted.


(e)          Multiple Adjustments.  For the avoidance of doubt, if an event
occurs that would trigger an adjustment to the Conversion Rate pursuant to this
Section 11 under more than one subsection hereof, such event, to the extent
fully taken into account in a single adjustment, shall not result in multiple
adjustments hereunder; provided, however, that if more than one subsection of
this Section 11 is applicable to a single event, the subsection shall be applied
that produces the largest adjustment.


(f)          Notice of Adjustments.  Whenever the Conversion Rate is adjusted as
provided under this Section 11, the Company shall as soon as reasonably
practicable following the occurrence of an event that requires such adjustment
(or if the Company is not aware of such occurrence, as soon as reasonably
practicable after becoming so aware):


(i)          compute the adjusted applicable Conversion Rate in accordance with
this Section 11 and prepare and transmit to the Conversion Agent an Officer’s
Certificate setting forth the applicable Conversion Rate, the method of
calculation thereof, and the facts requiring such adjustment and upon which such
adjustment is based; and


(ii)          provide a written notice to the Holders of the occurrence of such
event and a statement in reasonable detail setting forth the method by which the
adjustment to the applicable Conversion Rate was determined and setting forth
the adjusted applicable Conversion Rate.


(g)          Conversion Agent.  The Conversion Agent shall not at any time be
under any duty or responsibility to any Holder to determine whether any facts
exist that may require any adjustment of the Conversion Rate or with respect to
the nature or extent or calculation of any such adjustment when made, or with
respect to the method employed in making the same.  The Conversion Agent shall
be fully authorized and protected in relying on any Officer’s Certificate
delivered pursuant to Section 11(f)(i) and any adjustment contained therein and
the Conversion Agent shall not be deemed to have knowledge of any adjustment
unless and until it has received such certificate.  The Conversion Agent shall
not be accountable with respect to the validity or value (or the kind or amount)
of any shares of Common Stock, or of any securities or property, that may at the
time be issued or delivered with respect to any Series A Preferred Stock and the
Conversion Agent makes no representation with respect thereto.  The Conversion
Agent shall not be responsible for any failure of the Company to issue, transfer
or deliver any shares of Common Stock pursuant to the conversion of Series A
Preferred Stock or to comply with any of the duties, responsibilities or
covenants of the Company contained in this Section 11.


30

--------------------------------------------------------------------------------

(h)          Fractional Shares.  No fractional shares of Common Stock will be
delivered to the Holders upon conversion.  In lieu of fractional shares
otherwise issuable, the Holders will be entitled to receive, at the Company’s
sole discretion, either (i) an amount in cash equal to the fraction of a share
of Common Stock multiplied by the Closing Price of the Common Stock on the
Trading Day immediately preceding the applicable Conversion Date or (ii) one
additional whole share of Common Stock.  In order to determine whether the
number of shares of Common Stock to be delivered to a Holder upon the conversion
of such Holder’s shares of Series A Preferred Stock will include a fractional
share, such determination shall be based on the aggregate number of shares of
Series A Preferred Stock of such Holder that are being converted and/or issued
on any single Conversion Date.


SECTION 12.      ADJUSTMENT FOR REORGANIZATION EVENTS.


(a)          Reorganization Events.  In the event of:


(i)          any reclassification, statutory exchange, merger, consolidation or
other similar business combination of the Company with or into another Person,
in each case, pursuant to which at least a majority of the Common Stock is
changed or converted into, or exchanged for, cash, securities or other property
of the Company or another Person;


(ii)          any sale, transfer, lease or conveyance to another Person of all
or a majority of the property and assets of the Company, in each case pursuant
to which the Common Stock is converted into cash, securities or other property;
or


(iii)          any statutory exchange of securities of the Company with another
Person (other than in connection with a merger or acquisition) or
reclassification, recapitalization or reorganization of the Common Stock into
other securities;


31

--------------------------------------------------------------------------------

other than, in each case, any such transaction that constitutes a Change of
Control in which the Common Stock is converted solely into cash, with respect to
which, for the avoidance of doubt, the provisions of Section 9 shall apply (each
of which is referred to as a “Reorganization Event”), each share of Series A
Preferred Stock outstanding immediately prior to such Reorganization Event will,
without the consent of the Holders and subject to Section 12(d) and Section
13(b), remain outstanding but shall become convertible into, out of funds
legally available therefor, at the option of the Holder, (x) the number, kind
and amount of securities, cash and other property (the “Exchange Property”)
(without any interest on such Exchange Property) that the Holder of such share
of Series A Preferred Stock would have received in such Reorganization Event had
such Holder converted its shares of Series A Preferred Stock into the applicable
number of shares of Common Stock immediately prior to the effective date of the
Reorganization Event using the Conversion Price applicable immediately prior to
the effective date of the Reorganization Event, as adjusted following such
Reorganization Event for events described in Section 12(d)(ii), and the
Liquidation Preference and Accrued Dividends, if any, applicable at the time of
such subsequent conversion, and (y) the amount the Holder of such shares would
have received had such Holder, immediately prior to such Reorganization Event,
converted such shares of Series A Preferred Stock into Common Stock pursuant to
Section 6, without regard to any of the limitations on convertibility contained
therein; provided that the foregoing shall not apply if such Holder is a Person
with which the Company consolidated or into which the Company merged or which
merged into the Company or to which such sale or transfer was made, as the case
may be (any such Person, a “Constituent Person”), or an Affiliate of a
Constituent Person, to the extent such Reorganization Event provides for
different treatment of Common Stock held by such Constituent Persons or such
Affiliate thereof.  If the kind or amount of securities, cash and other property
receivable upon such Reorganization Event is not the same for each share of
Common Stock held immediately prior to such Reorganization Event by a Person
(other than a Constituent Person or an Affiliate thereof), then for the purpose
of this Section 12(a), the kind and amount of securities, cash and other
property receivable upon conversion following such Reorganization Event will be
deemed to be the weighted average of the types and amounts of consideration
received by the holders of Common Stock.


(b)          Successive Reorganization Events.  The foregoing provisions of this
Section 12 shall similarly apply to successive Reorganization Events and the
provisions of Section 11 shall apply to any shares of Capital Stock received by
the holders of the Common Stock in any such Reorganization Event.


(c)          Reorganization Event Notice.  The Company (or any successor) shall,
no less than thirty (30) days prior to the anticipated effective date of any
Reorganization Event, provide written notice to the Holders of such occurrence
of such event and of the kind and amount of the cash, securities or other
property that constitutes the Exchange Property.  Failure to deliver such notice
shall not affect the operation of this Section 12.


(d)          Reorganization Event Agreements.  The Company shall not enter into
any agreement for a transaction constituting a Reorganization Event unless (i)
such agreement provides for or does not interfere with or prevent (as
applicable) conversion of the Series A Preferred Stock into the Exchange
Property in a manner that is consistent with and gives effect to this Section
12, and (ii) to the extent that the Company is not the surviving corporation in
such Reorganization Event or will be dissolved in connection with such
Reorganization Event or is not the issuer of any securities that constitute
Exchange Property, proper provision shall be made in the agreements governing
such Reorganization Event for the conversion of the Series A Preferred Stock
into stock of the Person surviving such Reorganization Event or such other
continuing entity or issuing entity in such Reorganization Event, and for the
Conversion Rate to be adjusted following such Reorganization Event pursuant to
provisions that are as nearly equivalent as possible to the provisions of
Section 11 hereof (to the extent the Exchange Property consists of property
other than cash and the Holders do not participate, on an as-converted basis in
applicable events with respect thereto).


32

--------------------------------------------------------------------------------

SECTION 13.      VOTING RIGHTS.


(a)          General.  Except as provided in Section 13(b), Holders of shares of
Series A Preferred Stock shall be entitled to vote as a single class with the
holders of the Common Stock and the holders of any other class or series of
Capital Stock of the Company then entitled to vote with the Common Stock on all
matters submitted to a vote of the holders of Common Stock (and, if applicable,
holders of any other class or series of Capital Stock of the Company); provided
that no Holder of shares of Series A Preferred Stock shall be entitled to vote
with the holders of Common Stock or any other class or series of Capital Stock
of the Company until the expiration or early termination of the applicable
waiting period under the HSR Act with respect to any conversion of the Series A
Preferred Stock.  Each Holder shall be entitled to the number of votes, not to
exceed such Holder’s Individual Holder Share Cap, equal to the product of (i)
the largest number of whole shares of Common Stock into which all shares of
Series A Preferred Stock could be converted pursuant to Section 6 (taking into
account the Conversion Restriction to the extent applicable) multiplied by (ii)
a fraction the numerator of which is the number of shares of Series A Preferred
Stock held by such Holder and the denominator of which is the aggregate number
of issued and outstanding shares of Series A Preferred Stock, in each case at
and calculated as of the record date for the determination of stockholders
entitled to vote or consent on such matters or, if no such record date is
established, at and as of the date such vote or consent is taken or any written
consent of stockholders is first executed.  The Holders shall be entitled to
notice of any meeting of holders of Common Stock in accordance with the
Certificate of Incorporation and Bylaws of the Company.


(b)          Adverse Changes.  The vote or consent of the Holders of at least a
majority of the shares of Series A Preferred Stock outstanding at such time,
voting together as a separate class, given in person or by proxy, either in
writing without a meeting or by vote at any meeting called for the purpose, will
be necessary for effecting or validating any of the following actions, whether
or not such approval is required pursuant to the DGCL:


(i)          any amendment, alteration or repeal (whether by merger,
consolidation or otherwise) of any provision of the Certificate of Incorporation
(including this Certificate of Designations) or Bylaws that would have an
adverse effect on the rights, preferences, privileges or voting power of the
Series A Preferred Stock or the Holder thereof;


(ii)          any amendment or alteration (whether by merger, consolidation or
otherwise) of, or any supplement (whether by a certificate of designations or
otherwise) to, the Certificate of Incorporation or any provision thereof, or any
other action to authorize or create, or increase the number of authorized or
issued shares of, or any securities convertible into shares of, or reclassify
any security into, or issue, any Parity Stock or Senior Stock or any other class
or series of Capital Stock of the Company ranking senior to, or on a parity
basis with, the Series A Preferred Stock as to dividend rights or rights on the
distribution of assets on any voluntary or involuntary liquidation, dissolution
or winding up of the affairs of the Company; and


33

--------------------------------------------------------------------------------

(iii)          any increase or decrease in the authorized number of shares of
Series A Preferred Stock or issuance of shares of Series A Preferred Stock after
the Original Issuance Date other than (i) shares of Series A Preferred Stock
that were issued on the Second Closing Date (as defined in the Investment
Agreement) or on the Second Closing Date (as defined in the Periphas Investment
Agreement) or (ii) shares issued as PIK Dividends with respect to shares of
Series A Preferred Stock that were issued on the Original Issuance Date, the
Second Closing Date (as defined in the Investment Agreement) or the Second
Closing Date (as defined in the Periphas Investment Agreement), or (iii)
successive issuances of PIK Dividends with respect to shares of Series A
Preferred Stock that were issued under the preceding clause (ii) or this clause
(iii).


provided, however, (A) that, with respect to the occurrence of any of the events
set forth in clause (i) of this Section 13(b), so long as (1) the Series A
Preferred Stock remains outstanding with the terms thereof materially unchanged,
or (2) the Holders receive equity securities with rights, preferences,
privileges and voting power substantially the same as those of the Series A
Preferred Stock, then the occurrence of such event shall not be deemed to
adversely affect such rights, preferences, privileges or voting power of the
Series A Preferred Stock, and in such case such Holders shall not have any
voting rights with respect to the occurrence of any of the events set forth in
clause (i) of this Section 13(b) and (B) that the authorization or creation of,
or the increase in the number of authorized or issued shares of, or any
securities convertible into shares of, or the reclassification of any security
(other than the Series A Preferred Stock) into, or the issuance of, Junior Stock
will not require the vote the Holders.


For purposes of this Section 13, the filing in accordance with applicable law of
a certificate of designations or any similar document setting forth or changing
the designations, powers, preferences, rights, qualifications, limitations and
restrictions of any class or series of stock of the Company shall be deemed an
amendment to the Certificate of Incorporation.


(c)          Each Holder will have one vote per share on any matter on which
Holders are entitled to vote separately as a class, whether at a meeting or by
written consent.


(d)          The vote or consent of the Holders of a majority of the shares of
Series A Preferred Stock outstanding at such time, voting together as a single
class, given in person or by proxy, either in writing without a meeting or by
vote at any meeting called for the purpose, will be sufficient to waive or amend
the provisions of Section 9(h), and any amendment or waiver of any of the
provisions of Section 9(h) approved by such percentage of the Holders shall be
binding on all of the Holders.


(e)          For the avoidance of doubt and notwithstanding anything to the
contrary in the Certificate of Incorporation or Bylaws of the Company, the
Holders shall have the exclusive consent and voting rights set forth in Section
13(b) and may take action or consent to any action with respect to such rights
without a meeting by delivering a consent in writing or by electronic
transmission of the Holders of the Series A Preferred Stock entitled to cast not
less than the minimum number of votes that would be necessary to authorize, take
or consent to such action at a meeting of stockholders.


SECTION 14.      ELECTION OF DIRECTORS.  Provided that the Fall-Away of Investor
Board Rights has not occurred, (i) the Holders of a majority of the then
outstanding shares of Series A Preferred Stock held by the Investor Parties
shall have, at each annual meeting of the Company’s stockholders at which the
Board is obligated to nominate one or more Investor Designees for election to
the Board pursuant to and in accordance with the Investment Agreement, the
exclusive right, voting separately as a class, to elect or appoint such Investor
Designee(s) to the Board, irrespective of whether the Board has nominated such
Investor Designee(s), (ii) notwithstanding anything to the contrary in the
Certificate of Incorporation or Bylaws, Investor Parties shall have the
exclusive right to remove any Investor Designee(s) at any time for any reason or
no reason (with or without cause) by sending a written notice to the Company
and, upon receipt of such notice by the Company, such Investor Designee(s) shall
be deemed to have resigned from the Board, and (iii) in the event of the death,
disability, resignation or removal of any Investor Designee(s), the Investor
Parties shall have the exclusive right to designate or appoint a successor to
fill the vacancy created thereby.  The Board and the holders of Common Stock
shall not have the right to remove any Investor Designee from the Board (even
for cause), such right of removal being vested exclusively with the Holders of a
majority of the then outstanding shares of Series A Preferred Stock.


34

--------------------------------------------------------------------------------

SECTION 15.      PREEMPTIVE RIGHTS.  Except for the right to participate in any
issuance of new equity securities by the Company as set forth in the Investment
Agreement and the Periphas Investment Agreement, the Holders shall not have any
preemptive rights.


SECTION 16.      TERM.  Except as expressly provided in this Certificate of
Designations, the shares of Series A Preferred Stock shall not be redeemable or
otherwise mature and the term of the Series A Preferred Stock shall be
perpetual.


SECTION 17.      CREATION OF CAPITAL STOCK.  Subject to Section 13(b)(ii) and
Section 13(b)(iii), the Board, or any duly authorized committee thereof, without
the vote of the Holders, may authorize and issue additional shares of Capital
Stock of the Company.


SECTION 18.      NO SINKING FUND.  Shares of Series A Preferred Stock shall not
be subject to or entitled to the operation of a retirement or sinking fund.


SECTION 19.      TRANSFER AGENT, CONVERSION AGENT, REGISTRAR AND PAYING AGENT.
The duly appointed Transfer Agent, Conversion Agent, Registrar and paying agent
for the Series A Preferred Stock shall be American Stock Transfer & Trust
Company, LLC.  The Company may, in its sole discretion, appoint any other Person
to serve as Transfer Agent, Conversion Agent, Registrar or paying agent for the
Series A Preferred Stock and thereafter may remove or replace such other Person
at any time.  Upon any such appointment or removal, the Company shall send
notice thereof to the Holders.


SECTION 20.      REPLACEMENT CERTIFICATES.


(a)          Mutilated, Destroyed, Stolen and Lost Certificates.  If physical
certificates evidencing the Series A Preferred Stock are issued, the Company
shall replace any mutilated certificate at the Holder’s expense upon surrender
of that certificate to the Transfer Agent.  The Company shall replace
certificates that become destroyed, stolen or lost at the Holder’s expense upon
delivery to the Company and the Transfer Agent of satisfactory evidence that the
certificate has been destroyed, stolen or lost, together with any indemnity that
may be required by the Transfer Agent and the Company.


(b)          Certificates Following Conversion.  If physical certificates
representing the Series A Preferred Stock are issued, the Company shall not be
required to issue replacement certificates representing shares of Series A
Preferred Stock on or after the Conversion Date applicable to such shares.  In
place of the delivery of a replacement certificate following the applicable
Conversion Date, the Transfer Agent, upon receipt of the satisfactory evidence
and indemnity described in Section 20(a), shall deliver the shares of Common
Stock issuable upon conversion of such shares of Series A Preferred Stock
formerly evidenced by the physical certificate.


35

--------------------------------------------------------------------------------

SECTION 21.      TAXES.


(a)          Transfer Taxes.  The Company shall pay any and all stock transfer,
documentary, stamp and similar taxes that may be payable in respect of any
issuance or delivery of shares of Series A Preferred Stock or shares of Common
Stock or other securities issued on account of Series A Preferred Stock pursuant
hereto or certificates representing such shares or securities.  However, in the
case of conversion of Series A Preferred Stock, the Company shall not be
required to pay any such tax that may be payable in respect of any transfer
involved in the issuance or delivery of shares of Series A Preferred Stock,
shares of Common Stock or other securities to a beneficial owner other than the
beneficial owner of the Series A Preferred Stock immediately prior to such
conversion, and shall not be required to make any such issuance, delivery or
payment unless and until the Person otherwise entitled to such issuance,
delivery or payment has paid to the Company the amount of any such tax or has
established, to the satisfaction of the Company, that such tax has been paid or
is not payable.


(b)          Withholding.  All payments and distributions (or deemed
distributions) on the shares of Series A Preferred Stock (and on the shares of
Common Stock received upon their conversion) shall be subject to withholding and
backup withholding of taxes to the extent required by law, subject to applicable
exemptions, and amounts withheld, if any, shall be treated as received by the
Holders.


SECTION 22.      NOTICES.  All notices referred to herein shall be in writing
and, unless otherwise specified herein, all notices hereunder shall be deemed to
have been given upon the earlier of receipt thereof or three (3) Business Days
after the mailing thereof if sent by registered or certified mail with postage
prepaid, or by private courier service addressed: (i) if to the Company, to its
office at KAR Auction Services, Inc, 11299 N. Illinois Street, Carmel, Indiana
46032 (Attention: General Counsel), (ii) if to any Holder, to such Holder at the
address of such Holder as listed in the stock record books of the Company (which
may include the records of the Transfer Agent) or (iii) to such other address as
the Company or any such Holder, as the case may be, shall have designated by
notice similarly given.


SECTION 23.      FACTS ASCERTAINABLE.  When the terms of this Certificate of
Designations refers to a specific agreement or other document to determine the
meaning or operation of a provision hereof, the Secretary of the Company shall
maintain a copy of such agreement or document at the principal executive offices
of the Company and a copy thereof shall be provided free of charge to any Holder
who makes a request therefor.  The Secretary of the Company shall also maintain
a written record of the Issuance Date, the number of shares of Series A
Preferred Stock issued to a Holder and the date of each such issuance, and shall
furnish such written record free of charge to any Holder who makes a request
therefor.


SECTION 24.      WAIVER.  Notwithstanding any provision in this Certificate of
Designations to the contrary, any provision contained herein and any right of
the Holders granted hereunder may be waived as to all shares of Series A
Preferred Stock (and the Holders thereof) upon the vote or written consent of
the Holders of a majority of the shares of Series A Preferred Stock then
outstanding.


36

--------------------------------------------------------------------------------

SECTION 25.      SEVERABILITY.  If any term of the Series A Preferred Stock set
forth herein is invalid, unlawful or incapable of being enforced by reason of
any rule of law or public policy, all other terms set forth herein which can be
given effect without the invalid, unlawful or unenforceable term will,
nevertheless, remain in full force and effect, and no term herein set forth will
be deemed dependent upon any other such term unless so expressed herein.


SECTION 26.      BUSINESS OPPORTUNITIES.  To the fullest extent permitted by
Section 122(17) of the DGCL (or any successor provision) and except as may be
otherwise expressly agreed in writing by the Company and the Investor Parties,
the Company, on behalf of itself and its Subsidiaries, renounces any interest or
expectancy of the Company and its Subsidiaries in, or in being offered an
opportunity to participate in, business opportunities, that are from time to
time presented to the Investor Parties, or any of their respective officers,
representatives, directors, agents, stockholders, members, partners, Affiliates,
Subsidiaries (other than the Company and its Subsidiaries), or any of their
respective designees on the Company’s Board and/or any of their respective
representatives who, from time to time, may act as officers of the Company, even
if the opportunity is one that the Company or its Subsidiaries might reasonably
be deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so, and no such person shall be liable to the Company or any
of its Subsidiaries for breach of any fiduciary or other duty, as a director or
officer or otherwise, by reason of the fact that such person pursues or acquires
such business opportunity, directs such business opportunity to another person
or fails to present such business opportunity, or information regarding such
business opportunity, to the Company or its Subsidiaries unless, in the case of
any such person who is a director or officer of the Company, such business
opportunity is expressly offered to such director or officer solely in his or
her capacity as a director or officer of the Company (a “Directed Opportunity”),
in which case such director or officer shall be obligated to communicate such
Directed Opportunity to the Company.  Any Person purchasing or otherwise
acquiring any interest in any shares of Capital Stock of the Company shall be
deemed to have notice of and consented to the provisions of this Section 26. 
Neither the alteration, amendment or repeal of this Section 26, nor the adoption
of any provision of the Certificate of Incorporation or this Certificate of
Designations inconsistent with this Section 26, nor, to the fullest extent
permitted by Delaware law, any modification of law, shall eliminate or reduce
the effect of this Section 26 in respect of any business opportunity first
identified or any other matter occurring, or any cause of action, suit or claim
that, but for this Section 26, would accrue or arise, prior to such alteration,
amendment, repeal, adoption or modification.  If any provision or provisions of
this Section 26 shall be held to be invalid, illegal or unenforceable as applied
to any circumstance for any reason whatsoever: (a) the validity, legality and
enforceability of such provisions in any other circumstance and of the remaining
provisions of this Section 26 (including, without limitation, each portion of
this Section 26 containing any such provision held to be invalid, illegal or
unenforceable that is not itself held to be invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and (b) to the fullest
extent possible, the provisions of this Section 26 (including, without
limitation, each such portion of this Section 26 containing any such provision
held to be invalid, illegal or unenforceable) shall be construed so as to permit
the Company to protect its directors, officers, employees and agents from
personal liability in respect of their good faith service to or for the benefit
of the Company to the fullest extent permitted by law.  This Section 26 shall
not limit any protections or defenses available to, or indemnification or
advancement rights of, or any otherwise applicable fiduciary duties of, any
director, officer, employee or agent of the Company under the Certificate of
Incorporation, the Bylaws, any other agreement between the Company and such
director, officer, employee or agent or applicable law.


37

--------------------------------------------------------------------------------

SECTION 27.      RULE 144A INFORMATION.  The Company will, during any period in
which the Company is not subject to Section 13 or 15(d) of the Exchange Act,
furnish to Holders of the Series A Preferred Stock and prospective investors,
upon request, the information required to be delivered pursuant to Rule
144A(d)(4) under the Securities Act of 1933, as amended.


SECTION 28.      NO OTHER RIGHTS.  The Series A Preferred Stock will have no
rights, preferences or voting powers except as provided in this Certificate of
Designations or the Certificate of Incorporation or as required by applicable
law; provided, however, that in the event of any conflict between the
Certificate of Incorporation and the provisions set forth in this Certificate of
Designations, this Certificate of Designations shall control.


[Signature Page Follows]


38

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be executed this [●] day of [●], 2020.



 
KAR AUCTION SERVICES, INC.
     
By:


 
Name:
 
Title:



[Signature Page to Certificate of Designations]



--------------------------------------------------------------------------------

EXHIBIT B



FORM OF REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT, dated as of [●], 2020 (the “Agreement”), by and
among KAR Auction Services, Inc., a Delaware corporation (the “Company”), and
Periphas Capital GP, LLC, a Delaware limited liability company (together with
its successors and assigns, the “Investor”).  The Investor and any other party
that may become a party hereto pursuant to Section 9(c) are referred to
collectively as the “Stockholders” and individually each as a “Stockholder”.
 
RECITALS
 
WHEREAS, the Company and the Investor are parties to the Investment Agreement,
dated as of May 26, 2020 (as amended from time to time, the “Investment
Agreement”), pursuant to which the Company is selling to the Investor, and the
Investor is purchasing from the Company, up to 50,000 shares of Series A
Convertible Preferred Stock, par value $0.01 per share (the “Series A Preferred
Stock”), which is convertible into shares of Common Stock;
 
WHEREAS, as a condition to the obligations of the Company and the Investor under
the Investment Agreement, the Company and the Investor are entering into this
Agreement for the purpose of granting certain registration and other rights to
the Stockholders.NOW, THEREFORE, in consideration of the foregoing recitals and
of the mutual promises hereinafter set forth, the parties hereto agree as
follows:
 
AGREEMENT
 
1.           Definitions.  As used in this Agreement, the following capitalized
terms shall have the following respective meanings:
 
“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company: (i) would be required to be
made in any Registration Statement, Prospectus or report filed with the SEC by
the Company so that such Registration Statement or Prospectus would not contain
any untrue statement of material fact or omit to state a material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they are made, not misleading; (ii) would not be required to be made
at such time but for the filing, effectiveness or continued use of such
Registration Statement or Prospectus; and (iii) the Company has a bona fide
business purpose for not disclosing publicly.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person.  For this purpose, “control” (including its correlative meanings,
“controlling”, “controlled by” and “under common control with”), with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, as trustee or executor, by contract or otherwise.
 

--------------------------------------------------------------------------------

“as converted basis” means with respect to the outstanding shares of Common
Stock as of any date, all outstanding shares of Common Stock calculated on a
basis in which all shares of Common Stock issuable upon conversion of the
outstanding shares of Series A Preferred Stock (at the Conversion Rate in effect
on such date as provided in the Certificate of Designations) are assumed to be
outstanding as of such date.
 
“Business Day” or “business day” means any day except a Saturday, a Sunday or
other day on which the SEC or banks in the City of New York are authorized or
required by law to be closed.
 
“Certificate of Designations” means the Certificate of Designations setting
forth voting powers, designations, preferences and relative, participating,
optional or other special rights, and the qualifications, limitations and
restrictions of the Series A Preferred Stock, dated as of the date hereof, as
may be amended from time to time.
 
“Charitable Gifting Event” means any transfer by a Holder, or any subsequent
transfer by such Holder’s members, partners or other employees, in connection
with a bona fide gift to any Charitable Organization made in connection with
sales of Registrable Securities by a Holder pursuant to an effective
registration statement.
 
“Charitable Organization” means a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.
 
“Common Stock” means all shares currently or hereafter existing of the Company’s
common stock, par value $0.01 per share.
 
“Conversion Rate” has the meaning set forth in the Certificate of Designations.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.
 
“Existing Registration Rights Agreement” means the registration rights
agreement, dated [●], 2020, by and among the Company and Ignition.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Holdback Period” means the period commencing on the date of an underwriters’
request (which shall be no earlier than four (4) Business Days prior to the
expected “pricing” of the related underwritten offering) and continuing for not
more than ninety (90) calendar days after the date of the final prospectus (or
final prospectus supplement if the offering is made pursuant to a shelf
registration), pursuant to which such underwritten offering shall be made, or
such lesser period as is required by such underwriters (which shall also apply
equally to all Holders) or as applies to the Company.
 
“Holder” means any Stockholder holding Registrable Securities.
 
“Ignition” means Ignition Parent LP, a Delaware limited partnership.
 
2

--------------------------------------------------------------------------------

“Lock-Up Period” has the meaning set forth in the Investment Agreement.
 
“NYSE” means the New York Stock Exchange.
 
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, any other form of entity or any group comprised of two or more of the
foregoing.
 
“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement (including any preliminary
or final prospectus supplement prepared in connection with any shelf take-down),
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.
 
“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.
 
“Registrable Securities” means, as of any date of determination, any shares of
Series A Preferred Stock and any shares of Common Stock issued pursuant to the
conversion of any shares of Series A Preferred Stock, any securities acquired
pursuant to Section 5.16 of the Investment Agreement (or acquired pursuant to
conversion, exchange or exercise of such securities), and any other securities
issued or issuable with respect to any such shares of Common Stock or Series A
Preferred Stock or such other securities by way of share split, share dividend,
distribution, recapitalization, merger, exchange, replacement or similar event
or otherwise.  As to any particular Registrable Securities, once issued, such
securities shall cease to be Registrable Securities when (i) they are sold
pursuant to an effective Registration Statement under the Securities Act, (ii)
they are sold pursuant to Rule 144 (or other exemption from registration under
the Securities Act after which such securities are not “restricted securities”
under Rule 144), (iii) in the case of any shares of Common Stock held by a
Holder, all shares of Common Stock held by such Holder, on an as converted
basis, constitute less than 1% of all outstanding shares of Common Stock and may
be sold in a single day pursuant to Rule 144, (iv) they shall have ceased to be
outstanding or (v) they have been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities.
 
“Registration Statement” means any registration statement of the Company filed
with the SEC under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement or the Existing
Registration Rights Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.
 
3

--------------------------------------------------------------------------------

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
 
“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act or the Exchange Act.
 
“Substantial Marketing Efforts” shall mean marketing efforts, in connection with
an underwritten offering, that involve one-on-one in-person meetings with
prospective purchasers of the Registrable Securities over multiple days and
other customary marketing activities, as recommended by the underwriter(s).
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the SEC promulgated thereunder.
 
2.           Incidental Registrations.
 
(a)          Right to Include Registrable Securities.  If the Company proposes
to register its Common Stock under the Securities Act for a sale that will occur
following the expiration of the Lock-Up Period (other than pursuant to a
Registration Statement filed by the Company on Form S‑4 or S‑8, or any successor
or other forms promulgated for similar purposes or filed solely in connection
with an exchange offer or any employee benefit or dividend reinvestment plan),
whether or not for sale for its own account, in a manner which would permit
registration of Registrable Securities for sale to the public under the
Securities Act, it will, at each such time, give prompt written notice to all
Holders of its intention to do so and of such Holders’ rights under this Section
2; provided, however, that nothing in this Agreement shall obligate the Company
to provide notice to any Holder or holder of the Company's equity securities in
the case of a sale of Registrable Securities (as such term is defined under the
Existing Registration Rights Agreement) by Ignition to one or several purchasers
pursuant to an underwritten offering by means of a bought deal, a block trade or
a similar transaction that is an underwritten offering (a “Block Sale”).  Upon
the written request of any such Holder made within seven (7) calendar days after
the receipt of any such notice (which request shall specify the Registrable
Securities intended to be disposed of by such Holder), the Company will use its
reasonable best efforts to effect the registration under the Securities Act of
all Registrable Securities which the Company has been so requested to register
by the Holders thereof, to the extent required to permit the disposition of the
Registrable Securities so to be registered; provided that (i) if, at any time
after giving written notice of its intention to register any securities and
prior to the effective date of the Registration Statement filed in connection
with such registration, the Company shall determine for any reason not to
proceed with the proposed registration of the securities to be sold by it, the
Company may, at its election, give written notice of such determination to each
Holder and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration (but not from its
obligation to pay the registration expenses pursuant to Section 6 hereof in
connection therewith), and (ii) if such registration involves an underwritten
offering, all Holders requesting to be included in the Company’s registration
and to participate in the underwritten offering must enter into an underwriting
agreement to sell their Registrable Securities to the underwriters selected by
the Company on the same terms and conditions as apply to the Company, with such
differences, including any with respect to indemnification and liability, as are
customary in combined primary and secondary offerings by the Company and the
Investor.  If a registration requested pursuant to this Section 2(a) involves an
underwritten public offering, any Holder requesting to be included in such
registration may elect, in writing at least two business days prior to the
effective date of the Registration Statement filed in connection with such
registration or, in the case of a takedown from a Shelf Registration Statement,
prior to the launch of such takedown, not to register such securities in
connection with such registration.  The Company shall not be required to
maintain the effectiveness of the Registration Statement for a registration
requested pursuant to this Section 2(a) beyond the earlier to occur of (i) 180
calendar days after the effective date thereof and (ii) consummation of the
distribution by the Holders of the Registrable Securities included in such
Registration Statement.  Any Holder who has elected to sell Registrable
Securities in an offering pursuant to this Section 2 shall be permitted to
withdraw from such registration by written notice to the Company if the price to
the public at which the Registrable Securities are proposed to be sold will be
less than 90% of the average closing price of the class of stock being sold in
the offering during the 10 trading days preceding the date on which the notice
of such offering was given pursuant to this Section 2(a).
 
4

--------------------------------------------------------------------------------

(b)          Priority in Incidental Registrations.  The Company shall use
reasonable efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering to permit Holders who have requested to include
Registrable Securities in such offering to include in such offering all
Registrable Securities so requested to be included on the same terms and
conditions as any other shares of capital stock, if any, of the Company included
in the offering.  Notwithstanding the foregoing, if the managing underwriter or
underwriters of such underwritten offering have informed the Company in writing
that it is their good faith opinion that the total amount of securities that are
intended to be included in such offering is such as to adversely affect the
success of such offering (including adversely affect the per-share offering
price), then the amount of securities to be offered shall be reduced to the
amount recommended by such managing underwriter or underwriters in its or their
good faith opinion, which will be allocated in the following order of priority:
(i) first, the securities to be proposed to be sold by the Company for its own
account, (ii) second, the Registrable Securities of Ignition, (iii) third, the
Registrable Securities of the “Holders” (as defined in the Existing Registration
Rights Agreement) other than Ignition that have requested to participate in such
underwritten offering, allocated pro rata among such holders on the basis of the
percentage of the Registrable Securities requested to be included in such
underwritten offering by such holders, (iv) fourth, the Registrable Securities
of the Holders that have requested to participate in such underwritten offering,
allocated pro rata among such Holders on the basis of the percentage of the
Registrable Securities requested to be included in such underwritten offering by
such Holders and (v) fifth, for the account of any other holders of Common Stock
that have requested to be included in such underwritten offering as a result of
registration rights or otherwise.
 
3.           Shelf Registration Statement.
 
(a)          No later than the expiration of the Lock-Up Period, the Company
shall file with the SEC a shelf Registration Statement (on Form S-3 to the
extent permissible) (a “Shelf Registration Statement”) covering the resale of
all Registrable Securities, and shall use reasonable best efforts to cause such
registration statement to become effective no later than the expiration of the
Lock-Up Period.  Upon filing the Shelf Registration Statement, the Company shall
use its reasonable best efforts to keep such Shelf Registration Statement
effective with the SEC at all times and to re-file such Shelf Registration
Statement upon its expiration.
 
5

--------------------------------------------------------------------------------

(b)          If the Company is a well-known seasoned issuer (as defined in Rule
405) (a “WKSI”) at a time when it is obligated to file a Shelf Registration
Statement pursuant to this Agreement, the Company shall file an automatic shelf
registration statement (as defined in Rule 405 of the Securities Act) on Form
S-3 (an “Automatic Shelf Registration Statement”) in accordance with the
requirements of the Securities Act and the rules and regulations of the SEC
thereunder, that covers the Registrable Securities. The Company shall pay the
registration fee for all Registrable Securities to be registered pursuant to an
Automatic Shelf Registration Statement at the time of filing of the Automatic
Shelf Registration Statement and shall not elect to pay any portion of the
registration fee on a deferred basis. If at any time following the filing of an
Automatic Shelf Registration Statement when the Company is required to
re-evaluate its WKSI status the Company determines that it is not a WKSI, the
Company shall use its reasonable best efforts to post-effectively amend the
Automatic Shelf Registration Statement to a Shelf Registration Statement that is
not automatically effective or file a new Shelf Registration Statement.
 
(c)          To the extent that the Company becomes ineligible to use Form S-3,
the Company shall file a “shelf” registration statement on Form S-1 registering
the Registrable Securities for resale not later than thirty (30) calendar days
after the date of such ineligibility and use its reasonable best efforts to have
such registration statement declared effective as promptly as practicable.
 
4.           Registration Procedures.  If and whenever the Company is required
to use its reasonable best efforts to effect the registration of any Registrable
Securities under the Securities Act as provided in Section 2 hereof, the Company
shall effect such registration to permit the sale of such Registrable Securities
in accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Company shall cooperate in the sale of the securities and
shall, as expeditiously as possible:
 
(a)          prepare and file, in each case as promptly as practicable, with the
SEC a Registration Statement or Registration Statements on such form as shall be
available for the sale of the Registrable Securities by the Holders thereof or
by the Company in accordance with the intended method or methods of distribution
thereof, make all required filings with FINRA and use its reasonable best
efforts to cause such Registration Statement to become effective as soon as
practicable and to remain effective as provided herein; provided, however, that
before filing a Registration Statement or Prospectus or any amendments or
supplements thereto (including any free writing prospectuses under Rule 433
under the Securities Act (each a “Free Writing Prospectus”) and including such
documents that would be incorporated or deemed to be incorporated therein by
reference), the Company shall furnish or otherwise make available to the Holders
of the Registrable Securities covered by such Registration Statement, their
counsel and the managing underwriters, if any, copies of all such documents
proposed to be filed, which documents will be subject to the reasonable review
and comment of such counsel, and such other documents reasonably requested by
such counsel, including any comment letter from the SEC, and, if requested by
such counsel, provide such counsel reasonable opportunity to participate in the
preparation of such Registration Statement and each Prospectus included therein
and such other opportunities to conduct a reasonable investigation within the
meaning of the Securities Act, including reasonable access to the Company’s
books and records, officers, accountants and other advisors;
 
6

--------------------------------------------------------------------------------

(b)          subject to Section 3, prepare and file with the SEC such
amendments, post-effective amendments and supplements to each Registration
Statement and the Prospectus used in connection therewith and such Free Writing
Prospectuses and Exchange Act reports as may be necessary to keep such
Registration Statement continuously effective during the period provided herein
and comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all Registrable Securities covered by such
Registration Statement; and cause the related Prospectus to be supplemented by
any Prospectus supplement as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of the Registrable Securities
covered by such Registration Statement, and as so supplemented to be filed
pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act, in each case, until such time as all of such securities have
been disposed of in accordance with the intended method or methods of
disposition by the seller or sellers thereof set forth in such Registration
Statement;
 
(c)          notify each selling Holder, its counsel and the managing
underwriters, if any, promptly, and (if requested by any such Person) confirm
such notice in writing, (i) when a Prospectus or any Prospectus supplement or
post-effective amendment or any Free Writing Prospectus has been filed, and,
with respect to a Registration Statement or any post-effective amendment, when
the same has become effective, (ii) of any request by the SEC or any other
federal or state governmental authority for amendments or supplements to a
Registration Statement or related Prospectus or for additional information,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose, (iv) if at any time the Company has reason to believe that the
representations and warranties of the Company contained in any agreement
(including any underwriting agreement) contemplated by Section 4(n) below cease
to be true and correct, (v) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose, and (vi) of
the happening of any event that makes any statement made in such Registration
Statement, related Prospectus, Free Writing Prospectus, amendment or supplement
thereto or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in such Registration Statement, Prospectus or documents so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, not misleading, and that in the
case of the Prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading (which notice shall notify the selling Holders only of the
occurrence of such an event and shall provide no additional information
regarding such event to the extent such information would constitute material
non-public information);
 
7

--------------------------------------------------------------------------------

(d)          use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement, or the lifting
of any suspension of the qualification (or exemption from qualification) of any
of the Registrable Securities for sale in any jurisdiction at the earliest date
reasonably practical;
 
(e)          if requested by the managing underwriters, if any, promptly include
in a Prospectus supplement or post-effective amendment such information as the
managing underwriters, if any, or Holders, as the case may be, may reasonably
request in order to permit the intended method of distribution of such
Registrable Securities and make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received such request; provided, however, that the Company shall not
be required to take any actions under this Section 4(e) that are not, in the
opinion of counsel for the Company, in compliance with applicable law;
 
(f)          deliver to each selling Holder, its counsel, and the underwriters,
if any, without charge, as many copies of the Prospectus or Prospectuses
(including each form of Prospectus) and each amendment, supplement or
post-effective amendment thereto as such Persons may reasonably request from
time to time in connection with the distribution of the Registrable Securities;
and the Company, subject to the last paragraph of this Section 4, hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Holders and the underwriters, if any, in connection with
the offering and sale of the Registrable Securities covered by such Prospectus
and any such amendment or supplement thereto;
 
(g)          prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the selling
Holders, the underwriters, if any, and their respective counsel in connection
with the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of such jurisdictions within the United States as
any seller or underwriter reasonably requests in writing and to keep each such
registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and to take
any other action that may be necessary or advisable to enable such Holders to
consummate the disposition of such Registrable Securities in such jurisdiction
in accordance with the intended method or methods of disposition thereof;
provided, however, that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it is not then so required to
qualify but for this paragraph (g) or (ii) subject itself to taxation in any
such jurisdiction or (iii) take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject
(other than service of process in connection with such registration or
qualification or any sale of Registrable Securities in connection therewith);
 
8

--------------------------------------------------------------------------------

(h)          cooperate with the selling Holders and the managing underwriters,
if any, to facilitate the timely preparation and delivery of certificates (not
bearing any legends) representing Registrable Securities to be sold after
receiving written representations from each Holder of such Registrable
Securities that the Registrable Securities represented by the certificates so
delivered by such Holder will be transferred in accordance with the Registration
Statement, and enable such Registrable Securities to be in such denominations
and registered in such names as the managing underwriters, if any, or Holders
may request;
 
(i)          use its reasonable best efforts to cause the Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities within the United States as may be
necessary in light of the business or operations of the Company to enable the
seller or sellers thereof or the managing underwriters, if any, to consummate
the disposition of such Registrable Securities, in accordance with the intended
method or methods thereof, except as may be required solely as a consequence of
the nature of such selling Holder’s business, in which case the Company will
cooperate in all reasonable respects with the filing of such Registration
Statement and the granting of such approvals, as may be necessary to enable the
seller or sellers thereof or the underwriters, if any, to consummate the
disposition of such Registrable Securities in accordance with the intended
method or methods thereof;
 
(j)          upon the occurrence of any event contemplated by Section 4(c)(vi)
above, promptly prepare a supplement or post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities being sold thereunder, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;
 
(k)          prior to the effective date of the Registration Statement relating
to the Registrable Securities, use its reasonable best efforts to provide a
CUSIP number for the Registrable Securities;
 
(l)          provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such Registration Statement from and
after a date not later than the effective date of such Registration Statement
(and in connection therewith, if reasonably required by the Company’s transfer
agent, the Company will cause an opinion of counsel as to the effectiveness of
the Registration Statement to be delivered to such transfer agent, together with
any other authorizations, certificates and directions reasonably required by the
transfer agent which authorize and direct the transfer agent to issue such
Registrable Securities without any legend upon sale by the Holder or the
underwriter or managing underwriter of an underwritten offering of Registrable
Securities, if any, of such Registrable Securities under the Registration
Statement);
 
9

--------------------------------------------------------------------------------

(m)          use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be listed on the NYSE or
other national securities exchange on which the Common Stock is then listed,
prior to the effectiveness of such Registration Statement (or, if no Common
Stock issued by the Company is then listed on any securities exchange, use its
reasonable best efforts to cause such Registrable Securities to be so listed on
the NYSE or NASDAQ, as determined by the Company);
 
(n)          enter into such agreements (including an underwriting agreement in
form, scope and substance as is customary in underwritten offerings) and take
all such other actions reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith (including those
reasonably requested by the managing underwriters, if any) to expedite or
facilitate the disposition of such Registrable Securities, and in such
connection, whether or not an underwriting agreement is entered into and whether
or not the registration is an underwritten registration, (i) make such
representations and warranties to the Holders of such Registrable Securities and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by issuers to underwriters in
underwritten offerings, and, if true, confirm the same if and when requested,
(ii) use its reasonable best efforts to furnish to the selling Holders and the
underwriters, if any, opinions of outside counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters, if any), addressed to each
of the underwriters, if any, covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such counsel and underwriters, (iii) use its reasonable
best efforts to obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement) who have certified the financial statements included in such
Registration Statement, addressed to each selling Holder (unless such
accountants shall be prohibited from so addressing such letters by applicable
standards of the accounting profession) and each of the underwriters, if any,
such letters to be in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with underwritten
offerings, (iv) if an underwriting agreement is entered into, the same shall
contain indemnification provisions and procedures substantially to the effect
set forth in Section 5 hereof with respect to all parties to be indemnified
pursuant to Section 5 except as otherwise agreed by the Holders and (v) deliver
such documents and certificates as may be reasonably requested by the Holders of
a majority of the Registrable Securities being sold pursuant to such
Registration Statement or their counsel or the managing underwriters, if any, to
evidence the continued validity of the representations and warranties made
pursuant to Section 4(n)(i) above and to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company.  The above shall be done at each closing under such
underwriting or similar agreement, or as and to the extent required thereunder;
 
10

--------------------------------------------------------------------------------

(o)          make available for inspection by a representative of the selling
Holders, any underwriter participating in any such disposition of Registrable
Securities, if any, and any attorneys or accountants retained by such selling
Holders or underwriter, at the offices where normally kept, during reasonable
business hours, all financial and other records, pertinent corporate documents
and properties of the Company and its subsidiaries, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information in each case reasonably requested by any such representative,
underwriter, attorney or accountant in connection with such Registration
Statement; provided, however, that any information that is not generally
publicly available at the time of delivery of such information shall be kept
confidential by such Persons unless (i) disclosure of such information is
required by court or administrative order, (ii) disclosure of such information,
in the opinion of counsel to such Person, is required by law or applicable legal
process, or (iii) such information becomes generally available to the public
other than as a result of a disclosure or failure to safeguard by such Person. 
In the case of a proposed disclosure pursuant to (i) or (ii) above, such Person
shall be required to give the Company written notice of the proposed disclosure
prior to such disclosure and, if requested by the Company, assist the Company in
seeking to prevent or limit the proposed disclosure.  Without limiting the
foregoing, no such information shall be used by such Person as the basis for any
market transactions in securities of the Company or its subsidiaries in
violation of law;
 
(p)          cause its officers, including its executive officers, to use their
reasonable best efforts to support the marketing of the Registrable Securities
covered by the Registration Statement (including, without limitation,
participation in “road shows” and other customary marketing activities) taking
into account the Company’s business needs;
 
(q)          cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;
 
(r)          otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve (12) months beginning with the first day of the
Company’s first full calendar quarter after the effective date of the
Registration Statement, which earnings statement will satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder; and
 
(s)          cooperate with the Holders subject to the Registration Statement
and with the underwriter(s) or agent participating in the distribution, if any,
to facilitate any Charitable Gifting Event and to prepare and file with the SEC
such amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to permit any such
recipient Charitable Organization to sell in the underwritten offering if it so
elects.
 
The Company may require each Holder as to which any registration is being
effected to furnish to the Company in writing such information required in
connection with such registration regarding such seller and the distribution of
such Registrable Securities as the Company may, from time to time, reasonably
request in writing and the Company may exclude from such registration the
Registrable Securities of any Holder who unreasonably fails to furnish such
information within a reasonable time after receiving such request.
 
11

--------------------------------------------------------------------------------

The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the Prospectus or any Free Writing Prospectus used in connection
therewith, that refers to any Holder covered thereby by name, or otherwise
identifies such Holder as the holder of any securities of the Company, without
the consent of such Holder, such consent not to be unreasonably withheld or
delayed, unless and to the extent such disclosure is required by law.
 
If the Company files any Shelf Registration Statement for the benefit of the
holders of any of its securities other than the Holders, the Company agrees that
it shall use its reasonable best efforts to include in such registration
statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that such Holders may be added to such Shelf Registration Statement at a
later time through the filing of a Prospectus supplement rather than a
post-effective amendment.
 
Notwithstanding any provision hereof to the contrary, to the extent that any pro
rata or other allocation or reduction of Registrable Securities is required
pursuant to Sections 2(b), or any other section herein, (i) all Registrable
Securities transferred by a Holder to a Charitable Organization in connection
with an underwritten offering for which such pro rata or other allocation is
required shall be included in the number of Registrable Securities deemed to be
held by each Holder (or deemed to be included in such Holder’s request for
inclusion of Registrable Securities) for purposes of calculating such Holder’s
pro rata allocation or reduction in such underwritten offering and (ii) the
number of Registrable Securities that a Holder is otherwise entitled to include
in such underwritten offering shall be reduced by the number of Registrable
Securities transferred by such Holder to a Charitable Organization in connection
with such underwritten offering.
 
Each Holder agrees if such Holder has Registrable Securities covered by such
Registration Statement that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(c)(ii), 4(c)(iii),
4(c)(iv), 4(c)(v) or 4(c)(vi) hereof, such Holder will forthwith discontinue
disposition of such Registrable Securities covered by such Registration
Statement or Prospectus until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 4(j) hereof, or until
it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus.
 
12

--------------------------------------------------------------------------------

5.           Indemnification.
 
(a)          Indemnification by the Company.  The Company shall, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by law, each Holder whose Registrable Securities are covered by a
Registration Statement or Prospectus, the officers, directors, partners,
members, managers, shareholders, accountants, attorneys, agents and employees of
each of them, each Person who controls each such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, managers, shareholders, accountants,
attorneys, agents and employees of each such controlling person, each
underwriter, if any, and each Person who controls (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) such underwriter
(each such person being referred to herein as a “Covered Person”), from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, costs of preparation and reasonable attorneys’ fees and any
legal or other fees or expenses incurred by such party in connection with any
investigation or proceeding), expenses, judgments, fines, penalties, charges and
amounts paid in settlement (collectively, “Losses”), as incurred, arising out of
or based upon any untrue statement (or alleged untrue statement) of a material
fact contained in any Prospectus, offering circular, or other document
(including any related Registration Statement, notification, or the like or Free
Writing Prospectus or any amendment thereof or supplement thereto or any
document incorporated by reference therein) incident to any such registration,
qualification, or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation by the Company of the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation thereunder applicable to the Company and (without limitation of the
preceding portions of this Section 5(a)) will reimburse each such Covered Person
for any legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such Loss, provided that the Company
will not be liable in any such case to the extent that any such Loss arises out
of or is based on any untrue statement or omission by such Covered Person
related to such Covered Person or its Affiliates (other than the Company or any
of its subsidiaries, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement, Prospectus, offering circular, Free Writing Prospectus
or any amendment thereof or supplement thereto, or any document incorporated by
reference therein, or other document in reliance upon and in conformity with
written information furnished to the Company by such Covered Person with respect
to such Covered Person for use therein.  It is agreed that the indemnity
agreement contained in this Section 5(a) shall not apply to amounts paid in
settlement of any such Loss or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably delayed or
withheld), provided that notwithstanding the foregoing, the indemnity agreement
contained in this Section 5(a) shall apply to amounts paid in settlement of any
Loss or action even if such settlement is effected without the consent of the
Company if the Company does not timely reply to a request for its consent.
 
13

--------------------------------------------------------------------------------

(b)          Indemnification by Holder.  The Company may require, as a condition
to including any Registrable Securities in any Registration Statement filed in
accordance with Section 4 hereof, that the Company shall have received an
undertaking reasonably satisfactory to it from the participating Holder of such
Registrable Securities to indemnify, to the fullest extent permitted by law,
severally and not jointly with any other Holders, the Company, its directors and
officers and each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), from and against
all Losses arising out of or based on any untrue statement of a material fact
contained in any such Registration Statement, Prospectus, Free Writing
Prospectus, offering circular, or other document, or any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will (without limitation of the portions
of this Section 5(b)) reimburse the Company, such directors, officers and
controlling persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such Loss, in each case to the
extent, but only to the extent, that such untrue statement or omission is made
in such Registration Statement, Prospectus, Free Writing Prospectus, offering
circular, or other document in reliance upon and in conformity with written
information furnished to the Company by such Holder with respect to such Holder
for inclusion in such Registration Statement, Prospectus, offering circular or
other document; provided, however, that the obligations of such Holder hereunder
shall not apply to amounts paid in settlement of any such Losses (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld); and provided,
further, that the liability of such Holder shall be individual, not joint and
several, for each Holder and shall be limited to the net proceeds received by
such selling Holder from the sale of Registrable Securities covered by such
Registration Statement, Prospectus, offering circular or other document
containing such untrue statement (or alleged untrue statement) or omission (or
alleged omission) (less the aggregate amount of any damages which such Holder
has otherwise been required to pay in respect of such Loss or any substantially
similar Loss arising from the sale of such Registrable Securities).
 
(c)          Conduct of Indemnification Proceedings.  If any Person shall be
entitled to indemnification hereunder (an “Indemnified Party”), such Indemnified
Party shall give prompt notice to the party from which such indemnity is sought
(the “Indemnifying Party”) of any claim or of the commencement of any proceeding
with respect to which such Indemnified Party seeks indemnification or
contribution pursuant hereto; provided, however, that the delay or failure to so
notify the Indemnifying Party shall not relieve the Indemnifying Party from any
obligation or liability except to the extent that the Indemnifying Party has
been materially prejudiced by such delay or failure.  The Indemnifying Party
shall have the right, exercisable by giving written notice to an Indemnified
Party promptly after the receipt of written notice from such Indemnified Party
of such claim or proceeding, to, unless in the Indemnified Party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such claim, assume, at the Indemnifying Party’s
expense, the defense of any such claim or proceeding, with counsel reasonably
satisfactory to such Indemnified Party; provided, however, that an Indemnified
Party shall have the right to employ separate counsel in any such claim or
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless:  (i)
the Indemnifying Party agrees to pay such fees and expenses; or (ii) the
Indemnifying Party fails promptly to assume, or in the event of a conflict of
interest cannot assume, the defense of such claim or proceeding or fails to
employ counsel reasonably satisfactory to such Indemnified Party; in which case
the Indemnified Party shall have the right to employ counsel and to assume the
defense of such claim or proceeding at the Indemnifying Party’s expense;
provided, further, however, that the Indemnifying Party shall not, in connection
with any one such claim or proceeding or separate but substantially similar or
related claims or proceedings in the same jurisdiction, arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one firm of attorneys (together with appropriate local counsel) at any
time for all of the Indemnified Parties, or for fees and expenses that are not
reasonable.  Whether or not such defense is assumed by the Indemnifying Party,
such Indemnifying Party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably delayed or
withheld).  Without the prior written consent of the Indemnified Party, the
Indemnifying Party shall not consent to entry of any judgment or enter into any
settlement that (x) does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such claim or litigation for which such Indemnified Party would be
entitled to indemnification hereunder or (y) involves the imposition of
equitable remedies or the imposition of any obligations on the Indemnified Party
or adversely affects such Indemnified Party other than as a result of financial
obligations for which such Indemnified Party would be entitled to
indemnification hereunder.
 
14

--------------------------------------------------------------------------------

(d)          Contribution.  If the indemnification provided for in this Section
5 is unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party, on the one hand, and Indemnified Party, on the other hand,
shall be determined by reference to, among other things, whether any action in
question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact, has been made (or
omitted) by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent any such action, statement or
omission.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), an Indemnifying Party that
is a selling Holder shall not be required to contribute any amount in excess of
the net proceeds to such Holder from the Registrable Securities sold pursuant to
the Registration Statement which gives rise to such obligation to contribute
(less the aggregate amount of any damages which the Holder has otherwise been
required to pay in respect of such Loss or any substantially similar Loss
arising from the sale of such Registrable Securities).  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  No selling Holder shall be liable
for contribution under this Section 5(d), except under such circumstances and
limited to the amount as such selling Holder would have been liable for
indemnification under this Section 5 if such indemnification were enforceable
under applicable law.
 
Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten offering are more favorable to the
Holders than the foregoing provisions, the provisions in the underwriting
agreement shall control.
 
15

--------------------------------------------------------------------------------

(e)          Deemed Underwriter.  To the extent that any of the Holders is, or
would be expected to be, deemed to be an underwriter of Registrable Securities
pursuant to any SEC comments or policies or any court of law or otherwise, the
Company agrees that (i) the indemnification and contribution provisions
contained in this Section 5 shall be applicable to the benefit of such Holder in
its role as deemed underwriter in addition to its capacity as a Holder (so long
as the amount for which any other Holder is or becomes responsible does not
exceed the amount for which such Holder would be responsible if the Holder were
not deemed to be an underwriter of Registrable Securities) and (ii) such Holder
and its representatives shall be entitled to conduct the due diligence which
would normally be conducted in connection with an offering of securities
registered under the Securities Act, including receipt of customary opinions and
comfort letters.
 
(f)          Other Indemnification.  Indemnification similar to that specified
in the preceding provisions of this Section 5 (with appropriate modifications)
shall be given by the Company and each seller of Registrable Securities with
respect to any required registration or other qualification of securities under
any federal or state law or regulation or governmental authority other than the
Securities Act.
 
(g)          Non-Exclusivity.  The obligations of the parties under this Section
5 shall be in addition to any liability which any party may otherwise have to
any other party.
 
6.           Registration Expenses.  All reasonable fees and expenses incident
to the performance of or compliance with this Agreement by the Company
(including, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the SEC, NYSE, or FINRA and (B) of compliance with securities or Blue
Sky laws, including, without limitation, any fees and disbursements of counsel
for the underwriters in connection with Blue Sky qualifications of the
Registrable Securities pursuant to Section 4(h)), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and of printing Prospectuses if the printing of Prospectuses is
requested by the managing underwriters, if any, or by the Holders of a majority
of the Registrable Securities included in any Registration Statement), (iii)
messenger, telephone and delivery expenses of the Company, (iv) fees and
disbursements of counsel for the Company, (v) expenses of the Company incurred
in connection with any road show, (vi) fees and disbursements of all independent
certified public accountants referred to in Section 4(o) hereof (including,
without limitation, the expenses of any “cold comfort” letters required by this
Agreement) and any other persons, including special experts retained by the
Company and (vii) reasonable, documented out-of-pocket fees and disbursements up
to $100,000 of one counsel for the Holders whose shares are included in a
Registration Statement (which counsel shall be selected as set forth in Section
8)) shall be borne by the Company whether or not any Registration Statement is
filed or becomes effective.  In addition, the Company shall pay its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
of the securities to be registered on the NYSE or such other national securities
exchange on which the Common Stock is listed and rating agency fees and the fees
and expenses of any Person, including special experts, retained by the Company.
 
16

--------------------------------------------------------------------------------

The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any Holder or by any underwriter (except as set forth in
this Section 6 and in Section 8 or pursuant to the underwriting agreement
entered into in connection with such offering), (ii) any underwriter’s fees
(including discounts, commissions or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals) relating to the
distribution of the Registrable Securities (other than with respect to
Registrable Securities sold by the Company), or (iii) any other expenses of the
Holders not specifically required to be paid by the Company pursuant to the
first paragraph of this Section 6.
 
7.           Rule 144.  The Company covenants that it will file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder, and it will take such
further action as any Holder  may reasonably request, all to the extent required
from time to time to enable such Holder to sell shares of Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 under the Securities Act, as such Rule may
be amended from time to time, or (ii) any similar rule or regulation hereafter
adopted by the SEC.  Upon the request of any Holder, the Company will deliver to
such Holder a written statement as to whether it has complied with such
requirements and, if not, the specific requirements with which it did not so
comply.    Notwithstanding anything contained in this Section 7, the Company may
deregister under Section 12 of the Exchange Act if it then is permitted to do so
pursuant to the Exchange Act and the rules and regulations thereunder.
 
8.           Selection of Counsel.  In connection with any registration of
Registrable Securities pursuant to Section 2 hereof, if Ignition is
participating in such registration, Ignition may select one counsel to represent
it and all other Holders participating in such registration, and if Ignition is
not participating in such registration pursuant to Section 2 or 3 hereof, the
Holders other than Ignition of a majority of the Registrable Securities covered
by any such registration may select one counsel to represent such other Holders
covered by such registration; provided, however, that in the event that the
counsel selected as provided above is also acting as counsel to the Company in
connection with such registration, the Holders shall be entitled to select one
additional counsel at the Company’s expense to represent all Holders.
 
9.           Miscellaneous.
 
(a)          Holdback Agreement.  In consideration for the Company agreeing to
its obligations under this Agreement, each Holder agrees in connection with any
underwritten offering of the Company’s securities with respect to which the
Company has complied with its obligations under Section 2 hereof, and in which
offering such Holder has an opportunity to participate subject to the priority
set forth in Section 2(b) (whether or not such Holder is participating in such
offering), upon the request of the underwriters managing any such underwritten
offering, not to effect (other than pursuant to such offering) any public sale
or distribution of Registrable Securities, including, but not limited to, any
sale pursuant to Rule 144, or make any short sale of, grant any option for the
purchase of, or otherwise dispose of any Registrable Securities, any other
equity securities of the Company or any securities convertible into or
exchangeable or exercisable for any equity securities of the Company, in each
case without the prior written consent of such underwriters and subject to
customary exceptions (including for Charitable Gifting Events), during the
Holdback Period; provided that nothing herein will prevent (i) any Holder that
is a partnership or corporation from making a transfer to an Affiliate that is
otherwise in compliance with applicable securities laws, (ii) any pledge of
Registrable Securities by a Holder in connection with a Permitted Loan (as
defined in the Investment Agreement) or (iii) any foreclosure in connection with
a Permitted Loan (as defined in the Investment Agreement) or transfer in lieu of
a foreclosure thereunder, in each case that is otherwise in compliance with
applicable securities laws.  Notwithstanding the foregoing, any discretionary
waiver or termination of this holdback provision by such underwriters with
respect to any of the Holders shall apply to the other Holders as well, pro rata
based upon the number of shares subject to such obligations.
 
17

--------------------------------------------------------------------------------

(b)          Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given without the written consent of each of the Company and the
Holders of a majority of the Registrable Securities; provided, however, that (x)
any amendment, modification, supplement, waiver or consent to departures from
the provisions of this Agreement that would subject a Stockholder to adverse
differential treatment relative to the other Stockholders shall require the
agreement of the differentially treated Stockholder and (y) any amendment,
modification, supplement, waiver or consent to departures from the provisions of
this Agreement that would be adverse to a right specifically granted to a
specific Stockholder herein (but not to other Stockholders) shall require the
agreement of that Stockholder. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose securities are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect the rights of other Holders may be given by Holders of at least a
majority of the Registrable Securities being sold by such Holders pursuant to
such Registration Statement.
 
(c)          Successors, Assigns and Transferees.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  The provisions of this Agreement
which are for the benefit of the parties hereto other than the Company may be
transferred or assigned to any Person in connection with a Transfer (as defined
in the Investment Agreement) of Series A Preferred Stock or Common Stock issued
upon conversion of the Series A Preferred Stock or other Registrable Securities
to such Person in a Transfer permitted by Section 5.08(b)(i) of the Investment
Agreement, to a lender in connection with a Permitted Loan, or to a transferee
or group of Affiliated transferees in connection with a Transfer of Registrable
Securities with a liquidation preference or market value of at least
$50,000,000; provided, however, that (i) (insofar as practicable) prior written
notice of such assignment of rights is given to the Company and (ii) such
transferee agrees in writing to be bound by, and subject to, this Agreement as a
“Holder” pursuant to a written instrument in form and substance reasonably
acceptable to the Company.  If the Company consolidates or merges with or into
any Person or otherwise becomes party to a Reorganization Event (as defined in
the Certificate of Designations) and the Common Stock or any other Registrable
Securities are, in whole or in part, converted into or exchanged for securities
of a different issuer or become convertible or exchangeable into securities of a
different issuer, and any Holder that immediately prior to such event holds
Registrable Securities would, following completion of such event (x) hold
securities that are (or, in the case of securities issuable upon the conversion
or exchange of other securities, if then issued would be) “restricted
securities” or “control securities” (as such terms are used for purpose of Rule
144 under the Securities Act) in the hands of such Holder or (y) beneficially
own (as defined in the Certificate of Designations), together with such Holder’s
Affiliates, at least 5% of the class of such securities when such securities are
issued (or when such securities may be acquired upon conversion, exercise or
exchange, in the case of securities issuable upon the conversion, exchange or
exercise of other securities), then the Company will use its best efforts to
cause such issuer to assume all of the Company’s rights and obligations under
this Agreement with respect to such securities of such issuer to the extent
(treating such issuer as the “Company” hereunder with respect to such
securities) any such securities are Registrable Securities, in a written
instrument delivered to the Holders.  Except as provided in Section 5 with
respect to an Indemnified Party, nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any Person other than the
parties hereto and their respective successors and permitted assigns any legal
or equitable right, remedy or claim under, or in respect of this Agreement or
any provision herein contained.
 
18

--------------------------------------------------------------------------------

(d)          Notices.  All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, emailed (which is confirmed) or sent by overnight courier (providing
proof of delivery) to the parties at the following addresses:


if to the Company, to:


KAR Auction Services, Inc.
11299 N. Illinois Street
Carmel, IN 46032


Attention:
Eric Loughmiller

 


Chuck Coleman


Email:
Eric.Loughmiller@karglobal.com

 


Chuck.Coleman@karglobal.com



with a copy (which shall not constitute notice) to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, NY 10001


Attention:
Dwight S. Yoo

 


Dohyun Kim


Email:
Dwight.Yoo@skadden.com

 


Dohyun.Kim@skadden.com


if to the Stockholders or the Investor, to the Investor, to:
 
Periphas Capital GP, LLC
667 Madison Avenue, 15th Floor
New York, NY 10065


Attention:
John Bowman


Email:
jbowman@periphascap.com



19

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:
 
Wachtell Lipton Rosen & Katz
51 W 52nd Street
New York, NY 10019


Attention:
Daniel A. Neff




Eric M. Feinstein


Email:
DANeff@wlrk.com




EMFeinstein@wlrk.com

 
or such other address or email address as such party may hereafter specify by
like notice to the other parties hereto.  All such notices, requests and other
communications shall be deemed received on the date of actual receipt by the
recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a business day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding business day in the place of receipt.


(e)          Descriptive Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein.
 
(f)          Severability.  If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect.  Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law.
 
(g)          Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.
 
(h)          Governing Law; Submission to Jurisdiction.  This Agreement and all
legal or administrative proceedings, suits, investigations, arbitrations or
actions (“Actions”) (whether at law, in equity, in contract, in tort or
otherwise) based upon, arising out of or relating to this Agreement or the
negotiation, execution or performance of this Agreement, shall be governed by,
and construed in accordance with, the laws of the State of Delaware applicable
to contracts executed in and to be performed entirely within that State,
regardless of the laws that might otherwise govern under any applicable conflict
of laws principles.
 
20

--------------------------------------------------------------------------------

All Actions arising out of or relating to this Agreement shall be heard and
determined in the Chancery Court of the State of Delaware (or, if the Chancery
Court of the State of Delaware declines to accept jurisdiction over any Action,
any state or federal court within the State of Delaware) and the parties hereto
hereby irrevocably submit to the exclusive jurisdiction and venue of such courts
in any such Action and irrevocably waive the defense of an inconvenient forum or
lack of jurisdiction to the maintenance of any such Action.  The consents to
jurisdiction and venue set forth in this Section 9(h) shall not constitute
general consents to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto.  Each party
hereto agrees that service of process upon such party in any Action arising out
of or relating to this Agreement shall be effective if notice is given by
overnight courier at the address set forth in Section 9(d) of this Agreement. 
The parties hereto agree that a final judgment in any such Action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law; provided that nothing in the
foregoing shall restrict any party’s rights to seek any post-judgment relief
regarding, or any appeal from, a final trial court judgment.
 
(i)          Specific Performance.  Each party hereto acknowledges that money
damages would not be an adequate remedy in the event that any of the covenants
or agreements in this Agreement are not performed in accordance with its terms,
and it is therefore agreed that in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.
 
(j)          Further Assurances.  At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.
 
(k)          Termination.  The provisions of this Agreement (other than Section
5 and Section 6) shall terminate upon the earliest to occur of (i) its
termination by the written agreement of all parties hereto or their respective
successors in interest, (ii) the date on which all shares of Common Stock and
Series A Preferred Stock and any other Registrable Securities have ceased to be
Registrable Securities and (iii) the dissolution, liquidation or winding up of
the Company.  Nothing herein shall relieve any party from any liability for the
breach of any of the agreements set forth in this Agreement.
 
21

--------------------------------------------------------------------------------

(l)          No Inconsistent Agreements; Most Favored Nations.  The Company
shall not hereafter enter into any agreement with respect to its securities that
is inconsistent with or violates the rights granted to the Holders in this
Agreement.  In the event that the Company desires to enter into any agreement
with any Person, including any holder or prospective holder of any securities of
the Company, giving or granting any registration (or related) rights the terms
of which are more favorable than or senior to the registration or other rights
granted to the Holders hereunder, then (i) the Company shall provide prior
written notice thereof to the Holders and (ii) upon execution by the Company of
such other agreement, the terms and conditions of this Agreement shall be,
without any further action by the Holders or the Company, automatically amended
and modified in an economically and legally equivalent manner such that the
Holders shall receive the benefit of the more favorable terms and/or conditions
(as the case may be) set forth in such other agreement, provided that upon
written notice to the Company at any time, any Holder may elect not to accept
the benefit of any such amended or modified term or condition, in which event
the term or condition contained in this Agreement shall apply to such Holder as
it was in effect immediately prior to such amendment or modification as if such
amendment or modification never occurred with respect to such Holder.


(m)          Available Registration Statement.  The Company will not effect a
Mandatory Conversion (as defined in the Certificate of Designations) of the
Series A Preferred Stock if any Holder holds or would hold upon such Mandatory
Conversion (or any earlier conversion following the dates of the Mandatory
Conversion Notice (as defined in the Certificate of Designations)) shares of
Common Stock that are Registrable Securities unless as of the date of Mandatory
Conversion Notice and as of the Mandatory Conversion Date (as defined in the
Certificate of Designations) there is an Available Registration Statement (as
defined in the Investment Agreement) covering resale of such shares of Common
Stock by such Holder.


[Signature Page Follows]


22

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be duly executed on its behalf as of the date first
written above.
 

 
KAR AUCTION SERVICES, INC.
         
By:
       
Name:
[●]
   
Title:
[●]

 
[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 
PERIPHAS CAPITAL GP, LLC
     
By:

,      
its general partner
   





 
By:
       
Name:
[●]
   
Title:
[●]

 
[Signature Page to Registration Rights Agreement]





--------------------------------------------------------------------------------